                               UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF OREGON

In re                                             Case No. 20-32485-pcm11

BLUE STAR DOUGHNUTS LLC, dba
Blue Star Donuts,

                       Debtor.




BLUE STAR DOUGHNUTS LLC’S FIRST AMENDED PLAN OF REORGANIZATION
            PURSUANT TO SUBCHAPTER V OF CHAPTER 11
        OF THE BANKRUPTCY CODE, DATED NOVEMBER 18, 2020




                                                            Oren B. Haker, OSB No. 130162
                                                            Daniel R. Kubitz, OSB No. 181381
                                                            STOEL RIVES LLP
                                                            760 SW Ninth Avenue, Suite 3000
                                                            Portland, OR 97205
                                                            Telephone: 503.224.3380
                                                            Facsimile: 503.220.2480

                                                            Attorneys for Debtor and Debtor-
                                                            in-Possession




108812337.3 0056668-00010
                            Case 20-32485-pcm11   Doc 149   Filed 11/19/20
                                                  TABLE OF CONTENTS

                                                                                                                                 PAGE

SECTION I               INTRODUCTION ........................................................................................... 1
SECTION II              DEFINED TERMS; RULES OF INTERPRETATION; TIME
                        PERIODS ......................................................................................................... 3
         2.1       Defined Terms ....................................................................................................... 3
         2.2       Rules of Interpretation; Time Periods .................................................................... 8


SECTION III             THE DEBTOR’S HISTORICAL PERFORMANCE AND
                        TURNAROUND BUSINESS PLAN .............................................................. 9
         3.1       History of the Debtor’s Business ........................................................................... 9
         3.2       The Debtor’s Business Model and Performance Prior to Covid-19 .................... 10
         3.3       The Debtor’s Performance During Covid-19 ...................................................... 10
         3.4       Events Leading to the Filing of the Chapter 11 Case .......................................... 11
         3.5       Events during the Bankruptcy Case and the Debtor’s Post-Petition
                   Performance ......................................................................................................... 12
         3.6       Turnaround Business Plan; Recapitalization ....................................................... 14
SECTION IV              TREATMENT OF CLAIMS AND EQUITY INTERESTS UNDER
                        THE PLAN .................................................................................................... 14
         4.1       Unclassified Claims ............................................................................................. 14
         4.2       Classified Claims and Equity Interests under the Plan ........................................ 15
SECTION V               EXECUTORY CONTRACTS AND UNEXPIRED LEASES...................... 18
SECTION VI              BANKRUPTCY ESTATE CLAIMS ............................................................ 19
         6.1       Avoidance Claims ................................................................................................ 19
         6.2       Treatment of Avoidance Claims Under the Plan ................................................. 20
         6.3       Bankruptcy Estate Claims Against Morrison Development ................................ 20
         6.4       Trustee’s Investigation; Reservation of Rights .................................................... 22
SECTION VII             MEANS FOR IMPLEMENTATION OF THE PLAN.................................. 22
         7.1       Title to Assets ...................................................................................................... 22
         7.2       Second Amended and Restated LLC Operating Agreement ............................... 22
         7.3       New Unit Offering ............................................................................................... 23

  Page i       -   Table of Contents


108812337.3 0056668-00010
                            Case 20-32485-pcm11                      Doc 149           Filed 11/19/20
                                                  TABLE OF CONTENTS

                                                                                                                                   PAGE

         7.4       Management and Compensation of Reorganized Debtor’s Officers ................... 23
         7.5       Feasibility Pursuant to Section 1129(a)(11) ........................................................ 23
         7.6       The Effective Date of the Plan ............................................................................. 24
         7.7       Consummation of the Plan ................................................................................... 24
         7.8       Alternatives to the Plan; Fiduciary Duties ........................................................... 24
         7.9       Contingencies; Risk Factors ................................................................................ 25
SECTION VIII            LIQUIDATION ANALYSIS......................................................................... 26
SECTION IX              CLAIMS OBJECTIONS AND TREATMENT OF DISPUTED
                        CLAIMS ........................................................................................................ 26
SECTION X               TAX CONSEQUENCES OF THE PLAN .................................................... 27
SECTION XI              SETTLEMENT, RELEASE, INJUNCTION, AND DISCHARGE .............. 27
         11.1      Binding Effect of Plan Confirmed by Bankruptcy Court .................................... 27
         11.2      Discharge; Plan Injunction ................................................................................... 27
         11.3      Release of Liens ................................................................................................... 29
         11.4      Exculpation and Injunction .................................................................................. 29
SECTION XII             GENERAL PROVISIONS ............................................................................ 30
         12.1      Binding Effect ...................................................................................................... 30
         12.2      Severability .......................................................................................................... 30
         12.3      Retention of Jurisdiction by the Bankruptcy Court ............................................. 30
         12.4      Captions ............................................................................................................... 30
         12.5      Modification of the Plan ...................................................................................... 31
         12.6      Final Decree ......................................................................................................... 31
EXHIBIT A               FEASIBILITY ANALYSIS........................................................................... 36
EXHIBIT B               CURE SCHEDULE ....................................................................................... 41
EXHIBIT C               REJECTION SCHEDULE ............................................................................ 44
EXHIBIT D               PREFERENCE ANALYSIS .......................................................................... 46
EXHIBIT E               VOIDABLE TRANSFER ANALYSIS PURSUANT TO SECTIONS
                        544 AND 548 ................................................................................................. 49

  Page ii      -   Table of Contents


108812337.3 0056668-00010
                            Case 20-32485-pcm11                      Doc 149            Filed 11/19/20
                                              TABLE OF CONTENTS

                                                                                                                       PAGE

EXHIBIT F              REDLINE OF LLC OPERATING AGREEMENT ...................................... 54
EXHIBIT G              SUBSCRIBERS AND EXECUTED SUBSCRIPTION
                       AGREEMENTS............................................................................................. 93
EXHIBIT H              REORGANIZED DEBTOR CAPITAL STRUCTURE .............................. 116
EXHIBIT I              MANAGEMENT AND COMPENSATION OF REORGANIZED
                       DEBTOR’S OFFICERS .............................................................................. 118
EXHIBIT J              LIQUIDATION ANALYSIS....................................................................... 120




  Page iii -      Table of Contents


108812337.3 0056668-00010
                            Case 20-32485-pcm11                Doc 149          Filed 11/19/20
                                                     SECTION I
                                                   INTRODUCTION

        Blue Star Doughnuts LLC, dba Blue Star Donuts, is the Debtor1 in the Chapter 11 Case
currently pending in the Bankruptcy Court before the Honorable Peter C. McKittrick. Pursuant to
section 1189 of the Bankruptcy Code, the Debtor has prepared the Plan that sets forth how it will
treat Creditors with Allowed Claims against the Debtor and Equity Interest Holders with Allowed
Equity Interests in the Debtor.

        Because the Debtor constitutes a “small business debtor” under section 101(51D) of the
Bankruptcy Code that has elected to be administered pursuant to Subchapter V of the Bankruptcy
Code, the Debtor is not required to obtain approval of a disclosure statement prior to soliciting
votes from Creditors and Equity Interest Holders unless the Bankruptcy Court, for cause, orders
otherwise.

        On October 5, 2020, the Bankruptcy Court held a scheduling conference pursuant to
section 1188(a) of the Bankruptcy Code, and on October 14, 2020, the Bankruptcy Court entered
the Confirmation Scheduling Order that includes deadlines for Creditors and Equity Interest
Holders to vote on the Plan and to file objections to confirmation of the Plan.

        On October 16, 2020, the Debtor filed the Plan with the Court and served by U.S. First-
Class Mail: (i) on each Creditor holding a Claim for which the proposed Plan’s treatment renders
such Allowed Claim Unimpaired, the Plan [dkt. no. 131], the Confirmation Scheduling Order
[dkt. no. 123], and the Notice to Non-Voting Classes; and (ii) on each Creditor holding a Claim
for which the proposed Plan’s treatment renders such Allowed Claim Impaired, the Plan
[dkt. no. 131], the Confirmation Scheduling Order (dkt. no. 123), the Notice to Voting Classes,
and a Ballot. [Dkt. No. 135 (Certificate of Service), amended by Dkt. No. 138.]

        In addition, because the Debtor was not required to file a disclosure statement and obtain
an order approving the disclosure statement from the Bankruptcy Court, the Debtor filed with the
Court – for disclosure purposes only – a copy of the Ballot for each of the Voting Classes, a copy
of the Notice to Voting Classes and Notice to Non-Voting Classes, so that the Bankruptcy Court,
the UST and the Trustee could inspect the Ballots, the Notice to Voting Classes and the Notice to
Non-Voting Classes. [Dkt. No. 134 (Declaration of Oren Haker).]

     The Debtor seeks your vote to accept the Plan. IF YOU HAVE QUESTIONS ABOUT
HOW YOUR CLAIM OR EQUITY INTEREST IS BEING TREATED UNDER THE
PLAN, THE DEBTOR RECOMMENDS THAT YOU DISCUSS THE PLAN WITH AN
ATTORNEY.

      YOUR BALLOT STATING HOW YOU ARE VOTING ON THE PLAN MUST BE
RECEIVED BY THE DEBTOR, C/O STOEL RIVES LLP, ATTN: OREN B. HAKER,
760 SW 9TH AVENUE, # 3000, PORTLAND, OREGON 97205 NO LATER THAN

1
    Capitalized terms are defined in Section II.




Page | 1
108812337.3 0056668-00010
                            Case 20-32485-pcm11          Doc 149   Filed 11/19/20
NOVEMBER 6, 2020. IF THE PLAN IS CONFIRMED, YOU WILL RECEIVE A
DISTRIBUTION ON ACCOUNT OF YOUR ALLOWED CLAIM AND WILL BE
SUBJECT TO THE INJUNCTION IMPOSED BY THE CONFIRMATION ORDER.

      IN ADDITION TO CASTING YOUR VOTE TO ACCEPT OR REJECT THE
PLAN, YOU MAY OBJECT TO CONFIRMATION OF THE PLAN. IF YOU WISH TO
OBJECT TO CONFIRMATION OF THE PLAN, YOU MUST DO SO BY NOVEMBER 16,
2020. THE COURT WILL HOLD A STATUS CONFERENCE VIA TELEPHONE ON
NOVEMBER 19, 2020, AT 9:00 A.M. (PT), CALL IN #: 888-684-8852, ACCESS CODE:
1238244.

    THE CONFIRMATION HEARING WILL BE HELD VIA TELEPHONE ON
NOVEMBER 23, 2020, AT 9:30 A.M. (PT), CALL IN NUMBER: 888-684-8852, ACCESS
CODE: 1238244.




                                  [remainder of page intentionally left blank]




Page | 2
108812337.3 0056668-00010
                            Case 20-32485-pcm11     Doc 149     Filed 11/19/20
                                 SECTION II
            DEFINED TERMS; RULES OF INTERPRETATION; TIME PERIODS

2.1      Defined Terms.

         2.1.1     “Administrative Expense Bar Date” is the date fixed by the Bankruptcy Court for
                   Creditors holding Administrative Expense Claims to request Allowance.
         2.1.2     “Administrative Expense Claim” means a Claim entitled to priority under
                   section 507(a)(2) of the Bankruptcy Code, including (i) obligations incurred by the
                   Debtor since the Petition Date and Allowed by the Bankruptcy Court of a type
                   described in section 503(b) of the Bankruptcy Code; and (b) all expenses of
                   Professional Persons pursuant to sections 330 and 331 of the Bankruptcy Code and
                   Bankruptcy Rule 2016.
         2.1.3     “Allowed” means (i) with respect to a Claim, any Claim in the amount and of the
                   priority classification set forth in the proof of such Claim that has been filed timely
                   in the Chapter 11 Case, or in the absence of such proof, as set forth in one of the
                   Debtor’s schedules of liabilities filed in the Chapter 11 Case, unless: (x) such Claim
                   has been listed in the schedules as disputed, contingent, unliquidated, in which case
                   such Claim shall be allowed only in such amount and such classification as is
                   authorized by a Final Order of the Bankruptcy Court; (y) such Claim has been
                   objected to or is objected to after entry of a Confirmation Order, in which case such
                   Claim is authorized by Final Order of the Bankruptcy Court; or (z) such Claim has
                   been paid in full, withdrawn, or otherwise deemed satisfied in full; and (ii) with
                   respect to an Equity Interest, the Equity Interests in the Debtor.
         2.1.4     “Avoidance Claims” means any Claim of the Bankruptcy Estate arising out of or
                   maintainable pursuant to chapter 11, Subchapter V of the Bankruptcy Code or
                   under any other similar applicable law.
         2.1.5     “Ballot” means the form of acceptance or rejection of the Plan distributed by the
                   Debtor to those Creditors and Equity Interest Holders entitled to vote on the Plan.
                   Any Ballot that is executed by the holder of an Allowed Claim or Allowed Equity
                   Interest, but which does not indicate an acceptance or rejection of the Plan, shall be
                   deemed to be an acceptance of the Plan.
         2.1.6     “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended and
                   codified in title 11 of the United States Code.
         2.1.7     “Bankruptcy Court” means the United States Bankruptcy Court for the District of
                   Oregon.
         2.1.8     “Bankruptcy Estate” means the estate created pursuant to section 541 of the
                   Bankruptcy Code, as supplemented by section 1186 of the Bankruptcy Code.
         2.1.9     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.
         2.1.10    “Board of Directors” means the manager of the Reorganized Debtor, which shall
                   be comprised of three directors as further set forth in the Second Amended and
                   Restated LLC Operating Agreement.
         2.1.11    “Business Day” means any day except Saturday, Sunday or a “legal holiday” as
                   defined in Bankruptcy Rule 9006(a).
         2.1.12    “CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act,
                   Public Law 116-136.




Page | 3
108812337.3 0056668-00010
                            Case 20-32485-pcm11       Doc 149      Filed 11/19/20
         2.1.13 “Cash” means cash or cash equivalents including, but not limited to, bank deposits,
                wire transfers, checks, and other similar items.
         2.1.14 “Cash Collateral Motion” means the Notice of Preliminary Hearing and Motion
                for Authority to Use Cash Collateral. [Dkt. No. 17.]
         2.1.15 “Cash Collateral Order” means, collectively, the Second Interim Order
                Authorizing Use of Cash Collateral and Granting Related Relief [dkt. no. 99] and
                the Amended Order (I) Authorizing Interim Use of Cash Collateral, (II) Scheduling
                a Final hearing, and (III) Granting Related Relief. [Dkt. No. 49.]
         2.1.16 “Cash Management Motion” means the Motion for Interim and Final Orders (I)
                Authorizing Continued Use of Existing Bank Accounts, (II) Scheduling a Final
                Hearing, and (III) Granting Related Relief. [Dkt. No. 10, as amended by Dkt.
                No. 24.]
         2.1.17 “Chapter 11 Case” means case no. 20-32485-pcm11 pending in the Bankruptcy
                Court.
         2.1.18 “Claim” means any right to payment from the Debtor or any right to an equity
                remedy from the Debtor as defined in section 101(5) of the Bankruptcy Code.
         2.1.19 “Claims Bar Date” means the deadline for filing Proofs of Claim in the Chapter 11
                Case, being (i) November 4, 2020, for non-governmental Creditors, and
                (ii) February 22, 2021, for each Creditor that is a “governmental unit” for purposes
                of section 101(27) of the Bankruptcy Code.
         2.1.20 “Class” means a class of Allowed Claims or Allowed Equity Interests as set forth
                in Section IV of this Plan.
         2.1.21 “Commerce Bank” means Zions Bancorporation, N.A. (dba Commerce Bank of
                Oregon).
         2.1.22 “Commerce Bank Loan Agreement” means that certain Business Loan
                Agreement dated February 26, 2019 between the Debtor and Commerce Bank in
                connection with the Commerce Bank Operating Line of Credit.
         2.1.23 “Commerce Bank Loan Documents” means the Commerce Bank Loan
                Agreement, the Commerce Bank Note, the Commerce Bank Member Guaranty, and
                any other agreement, document or notice relating directly to the Commerce Bank
                Operating Line of Credit.
         2.1.24 “Commerce Bank Member Guaranty” means that certain Commercial Guaranty
                dated February 26, 2019 and executed by Poppe in favor of Commerce Bank.
         2.1.25 “Commerce Bank Note” means that certain promissory note dated February 26,
                2019 in the amount of $300,000 executed by the Debtor in favor of Commerce
                Bank.
         2.1.26 “Commerce Bank Operating Line of Credit” means that certain Variable Rate
                Nondisclosable Revolving Line of Credit Loan extended to the Debtor by
                Commerce Bank in the amount of $300,000.
         2.1.27 “Commerce Bank Stipulated Allowed Claim Amount” means the amount that
                the Debtor agrees it owes to Commerce Bank on the Commerce Bank Operating
                Line of Credit, which amount is comprised of outstanding principal as of
                October 30 in the amount of $269,950.81; interest through November 26 in the
                amount of $622.76; estimated costs relating to a UCC termination fee in the amount
                of $50; unbilled and unpaid default interest from May 20 to the Petition Date in the
                amount of $3,300; unbilled and unpaid default interest from the Petition Date



Page | 4
108812337.3 0056668-00010
                            Case 20-32485-pcm11   Doc 149      Filed 11/19/20
                   through November 26 in the amount of $2,903.14; and unreimbursed legal fees
                   incurred by Commerce Bank prior to the Petition Date in the amount of $8,478.90.
         2.1.28    “Common Units” means 91 common units held by and among the Equity Interest
                   Holders as of the Petition Date, plus the New Common Units issued by the
                   Reorganized Debtor for sale to Subscribers participating in the New Unit Offering.
         2.1.29    “Confirmation Date” means the date on which the Confirmation Order has been
                   entered by the Bankruptcy Court.
         2.1.30    “Confirmation Hearing” means the hearing before the Bankruptcy Court to
                   consider confirmation of the Plan.
         2.1.31    “Confirmation Hearing Date” means November 23, 2020, the date on which the
                   Bankruptcy Court holds the Confirmation Hearing.
         2.1.32    “Confirmation Order” means an order entered by the Bankruptcy Court
                   confirming the Plan.
         2.1.33    “Confirmation Scheduling Order” means the Order Setting Deadlines in
                   Connection with Confirmation Hearing and Notice of Confirmation Hearing
                   entered by the Bankruptcy Court on October 14, 2020. [Dkt. No. 123.]
         2.1.34    “Creditor” means “creditor” within the meaning of section 101(10) of the
                   Bankruptcy Code.
         2.1.35    “Debtor” means Blue Star Doughnuts LLC, dba Blue Star Donuts, as a debtor and
                   debtor-in-possession.
         2.1.36    “Disallowed” means, with respect to a Claim, any Claim that is not Allowed.
         2.1.37    “Effective Date” means the first Business Day following the date on which certain
                   conditions have been satisfied, including: (i) the Confirmation Order has become a
                   Final Order; provided, however, in the discretion of the Debtor, a Confirmation
                   Order that is subject to a pending appeal or certiorari proceeding may be relied upon
                   by the Reorganized Debtor as a Final Order if no court of competent jurisdiction
                   has entered an order staying the effect of the Confirmation Order; (ii) all actions,
                   documents, and agreements deemed necessary in the Debtor’s discretion to
                   implement the Plan have been effected or executed; (iii) the Debtor has received,
                   to the extent necessary, all authorizations, consents, rulings, opinions, or other
                   documents that are determined by the Debtor to be necessary to implement the Plan;
                   and (iv) in the event the Debtor determines that distributions on account of Allowed
                   Claims will exceed $800,000, the Plan Sponsor has waived, in writing, its right to
                   revoke its offer to purchase New Common Units from the Reorganized Debtor for
                   $1,000,000.
         2.1.38    “Equity Interests” means the ownership interests in the Debtor as of the Petition
                   Date.
         2.1.39    “Equity Interest Holder” means each of Katherine J. Poppe, Basil Bullard,
                   Gary “Chip” Rothenberger, Jr., Micah L. Camden, and W.P. Price Tax and
                   Accounting, LLC in their capacities as owners of the Debtor as of the Petition Date.
         2.1.40    “Final Order” means an order or judgment of the Bankruptcy Court (i) that has
                   not been reversed, rescinded, stayed, modified or amended; (ii) that remains in full
                   force and effect; and (iii) with respect to which (x) the time to appeal or seek
                   review, remand, rehearing, or a writ of certiorari has expired and as to which no
                   timely filed appeal or petition for review, rehearing, remand, or writ of certiorari is
                   pending, or (y) any such appeal or petition has been dismissed or resolved by



Page | 5
108812337.3 0056668-00010
                            Case 20-32485-pcm11       Doc 149      Filed 11/19/20
                   agreement of the parties or by the highest court to which the order or judgment was
                   appealed or from which review, rehearing, remand, or a writ of certiorari was
                   sought.
         2.1.41    “Ford Transit Vehicles” means the three delivery vans owned by the Debtor as of
                   the Petition Date.
         2.1.42    “Ford Transit Installment Contracts” means the three contracts between the
                   Debtor and Ford Motor Credit Company (as assignee of Courtesy Ford Lincoln)
                   dated May 12, 2017, September 7, 2017, and November 23, 2018.
         2.1.43    “Gift Card Motion” means the Motion for Order Authorizing the Debtor to
                   Maintain and Administer its Existing Gift Card Program and Honor Prepetition
                   Obligations Related Thereto. [Dkt. No. 11.]
         2.1.44     “Impaired” means, with respect to an Allowed Claim or Allowed Equity Interest,
                   the legal, equitable, and/or contractual rights to which its Creditor or Equity Interest
                   Holder is entitled when altered by the Plan.
         2.1.45    “IRS” means the Internal Revenue Service.
         2.1.46    “Katherine J. Poppe” or “Poppe” means Katherine J. House.
         2.1.47    “Lien” means charge against or interest in property to secure payment of a debt or
                   performance of any obligation.
         2.1.48    “LLC Operating Agreement” means that certain Amended and Restated
                   Operating Agreement of Blue Star Doughnuts LLC, dated August 22, 2016.
         2.1.49    “Members” means a holder of Common Units.
         2.1.50    “Menashe Parties” means Morrison Development, Menashe Properties, LLC and
                   its affiliated entities and principals, managers and other individuals in control of or
                   employed with Menashe Properties LLC.
         2.1.51    “Morrison Development” means Morrison Development, LLC.
         2.1.52    “Morrison/SW12th Lease” means that certain Retail Lease Agreement dated
                   September 11, 2017 between Morrison Development and the Debtor.
         2.1.53    “New Common Units” means the common units offered for sale by the
                   Reorganized Debtor and purchased by the Subscribers participating in the New Unit
                   Offering on the Effective Date.
         2.1.54    “New Unit Offering” means the offering for sale of New Common Units in the
                   Reorganized Debtor on the Effective Date.
         2.1.55    “Notice to Non-Voting Classes” means that certain Notice to Non-Voting Classes
                   of (I) Non-Voting Status Under Debtor’s Plan of Reorganization and
                   (II) Confirmation Hearing.
         2.1.56    “Notice to Voting Classes” means that certain Notice to Voting Classes of
                   (I) Deadline for Casting Votes to Accept or Reject Debtor’s Plan of Reorganization
                   and (II) Confirmation Hearing.
         2.1.57    “Objection Deadline” is November 16, 2020, the deadline by which Creditors and
                   Equity Interest Holders must object to confirmation of the Plan.
         2.1.58    “Petition Date” means August 26, 2020.
         2.1.59    “Plan” means the Plan of Reorganization proposed by the Debtor, as such may be
                   amended from time to time, and includes for avoidance of doubt the First Amended
                   Plan of Reorganization Pursuant to Subchapter V of Chapter 11 of the Bankruptcy
                   Code, dated November 18, 2020.




Page | 6
108812337.3 0056668-00010
                            Case 20-32485-pcm11        Doc 149      Filed 11/19/20
         2.1.60 “Plan Sponsor” means Sortis Holdings, Inc., in its capacity as a new investor in
                the Reorganized Debtor and sponsor of the Plan.
         2.1.61 “Post-petition Fee Cap” means the Administrative Expense Claim of Stoel Rives
                on account of legal services provided to the Debtor in the Chapter 11 Case, as
                further defined in Section 4.1 of the Plan.
         2.1.62 “PPP” means the Paycheck Protection Program under Division A, Title I of the
                Coronavirus Aid, Relief, and Economic Security Act, Pub. L. 116-136 (2020), as
                amended by the PPPFA, and as implemented by the SBA and Treasury regulations
                and implementing guidance.
         2.1.63 “PPPFA” means the Paycheck Protection Program Flexibility Act of 2020, Pub. L.
                116-142 (2020).
         2.1.64 “PPP Loan” means the unsecured loan made by Commerce Bank to the Debtor
                pursuant to the PPP on or around April 8, 2020.
         2.1.65 “PPP Loan Documents” means the agreements between Commerce Bank and the
                Debtor evidencing and relating to the PPP Loan.
         2.1.66 “Priority Tax Claims” means Claims of Taxing Agencies for the principal amount
                of a tax within the meaning of section 507(a)(8) of the Bankruptcy Code, and
                statutory interest accruing thereon prior to the Petition Date.
         2.1.67 “Professional Persons” means persons, including a trustee, retained or to be
                compensated pursuant to sections 326, 327, 328, 330, and/or 1103 of the
                Bankruptcy Court.
         2.1.68 “Profits Interest Units” means profits interest units issued by the Reorganized
                Debtor to its senior officers and management on the Effective Date of the Plan.
         2.1.69 “Profits Interest Unit Agreement” means that certain agreement between the
                Reorganized Debtor and any entity or individual that is issued Profits Interest Units
                by the Reorganized Debtor on the Effective Date.
         2.1.70 “Progress Ridge Landlord” means DS Progress Ridge LLC.
         2.1.71 “Progress Ridge Lease” means that certain Lease between the Progress Ridge
                Landlord and the Debtor dated August 2, 2017.
         2.1.72 “Proof of Claim” means a proof of claim as defined in Bankruptcy Rule 3001(a).
         2.1.73 “Pro Rata” means proportionally so that the ratio of the amount distributed on
                account of a particular Allowed Claim to the amount of such Allowed Claim is the
                same as the ratio of the amount distributed on account of all Allowed Claims in the
                Class of which such particular Allowed Claim is a member to the total amount of
                all Allowed Claims in such Class.
         2.1.74 “Reorganized Debtor” means the Debtor as reorganized pursuant to the Plan on
                and following the Effective Date.
         2.1.75 “SBA” means the United States Small Business Administration.
         2.1.76 “Second Amended and Restated LLC Operating Agreement” means the LLC
                Operating Agreement as amended and restated pursuant to the Plan.
         2.1.77 “Secured Claim” means an Allowed Claim that is secured by a Lien against the
                Debtor’s assets in accordance with sections 502 and 506(a) of the Bankruptcy
                Code.
         2.1.78 “Schedules” means the schedules of assets, liabilities and contracts, and the
                statement of financial affairs filed on behalf of the Debtors pursuant to section 521




Page | 7
108812337.3 0056668-00010
                            Case 20-32485-pcm11    Doc 149     Filed 11/19/20
                   of the Bankruptcy Code, and in accordance with the Bankruptcy Rules, as each has
                   been, or may be, amended and supplemented from time to time.
         2.1.79    “Solicitation Date” means October 16, 2020.
         2.1.80    “State Court Action” means Morrison Development LLC v. Blue Star Doughnuts
                   LLC, case no. 20cv19836, currently pending in the Multnomah County Circuit
                   Court.
         2.1.81    “Stoel Rives” means Stoel Rives LLP.
         2.1.82    “Subchapter V” means sections 1181 through 1195 of the Bankruptcy Code.
         2.1.83    “Subscriber” means a person who purchases New Common Units by participating
                   in the New Unit Offering on the Effective Date.
         2.1.84    “Subscription Agreement” means that certain agreement pursuant to which
                   Subscribers offer to purchase New Common Units issued by the Reorganized
                   Debtor.
         2.1.85    “Taxing Agency(ies)” means any governmental or municipal agency holding a
                   Claim that is not a Secured Claim and that is otherwise entitled to treatment as a
                   Priority Tax Claim.
         2.1.86    “Treasury” means the United States Department of the Treasury.
         2.1.87    “Trustee” means the Subchapter V trustee, Amy E. Mitchell, appointed pursuant
                   to section 1183(a) of the Bankruptcy Code in the Chapter 11 Case.
         2.1.88    “Unimpaired” means, with respect to an Allowed Claim or Allowed Equity
                   Interest, the legal, equitable, and/or contractual rights to which the respective
                   Creditor or Equity Interest Holder is entitled, as unaltered by the Plan.
         2.1.89    “UST” means the United States Trustee.
         2.1.90    “Unsecured Claim” means a Claim that is (a) based upon (i) a Proof of Claim
                   executed and filed in accordance with Bankruptcy Rule 3003(c) prior to the Claims
                   Bar Date, or (ii) the listing of the Claim in one of the Debtor’s Schedules as other
                   than disputed, contingent, or unliquidated, and (b) not a Secured Claim or an
                   Unclassified Claim.
         2.1.91    “Wages Motion” means the Motion for Interim and Final Orders (I) Authorizing
                   Payment of Prepetition Wages, Salaries, Compensation, Expenses, Benefits, and
                   Related Taxes, (II) Authorizing Continuation of Employee Benefits Post-Petition,
                   (III) Scheduling a Final Hearing, and (IV) Granting Related Relief. [Dkt. No. 12.]
         2.1.92    “Wells Fargo” means Wells Fargo Bank, N.A.
         2.1.93    “Wells Fargo Credit Line” means that certain $100,000 credit line extended by
                   Wells Fargo to the Debtor on or around March 2020 in connection with the issuance
                   of a “Business Elite” credit card.

2.2      Rules of Interpretation; Time Periods.

         For purposes of the Plan:

         2.2.1 Whenever from the context it is appropriate, each term, whether stated in the
               singular or the plural, shall include both the singular and the plural.
         2.2.2 Any payment required under this Plan on a certain date shall be made on such date
               or as soon thereafter as practicable.
         2.2.3 Any reference in the Plan to a contract, instrument, release, or other agreement or
               document being in a certain form or on certain terms and conditions means that



Page | 8
108812337.3 0056668-00010
                            Case 20-32485-pcm11      Doc 149     Filed 11/19/20
                   such document shall be substantially in such form or substantially on such terms
                   and conditions.
         2.2.4     Any reference in the Plan to an existing document or exhibit filed or to be filed
                   means such document or exhibit, as it may have been or may be amended, modified,
                   or supplemented through and including the Confirmation Date which, after such
                   documents or exhibits are filed, may be amended, modified, or supplemented only
                   with the express written consent of the Debtor or the Reorganized Debtor.
         2.2.5     Unless otherwise specified, all references in the Plan to sections, articles, and
                   exhibits are references to sections, articles, and exhibits of or to this Plan.
         2.2.6     The words “herein,” “hereof,” “hereto,” hereunder” and others of similar import
                   refer to the Plan in its entirety rather than to only a particular portion of the Plan.
         2.2.7     Captions and headings to articles and sections are inserted for convenience of
                   reference only and are not intended to be a part of or to affect the interpretation of
                   the Plan.
         2.2.8     All exhibits and schedules referenced in the Plan are incorporated in the Plan as if
                   expressly incorporated in the Plan, regardless of when those exhibits are filed with
                   the Bankruptcy Court, and all contracts, instruments, releases or other agreements
                   or documents referred to in the Plan or in any of the foregoing, shall be deemed
                   necessary to the Plan’s implementation and a part of the Plan as if expressly
                   incorporated in the Plan.
         2.2.9     To the extent any discrepancy exists between the description contained herein of
                   an exhibit or schedule referenced in the Plan, or the description in the Plan of a
                   contract, instrument, release or other agreement necessary to the implementation of
                   the Plan, the actual agreement or document shall govern.
         2.2.10    The rules of construction set forth in section 102 of the Bankruptcy Code shall
                   apply.
         2.2.11    To the extent of any inconsistence, contradiction, or ambiguity between the Plan
                   and the Confirmation Order, the terms of the Confirmation Order shall control.
         2.2.12    In computing any period of time prescribed by or allowed under the Plan, the
                   provisions of Bankruptcy Rule 9006(a) shall apply.

                                          SECTION III
                            THE DEBTOR’S HISTORICAL PERFORMANCE
                                AND TURNAROUND BUSINESS PLAN

3.1      History of the Debtor’s Business.

        The Debtor is a manager-managed limited liability corporation registered under the laws
of the State of Oregon that was founded by Katherine J. Poppe and Micah L. Camden in 2012. As
of the Petition Date, the Equity Interest Holders with Equity Interests in the Debtor were as
follows:

         •         Katherine J. Poppe (46 common units (50.5%));
         •         Basil Bullard (15 common units (16.5%));
         •         Gary “Chip” Rothenberger, Jr. (15 common units (16.5%));
         •         Micah L. Camden (14 common units (14.4%)); and
         •         W.P. Price Tax and Accounting, LLC (1 common unit (1%)).




Page | 9
108812337.3 0056668-00010
                            Case 20-32485-pcm11       Doc 149      Filed 11/19/20
Prior to the Petition Date, Poppe was the sole manager of the Debtor. On the Petition Date and
thereafter during the post-petition period, Poppe shared management duties with William Price,
the Debtor’s chief financial officer.

3.2      The Debtor’s Business Model and Performance Prior to Covid-19.

        Prior to March 17, 2020, on which date Oregon’s Governor Brown issued Executive
Order 20-07 that prohibited all restaurants and cafes in Oregon from offering in premises
consumption of food and beverages, the Debtor operated a “hub-and-spoke” model pursuant to
which all of its products were prepared in one central production kitchen – at the location on the
corner of Morrison Street and SW 12th – and delivered to the Debtor’s seven other retail locations
across the Portland metropolitan area. 100% of the Debtor’s revenues prior to March 17, 2020,
were driven from in-store, in-person, retail sales.

        Prior to March 17, 2020, the Debtor’s business model was profitable. For the year 2018,
the Debtor had net sales of $6,287,405, gross profit of $2,606,315, and net income of $244,349.
For the year 2019, the Debtor had net sales of $6,780,174, gross profit of $2,785,411, and net
income of $518,018. As of December 31, 2019, the Debtor’s balance sheet reflected a Current
Ratio of 3.17, Cash to Debt Ratio of 2.45 and a debt to equity ratio of just 0.2. Moreover, for the
two-month period ending February 29, 2020, the Debtor had net sales of $940,703, gross profit of
$262,388 and a net loss of $65,843. During the same two-month period in 2019, the Debtor had
net sales of $850,322, gross profit of $300,247, and a net loss of $40,814.

3.3      The Debtor’s Performance During Covid-19.

         As a result of Executive Order 20-07, the Debtor was forced to cease operations at its eight
retail locations in and around Portland, Oregon. The Debtor’s retail operations remained closed
from mid-March through end of May 2020, during which period the Debtor was unable to generate
any revenue from its retail operation.

       Faced with an uncertain retail environment, the Debtor continued to work out of its
production kitchen on Morrison Street and SW 12th in an effort to generate revenues from the
launch of a new wholesale product line. In April 2020, the Debtor’s wholesale product line
generated net sales of $29,969 and a net loss of $165,132. Net sales in May 2020 were $34,404,
wholly from its wholesale product line, and the Debtor suffered a net loss in May 2020 of
$151,487.

       In June 2020, Governor Brown authorized the reopening of retail establishments and the
Debtor reopened its Division Street retail location for online preorders and walk-up business. By
the end of June 2020, the Debtor was able to reopen its retail location on Mississippi Avenue. The
Debtor’s June net sales were $85,031 and it suffered a net loss of $75,935, which was a significant
improvement from May 2020. The Debtor’s upward trajectory continued in July, in which month
the Debtor had net sales of $117,824 and a net loss of $45,375.

      By business necessity, the shutdown of retail establishments in Oregon forced the Debtor
to make a hard pivot to diversify its revenue sources, and during this period the Debtor’s senior
management worked hard to build from scratch a wholesale and e-commerce product line. At the



Page | 10
108812337.3 0056668-00010
                            Case 20-32485-pcm11   Doc 149      Filed 11/19/20
same time, the Debtor realized that it needed new capital to build out its production capacity to
enable the Debtor to produce, store and package its wholesale and e-commerce products.

       In addition, at the beginning of April 2020, the Debtor applied for and obtained a PPP Loan
from Commerce Bank on or about April 8, 2020. The PPP Loan was a critical component of the
Debtor’s ability to manage its affairs during the immediate period prior to the Petition Date.

3.4      Events Leading to the Filing of the Chapter 11 Case.

        During the period between March 17, 2020, and the Petition Date, the Debtor focused its
efforts on generating new revenue from its wholesale product line and conserving cash on hand.
Cash conservation required the Debtor to lay off 80 employees and to negotiate rent deferrals with
its landlords. Ultimately, the Debtor was unable to negotiate rent deferral with
Morrison Development, the landlord of the Debtor’s retail location and production kitchen at
Morrison Street and SW 12th Avenue.

         3.4.1     Termination of the Morrison/SW 12th Avenue Lease

        On May 6, 2020, Morrison Development sent the Debtor an email informing the Debtor
that it had applied the Debtor’s security deposit to unpaid April rent, notwithstanding that the
Debtor disputed certain common area maintenance charges assessed during the prior year, and that
it intended to exercise all of its remedies under the Morrison/SW 12th Lease. By mid to late May,
with its relationship with Morrison Development deteriorating, the Debtor decided to open a
temporary kitchen location in order to protect its beta-rollout of its new wholesale product to local
grocers. On May 26, 2020, Morrison Development terminated the Morrison/SW 12th Avenue
Lease, changed the locks at the premises, and refused to turn over a doughnut fryer that was critical
to the Debtor’s ongoing operations. On June 5, 2020, Morrison Development sued the Debtor in
Multnomah County Circuit Court.

       Notwithstanding the commencement of formal litigation, the Debtor and
Morrison Development continued negotiating a resolution to their disputes through late August
2020, at which point the Debtor determined that it was simply unable to structure a settlement with
Morrison Development out of court.

         3.4.2     Commerce Bank Default

        On May 20, 2020, Commerce Bank, through counsel, sent the Debtor a notice of default
and cessation of advances under the Commerce Bank Operating Line of Credit. During the
subsequent months, the Debtor worked with Commerce Bank on assessing the latter’s collateral
position. Discussions ended when the Debtor filed for chapter 11 protection on the Petition Date
but have resumed during the Chapter 11 Case in an effort by both parties to enable the Debtor to
pay Commerce Bank on its Secured Claim and emerge from chapter 11 protection.




Page | 11
108812337.3 0056668-00010
                            Case 20-32485-pcm11   Doc 149      Filed 11/19/20
3.5      Events during the Bankruptcy Case and the Debtor’s Post-Petition Performance.

         3.5.2     First Day Papers

       The Debtor, a small business debtor pursuant to section 101(51D) of the Bankruptcy Code,
filed for chapter 11 protection on August 26, 2020, and elected to be administered pursuant to
Subchapter V on its petition. On or about the Petition Date, the Debtor filed its First Day Papers
and, at the first day hearing on August 28, 2020, obtained interim relief on its Cash Management
Motion [dkt. no. 10] and its Cash Collateral Motion [dkt. no. 17], and final relief on its Gift Card
Motion [dkt. no. 11] and its Wages Motion [dkt. no. 12].

       At a continued hearing on September 15, 2020 on the Cash Collateral Motion and the Cash
Management Motion, the Debtor and Commerce Bank negotiated terms of a second interim order
authorizing the Debtor to use Commerce Bank’s cash collateral, subject to certain conditions and
milestones. On September 24, 2020, the Court entered the Second Interim Order Authorizing Use
of Cash Collateral and Granting Related Relief [dkt. no. 99], pursuant to which the Debtor agreed
to make monthly adequate protection payments in the amount of $15,000, to use cash collateral
in accordance with an agreed-upon budget, to provide Commerce Bank with certain financial
reporting, and to comply with certain milestones including filing the Plan by November 16, 2020,
obtaining the Confirmation Order by December 31, 2020, and an Effective Date no later than
January 15, 2021, pursuant to which Plan the Debtor stipulated to pay off Commerce Bank on its
Allowed Claim relating to the Commerce Bank Operating Line of Credit in full.

         3.5.2     Section 1188(a) Status Conference

       On September 1, 2020, the Court entered the Order Setting Case Management Conference
and Notice of Possible Dismissal. [Dkt. No. 44]. On September 21, 2020, the Debtor filed its
Subchapter V Status Report Pursuant to Section 1188(c) of the Bankruptcy Code. [Dkt. No. 96.]
On October 5, 2020, the Bankruptcy Court held a status conference and ordered the following
milestones and deadlines in connection with confirmation of the Plan in its Confirmation
Scheduling Order:

                   •       By October 7th, the Debtor shall circulate a copy of its draft Plan to the
                   United States Trustee, the Trustee and counsel to parties in interest who have filed
                   notices of appearance in the Chapter 11 Case or otherwise reached out informally
                   to Stoel Rives;

                   •       By October 13th, parties who have received copies of the Debtor’s draft Plan
                   shall provide comments to Stoel Rives;

                   •      By October 15th, the Debtor shall file its Plan with the Bankruptcy Court
                   and include an exhibit highlighting unresolved comments by parties in interest to
                   the Plan;

                   •     By October 16th, the Debtor shall mail, by first-class mail, solicitation
                   packages to all Creditors and Equity Interest Holders;




Page | 12
108812337.3 0056668-00010
                            Case 20-32485-pcm11      Doc 149     Filed 11/19/20
                   •       October 30th is the record date by which Creditors and Equity Interest
                   Holders must be the holder of any Claim or Equity Interest based on a security in
                   order to vote on the Plan;

                   •         Ballots must be received by Stoel Rives by November 6;

                   •         The Debtor shall file a ballot tabulation summary by November 9;

                   •         The deadline to object to confirmation of the Plan is November 16th;

                   •      The deadline for the Debtor to file its memorandum in support of
                   confirmation of the Plan along with a proposed Confirmation Order is
                   November 18th;

                   •      The Bankruptcy Court shall hold a status conference hearing via telephone
                   on November 19th at 9:00 a.m. (PT), call in number (888) 684-8852, access
                   code: 1238244; and

                   •     The Confirmation Hearing Date is November 23rd, at 9:30 a.m. (PT), call in
                   number (888) 684-8852, access code: 1238244.

         3.5.3     Recapitalization of the Debtor Pursuant to Section 1129 of the Bankruptcy Code

       Historically, the Debtor’s financial performance depended 100% on retail sales, and the
Debtor’s performance prior to Covid-19 was healthy: in 2018, the Debtor had net income of
$244,348.88, and in 2019, the Debtor had net income of $518,017.85, all of which was generated
through the Debtor’s operation of eight retail locations in the Portland metropolitan area. While
the Debtor’s financial performance in the first ten weeks of 2020 was in line with its historical
performance, the shutdown caused by Executive Order 20-07 caused the business’s retail
locations to cease operating and the Debtor’s revenues generated from its retail locations to dry
up completely. But for the Debtor’s receipt of the PPP Loan and its timely pivot to wholesale,
the Debtor would have been unable to generate any revenue during the shutdown. Even so, the
Debtor’s financial performance from January 2020 through July 2020 generated a net loss of
$695,905.39. See Dkt. No. 96, Ex. B.

        Since June, when the Debtor was able to start reopening certain of its locations, the
Debtor’s performance has steadily improved. See Dkt. No. 96, Ex. A. However, notwithstanding
the positive trend, the Debtor continues to be unable to generate sufficient receipts to cover its
operating expenses, due in part to a production bottleneck – i.e., the Debtor simply cannot produce
sufficient volume to operate the three reopened locations seven (7) days a week or to generate
positive cash flows on its new wholesale product line. Moreover, the Debtor simply lacks the
capital to invest in increased production capacity to grow its wholesale and e-commerce line. As
set forth in the budget attached to the Second Interim Cash Collateral Order [dkt. no. 99], the
Debtor projects cash on hand as of November 16th of $173,716.34. For this reason, it is imperative
that the Debtor confirm its Plan and that the Effective Date occur on or prior to December 15,
2020, because the Debtor needs an infusion of new capital to bridge its operations through the
first quarter in 2021, by which time the Debtor expects to have increased production capacity to



Page | 13
108812337.3 0056668-00010
                            Case 20-32485-pcm11        Doc 149     Filed 11/19/20
generate significant additional sales through its wholesale and e-commerce line that will generate
net income. For avoidance of doubt, the Debtor’s projections are based on certain assumptions,
including that the Executive Order (EO 20-65) issued by Governor Brown on November 17, 2020,
will not have a material adverse effect on the Debtor’s business operations.

3.6      Turnaround Business Plan; Recapitalization.

       The Debtor’s Plan is predicated on an infusion of at least $1,150,000 of new capital, of
which $800,000 shall be allocated to satisfy Allowed Claims under the Plan and the remaining
funds shall be allocated to capital expenditures and working capital needs of the Reorganized
Debtor. As set forth in Exhibit A attached hereto, the Reorganized Debtor anticipates that it will
generate positive cash flow early in the second quarter of 2021, subject to certain assumptions,
including without limitation that the Executive Order (EO 20-65) issued by Governor Brown on
November 17, 2020, will not have a material adverse effect on the Debtor’s business operations.

                             SECTION IV
       TREATMENT OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN

4.1      Unclassified Claims.

        Administrative Expense Claims and Priority Tax Claims that are Allowed are not classified
under the Plan, and Creditors holding Allowed Administrative Expense Claims and Priority Tax
Claims do not vote on the Plan but may object to confirmation of the Plan if, in their view, the
Plan’s treatment does not comply with section 1129(a)(9) of the Bankruptcy Code. Because the
Debtor elected to be administered pursuant to Subchapter V of the Bankruptcy Code,
section 1191(e) applies in the Chapter 11 Case, which provides that the Plan may be confirmed
over the objections of Creditors holding Allowed Claims of a kind in sections 507(a)(2) and
507(a)(3) of the Bankruptcy Code – including Allowed Administrative Expense Claims pursuant
to section 503(b) of the Bankruptcy Code – if all of the conditions of section 1191(b) are otherwise
satisfied.

         As set forth in the Debtor’s feasibility analysis in Exhibit A, the Debtor does not anticipate
significant Administrative Expense Claims in the Chapter 11 Case on the Effective Date for two
reasons: first, the Debtor is paying operating expenses in the ordinary course, including production
expenses that are paid cash on delivery; and second, the Debtor’s bankruptcy counsel, Stoel Rives,
has agreed to the Post-petition Fee Cap, which caps post-petition legal fees incurred on account of
and in connection with the confirmation of a Plan that satisfies section 1191(a) of the Bankruptcy
Code in the amount of $25,000 subject to the Bankruptcy Court’s determination that its fees should
be Allowed, provided that the Post-petition Fee Cap shall not include and shall expressly exclude
any legal fees incurred by the Debtor for legal services provided by Stoel Rives that relate to (i) a
litigation matter in the Chapter 11 Case, including an adversary proceeding or contested matter
involving a binary debtor-creditor dispute, (ii) a sale of substantially all of the Debtor’s assets
under section 363 or 1129 of the Bankruptcy Code, or (iii) confirmation of a Plan that relies on the
“disposable income” test under section 1191(c) of the Bankruptcy Code.

        Priority Tax Claims are unsecured income, employment, and other taxes described by
section 507(a)(8) of the Bankruptcy Code. Unless Creditors holding Allowed Priority Tax Claims



Page | 14
108812337.3 0056668-00010
                            Case 20-32485-pcm11    Doc 149      Filed 11/19/20
agree otherwise, they must receive the present value of their Allowed Claims, in regular
installments paid over a period not exceeding five years from the Petition Date. Two Creditors
filed Proofs of Claim asserting Priority Tax Claims: the Oregon Department of Revenue in the
amount of $5,943.76; and the IRS in the amount of $1,007.33. The Debtor does not dispute the
validity, amount or priority of these Claims. Under the Plan, the Oregon Department of Revenue
will receive full payment on account of its Allowed Claim within three (3) Business Days
following the Effective Date.

         Counsel for the IRS has informed Debtor’s counsel in writing that (i) the IRS’s Claim,
including the portion that is a Priority Tax Claim, consists entirely of unassessed 2020 returns,
(ii) the IRS expects to receive payment from the Reorganized Debtor in the ordinary course rather
than in connection with the occurrence of the Effective Date, and (iii) the IRS intends to withdraw
its Claim or amend its Claim to $0 upon receipt of the 2020 returns and the payment by the
Reorganized Debtor of any remaining balance. Accordingly, under the Plan, no payment will be
made to the IRS within (3) Business Days following the Effective Date.

4.2      Classified Claims and Equity Interests under the Plan.

        All Allowed Claims against, and Allowed Equity Interests in, the Debtor are classified
below. An Allowed Claim is in a Class only to the extent it qualifies within the definition of such
Class and is in a different Class to the extent it qualifies within the definition of such different
Class. Because there is only one type of Equity Interest in the Debtor, all Equity Interests are
classified in Class 8. The Classes of Allowed Claims and Allowed Equity Interests, and the Plan’s
treatment of each Class, are set forth below:




Page | 15
108812337.3 0056668-00010
                            Case 20-32485-pcm11   Doc 149     Filed 11/19/20
  Class       Description           Amount Owed                                  Treatment
 1          Commerce Bank       $285,305.61                  Impaired; Entitled to Vote.
            Allowed Secured     (consisting of
            Claim               outstanding principal as     (1) Payment in satisfaction of the Commerce Bank
                                of October 30 in the         Stipulated Claim Amount as follows:
                                amount of $269,950.81;       • $15,000.00 payment by the Debtor on
                                interest through Nov. 26          November 20, 2020 (as adequate protection
                                in the amount of                  payment pursuant to Cash Collateral Order);
                                $622.76; UCC                 • Setoff by Commerce Bank of $20,420.11 in
                                termination fee in an             Debtor’s Commerce Bank checking account on
                                estimated amount of               Effective Date;
                                $50; unbilled and unpaid     • $249,885.50 payment by the Reorganized
                                default interest from             Debtor to be received by Commerce Bank no
                                5/20 to Petition Date in          later than three (3) Business Days following the
                                the amount of $3,300;             Effective Date.
                                unbilled and unpaid
                                                             (2) Commerce Bank retains its liens (including
                                default interest from
                                                             replacement liens), its rights under the Commerce
                                Petition Date through
                                                             Bank Loan Documents (including the personal
                                November 26 in the
                                                             guaranty by Katherine Poppe) pending receipt by
                                amount of $2,903.14);
                                                             Commerce Bank of Commerce Bank Stipulated
                                plus unreimbursed legal
                                                             Claim Amount, plus a payment in satisfaction of the
                                fees incurred by
                                                             reasonable attorneys’ fees incurred by Commerce
                                Commerce Bank from
                                                             Bank from the Petition Date through the Effective
                                June 20 through
                                                             Date as determined by the Bankruptcy Court if
                                August 20 in the amount
                                                             necessary.
                                of $8,478.90).
                                                             (3) Upon entry of an order of the Bankruptcy Court
                                The Amount Owed does
                                                             determining the Allowed amount of the legal fees
                                not include legal fees
                                                             incurred by Commerce Bank between the Petition
                                incurred by Commerce
                                                             Date and the Effective Date, the Reorganized
                                Bank’s counsel since the
                                                             Debtor shall satisfy the Allowed amount within
                                Petition Date, which
                                                             fifteen (15) Business Days following entry of the
                                remain subject to
                                                             order fixing the Allowed amount.
                                dispute, and if litigated,
                                                             (4) Within five (5) Business Days following receipt
                                subject to a
                                                             of the payment on account of the Allowed amount
                                reasonableness
                                                             of legal fees incurred by Commerce Bank,
                                determination by the
                                                             Commerce Bank shall file a UCC termination with
                                Bankruptcy Court.
                                                             the Oregon Secretary of State.

 2          Wells Fargo         $106,582.43                  Unimpaired; Deemed to Accept
            Secured Claim
                                                             Payment in Cash of approximately $10,000 on
                                                             revolving line to satisfy (i) post-petition default
                                                             interest and fees incurred in connection with the
                                                             Chapter 11 Case and (ii) principal in an amount that
                                                             reduces the outstanding balance to less than the
                                                             credit line limit no later than three (3) Business
                                                             Days following Effective Date; interest rate
                                                             returned to non-default rate on Effective Date and
                                                             revolving credit line reinstated.




Page | 16
108812337.3 0056668-00010
                            Case 20-32485-pcm11              Doc 149      Filed 11/19/20
  Class       Description           Amount Owed                                  Treatment
 3          Ford Motor          $50,442.83                   Unimpaired; Deemed to Accept
            Secured Claim
                                                             Payment in Cash in amount of $1,281.31 to satisfy
                                                             past-due obligations owed on all three Ford Transit
                                                             Installment Contracts no later than three (3)
                                                             Business Days following Effective Date, and post-
                                                             Effective Date payments in accordance with Ford
                                                             Transit Installment Contracts.
 4          Priority            $369.72                      Unimpaired; Deemed to Accept
            Unsecured
            Claims                                           Payment in Cash in full amount of Allowed Claims
                                                             no later than three (3) Business Days following
                                                             Effective Date.
 5          Unsecured PPP       $559,392.41 (consisting      Unimpaired; Deemed to Accept
            Claim of            of outstanding principal
            Commerce Bank       amount of $545,900,          Commerce Bank has consented to the change of
                                plus interest through        control in the Debtor’s ownership structure that will
                                November 26, 2020 in         occur on the Effective Date; provided that, the
                                the amount of $3,439.91,     Reorganized Debtor shall repay the portion of the
                                plus actual legal fees       PPP Loan not forgiven, if any, pursuant to and in
                                incurred by Commerce         accordance with (i) applicable law, federal
                                Bank in the amount of        regulations, and interim final rules promulgated by
                                $6,052.50, plus              the SBA and Treasury implementing sections 1102
                                estimated legal fees to be   and 1106 of the CARES Act and the PPPFA, and
                                incurred by Commerce         (ii) the PPP Loan Documents; and provided further
                                Bank in the amount of        that, in the event of a conflict, applicable law,
                                $4,000 through Effective     federal regulations and the interim final rules will
                                Date).                       control. Neither the Plan nor the Confirmation
                                                             Order shall be construed in any manner that alters
                                                             the Reorganized Debtor’s obligations under the
                                                             federal regulations, interim final rules, the CARES
                                                             Act and the PPPFA. Upon full satisfaction of the
                                                             unforgiven portion, if any, of the Unsecured PPP
                                                             Claim of Commerce Bank, Commerce Bank’s claim
                                                             as set forth in its Proof of Claim shall be deemed
                                                             fully satisfied by the Reorganized Debtor without
                                                             need for any further order from the Bankruptcy
                                                             Court.
 6          Morrison            $330,000.00                  [Impaired; Entitled to Vote]
            Development,
            LLC Unsecured       Per stipulation between      Payment in Cash in full no later than three (3)
            502(b)(6) Claim     the Debtor and Morrison      Business Days following the Effective Date.
                                Development in an
                                amount that includes all     Upon receipt of payment, the damages sought by
                                attorney’s fees, costs and   Morrison Development in its Proof of Claim shall
                                accrued interest through     be deemed fully satisfied by the Reorganized
                                the Effective Date.          Debtor without need for any further order from the
                                                             Bankruptcy Court.
 7          General             Approximately $157,000       Impaired; Entitled to Vote
            Unsecured
            Claims (other                                    Payment in Cash in full amount of Allowed Claims
            than Claims in                                   no later than three (3) Business Days following the
            Class 4, Class 5                                 later of (i) the Effective Date and (ii) the date on
            and Class 6)                                     which the Bankruptcy Court enters a Final Order on




Page | 17
108812337.3 0056668-00010
                            Case 20-32485-pcm11              Doc 149      Filed 11/19/20
  Class       Description         Amount Owed                         Treatment
                                                  Allowance of each Claim; provided that total
                                                  Allowed Claims in Class 7 does not exceed
                                                  $157,000.00, Class 1 Allowed Claim does not
                                                  exceed $330,000.00, and Class 6 Allowed Claim
                                                  does not exceed $330,000.00. If foregoing is not
                                                  satisfied, Class 7 Creditors shall receive at least
                                                  75% of their Allowed Claims no later than three (3)
                                                  Business Days following the later of (i) the
                                                  Effective Date and (ii) the date on which the
                                                  Bankruptcy Court enters a Final Order on
                                                  allowance, and the remaining amounts owed on
                                                  account of Class 7 Allowed Claims in two equal
                                                  payments on August 1, 2021, and November 1,
                                                  2021. Interest shall accrue on deferred payments at
                                                  2.5%.

                                                  Note: Total amount of Allowed Claims depends on
                                                  Allowed Claim of Progress Ridge Landlord in the
                                                  event Proof of Claim for rejection damages is filed.
 8          Equity Interests          N/A         Impaired; Entitled to Vote

                                                  Holders of Allowed Equity Interests shall retain
                                                  their Common Units in the Reorganized Debtor,
                                                  subject to the Second Amended and Restated LLC
                                                  Operating Agreement.


        Multnomah County has filed a Proof of Claim asserting a Secured Claim in the amount of
$3,545,14. In the Plan filed on October 16, 2020, the Debtor included Multnomah County’s Claim,
which the Debtor does not dispute with respect to validity, amount or priority, as an unclassified
Priority Tax Claim. The Debtor does not intend to object to Multnomah County’s Proof of Claim
as an Allowed Secured Claim in the amount of $3,545.14, which shall be satisfied within three (3)
Business Days following the Effective Date.


                                    SECTION V
                     EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        Executory contracts are contracts where significant performance of the contract remains
for both the Debtor and its counterparty. Pursuant to section 365 of the Bankruptcy Code, the
Debtor has the right to reject, assume, or assume and assign these types of contracts to another
party, subject to the Bankruptcy Court’s approval. The Debtor’s rights to assume and reject
executory contracts also extends to unexpired leases.

        Assumption means that the Debtor has elected to continue to perform the obligations under
such executory contracts and unexpired leases, and to cure monetary defaults that must be cured
under the Bankruptcy Code. The Debtor’s cure schedule, attached hereto as Exhibit B, identifies
each counterparty to an executory contract or unexpired lease that the Debtor believes may require
a cure payment, in addition to the amount owed by the Debtor to cure any monetary defaults.




Page | 18
108812337.3 0056668-00010
                            Case 20-32485-pcm11   Doc 149      Filed 11/19/20
        Unless the Plan expressly provides otherwise, the Plan assumes all executory contracts and
unexpired leases in which the Debtor is a party, and the Reorganized Debtor shall assume – as of
the Effective Date – all of the rights and prospective obligations of the Debtor under any such
executory contract or unexpired lease, except to the extent the Plan restructures the rights and
obligations of the executory contract or unexpired lease by agreement or by order of the
Bankruptcy Court.

        Rejection means that the Debtor has elected not to continue to perform the obligations
under such executory contract or unexpired lease. If the Debtor has elected to reject an executory
contract or unexpired lease, the counterparty to the contract or lease will be treated as a Creditor
holding an Unsecured Claim that arose before the Petition Date. The executory contracts and
unexpired leases that the Debtor intends to reject pursuant to the Plan are set forth on the Rejection
Schedule attached hereto as Exhibit C. For the avoidance of doubt, if a contract or lease is not
identified on Exhibit C, the Plan constitutes a motion to assume such executory contract or
unexpired lease and the Confirmation Order shall constitute an order assuming such contract or
lease.

        Any Creditor to an executory contract or unexpired lease set forth on Exhibit C shall have
30 days from the Confirmation Date to file Claims for damages arising from the rejection of such
executory contract or unexpired lease. Failure to file a Proof of Claim within 30 days of the
Confirmation Date shall forever bar any Creditor whose executory contract or unexpired lease is
listed on Exhibit C from asserting a claim for damages in connection with the rejection of its
executory contract or unexpired lease and from receiving distributions on account of its rejection
in accordance with and pursuant to the Plan.

        The Debtor expressly reserves the right to amend or supplement Exhibit B and Exhibit C
prior to the Confirmation Hearing, including the right to supplement Exhibit C by identifying the
LLC Operating Agreement as an executory contract that the Debtor may reject pursuant to
confirmation of the Plan.

     IF YOU OBJECT TO THE REJECTION OR ASSUMPTION OF YOUR UNEXPIRED
LEASE OR EXECUTORY CONTRACT, THE PROPOSED CURE OF ANY DEFAULTS, OR
THE ADEQUACY OF ASSURANCE OF FUTURE PERFORMANCE, YOU MUST FILE
WITH THE COURT AND SERVE YOUR OBJECTION ON THE DEBTOR NO LATER THAN
THE DEADLINE FOR OBJECTING TO THE CONFIRMATION OF THE PLAN.
                                         SECTION VI
                                  BANKRUPTCY ESTATE CLAIMS
6.1      Avoidance Claims

        The Debtor has conducted an analysis of Avoidance Claims that belong to the Bankruptcy
Estate, which analysis assesses the likelihood that the Debtor’s prosecution of the Avoidance
Claims will generate a recovery by the Debtor for the benefit of the Bankruptcy Estate in excess
of the costs of prosecution. The Debtor’s analysis of Avoidance Claims that arise under
section 547 of the Bankruptcy Code is set forth on Exhibit D. The Debtor’s analysis of Avoidance
Claims that arise under sections 544 and 548 of the Bankruptcy Code is set forth on Exhibit E.




Page | 19
108812337.3 0056668-00010
                            Case 20-32485-pcm11    Doc 149     Filed 11/19/20
6.2      Treatment of Avoidance Claims Under the Plan

        If the Plan is confirmed, the Avoidance Claims will be waived in toto by the Debtor and
the recipients of the transfers set forth in Exhibit D and Exhibit E will be released by the Debtor
from any potential liability on account of the transfers they received from the Debtor prior to the
Petition Date on the Effective Date.

        The Debtor’s decision to release the recipients from any claims that could be asserted on
account of Avoidance Actions is informed by the following determinations made by the Debtor’s
management: first, Avoidance Claims pursuant to section 547 of the Bankruptcy Code are subject
to valid defenses; and second, Avoidance Claims pursuant to section 548 of the Bankruptcy Code
arose while the Debtor was solvent, but even assuming arguendo that the Debtor was insolvent on
or about the date on which certain transfers were made, certain Equity Interest Holders of the
Debtor have agreed to recapitalize the Debtor pursuant to the Plan in an amount no less than
$150,000.00. But for the Debtor’s release of each Equity Interest Holder with respect to any
Claims constituting property of the Bankruptcy Estate, new capital from certain of the Equity
Interest Holders will not be contributed pursuant to the Plan. In addition, but for the Debtor’s
release of each Equity Interest Holder from any Claims constituting property of the Bankruptcy
Estate, it is unlikely the Debtor would be able to obtain sufficient votes in favor of the Plan from
the Equity Interest Holders in Class 8 to render Class 8 an accepting Class, which would likely
impact the Plan Sponsor’s support for the Plan.

6.3      Bankruptcy Estate Claims Against Morrison Development

         6.3.1     Turnover of Property of the Bankruptcy Estate

        As of the Petition Date, Morrison Development had possession of certain property of the
Debtor, most critically a doughnut fryer, in addition to a cooling refrigerator, oven hoods and
signage. The replacement cost of the doughnut fryer is approximately $125,000.00. The doughnut
fryer is critical to the Debtor’s ongoing operation, and in connection with settlement discussions,
Morrison Development returned the doughnut fryer to the Debtor.

         6.3.2     Avoidance of Landlord Lien Pursuant to Section 545

       As set forth in Section 6.3.4 below, Morrison Development and the Debtor have reached a
settlement that is conditioned on the occurrence of an Effective Date and receipt of payment of the
Morrison Development Allowed Unsecured Claim prior to December 31, 2020. Pursuant to the
terms of the settlement, Morrison Development waives any right to assert a Lien on property of
the Bankruptcy Estate that revests in the Reorganized Debtor on the Effective Date.

         6.3.3     State Court Action

       With respect to the State Court Action, the Debtor has asserted affirmative defenses and
counterclaims against Morrison Development for violation of Executive Order 20-13 and
HB 4213. HB 4213 entitles the Debtor to statutory damages from Morrison Development in an
amount up to three months’ periodic rent plus any actual damages. The Debtor has asserted total
damages in the amount of $271,500.00. Because the issues raised by the Debtor’s counterclaims



Page | 20
108812337.3 0056668-00010
                            Case 20-32485-pcm11    Doc 149     Filed 11/19/20
involve legal questions of first impression, the Debtor does not take a position in the Plan on the
likelihood of success of the Debtor’s affirmative defenses and counterclaims.

         The settlement set forth in Section 6.3.4 below resolves the State Court Action.

         6.3.4     Plan Treatment of Morrison Development’s Claim; Settlement

       Morrison Development’s Claim for damages resulting from the termination of the
Morrison/SW12th Lease is capped as set forth in section 502(b)(6) of the Bankruptcy Code. In
addition, the Debtor has counterclaims against Morrison Development that, if prosecuted
successfully, would reduce the Allowed amount of Morrison Development’s 502(b)(6) Claim
dollar for dollar. Notwithstanding the foregoing, the Debtor submits that a consensual resolution
of the Debtor’s disputes with Morrison Development is in the best interest of the Bankruptcy
Estate, and the Debtor will seek to achieve a consensual settlement prior to the Objection
Deadline.

       The Debtor and Morrison Development have engaged in good faith and constructive
negotiations since the Petition Date and have reached a settlement in connection with their
respective Claims. The terms of the settlement are as follows:

              1. Morrison Development Allowed Unsecured Claim. Morrison Development shall
                 have an Allowed Unsecured Claim in the amount of $330,000.00, which shall be
                 paid in full by the Reorganized Debtor within three (3) Business Days following
                 the Effective Date;

              2. Mutual Release of Rights to Personal Property. On the Effective Date, the Debtor
                 relinquishes all interest in, and rights to, any property remaining in the premises
                 governed by the Morrison/SW 12th Lease, and Morrison Development releases any
                 Lien rights it has or may have against the Debtor’s property that constitutes property
                 of the Bankruptcy Estate that revests in the Reorganized Debtor on the Effective
                 Date.

              3. Dismissal of State Court Action with Prejudice. Within fourteen (14) Business
                 Days following the Effective Date, the Debtor and Morrison Development shall
                 stipulate to dismissal of the State Court Action with prejudice.

              4. Mutual Releases.        The Menashe Parties agree to release the Debtor and
                 Reorganized Debtor from any Claims they have or may have against the Debtor
                 that arise under or relate to the Morrison/SW 12th Lease and the related premises.
                 The Debtor and the Reorganized Debtor agrees to release the Menashe Parties from
                 any claims the Debtor has or may have against any of the Menashe Parties that arise
                 under or relate to the Morrison/SW 12th Lease and related premises. For the
                 avoidance of doubt, the mutual releases conveyed herein are limited (a) to and for
                 the benefit of the Debtor, Reorganized Debtor and the Menashe Parties, and (b) to
                 apply only to Claims that arise under or directly relate to the Morrison/SW 12th
                 Lease.




Page | 21
108812337.3 0056668-00010
                            Case 20-32485-pcm11     Doc 149      Filed 11/19/20
              5. Conditions Precedent to Effectiveness of Mutual Releases. The effectiveness of
                 the releases is conditioned on (x) entry of the Confirmation Order that confirms the
                 Plan in a form that waives any claims of the Bankruptcy Estate against the Menashe
                 Parties; (y) payment by the Reorganized Debtor of the Morrison Development
                 Allowed Unsecured Claim within three (3) Business Days following the Effective
                 Date, and (z) dismissal with prejudice of the State Court Action within
                 fourteen (14) days following the date on which the Confirmation Order becomes a
                 Final Order.

6.4      Trustee’s Investigation; Reservation of Rights

        The Trustee is reviewing Avoidance Claims belonging to the Bankruptcy Estate. In
particular, the Trustee reserves its rights with respect to (i) the Debtor’s claims against
Morrison Development, (ii) the Debtor’s analysis of the likelihood of recovery from transferees,
and (iii) the impact that prosecution of certain of the Avoidance Claims may have on
consummation of the Plan, which depends upon $1,000,000 of new capital from the Plan Sponsor
and at least $150,000 of new capital from Equity Interest Holders including Katherine J. Poppe
and William Price. In the event the Trustee determines that the Bankruptcy Estate has Avoidance
Claims that, in its own determination, are likely to augment the value of the Bankruptcy Estate if
prosecuted, the Trustee may seek standing to prosecute Avoidance Claims. In the event the Trustee
seeks standing to prosecute Avoidance Action or Claims the Bankruptcy Estate may have against
Morrison Development, the Debtor intends object to any reservation in the Plan that preserves
such Claims on the Effective Date for the Trustee to prosecute.

                                         SECTION VII
                            MEANS FOR IMPLEMENTATION OF THE PLAN

7.1      Title to Assets.

        On the Effective Date, (i) all property of the Bankruptcy Estate shall automatically vest in
the Reorganized Debtor, and (ii) all property of the Reorganized Debtor is free and clear of all
Claims of Creditors, provided that Commerce Bank shall retain its liens (including replacement
liens granted in the Cash Collateral Order) pending full payment of the Commerce Bank Secured
Claim. Pending the Effective Date, the Debtor shall remain in possession of all property of the
Bankruptcy Estate, and property of the Bankruptcy Estate shall include the property specified in
section 541, all property of the kind specified in that section that the Debtor acquires, as well as
earnings from services performed by the Debtor, after the date of the commencement of the case
through the Effective Date.

7.2      Second Amended and Restated LLC Operating Agreement.

        On the Effective Date, the LLC Operating Agreement shall be deemed amended and
restated as set forth in Exhibit F to (i) allow the Reorganized Debtor to issue additional Common
Units and two series (voting and non-voting) of Profits Interest Units, which will have the effect
of diluting the Equity Interest Holders’ interests in the Reorganized Debtor Pro Rata, (ii) designate
that the manager of the Reorganized Debtor shall be three directors to serve on the Board of
Directors, a majority of whom may take action, (iii) designate that Basil Bullard is entitled to select
one board observer, (iv) provide that Katherine J. Poppe shall be entitled to elect two directors and


Page | 22
108812337.3 0056668-00010
                            Case 20-32485-pcm11    Doc 149      Filed 11/19/20
the Plan Sponsor one director to the Board of Directors, (v) allow the Board of Directors to
designate officers of the Reorganized Debtor and to delegate authority to them, (vi) modify the
vote of Members on specified items to a super-majority standard, and (vii) make certain other
changes to the LLC Operating Agreement.

7.3      New Unit Offering.

       As of the Solicitation Date, the Debtor has received executed Subscription Agreements
from the Subscribers set forth on Exhibit G to purchase New Common Units in the Reorganized
Debtor. Since the Solicitation Date, the Debtor has received a Subscription Agreement from Basil
Bullard. True and correct copies of the Subscription Agreements executed by the Subscribers, as
may be amended from time to time on terms agreeable to the Debtor and each and every
Subscriber, are included in Exhibit G.

        On the Effective Date, the Reorganized Debtor shall close on the sale of New Common
Units in the Reorganized Debtor to the Subscribers who have executed Subscription Agreements
with the Debtor. The Plan Sponsor is a Subscriber who has offered to purchase $1,000,000.00 of
New Common Units and Katherine Poppe, William Price and Basil Bullard have offered to
purchase $500,000.00 of New Common Units, provided that: (i) the Plan is confirmed by
December 15, 2020; (ii) at least $350,000.00 of the proceeds of the New Unit Offering are used
for working capital and capital expenditures by the Reorganized Debtor and no more than
$800,000 of the proceeds of the New Unit Offering are distributed to holders of Allowed Claims
under the Plan; and (iii) the Reorganized Debtor issues up to 995 Profits Interest Units to
management of the Reorganized Debtor.

        Upon the closing of the New Unit Offering, the Reorganized Debtor’s capital structure
shall be substantially in the form as set forth in Exhibit H attached hereto; provided that, in the
event any of the other Equity Interest Holders of the Debtor decide to participate in the New Unit
Offering, the Reorganized Debtor’s capital structure shall be revised to reflect the participation of
the other Equity Interest Holders.

7.4      Management and Compensation of Reorganized Debtor’s Officers.

        As of the Effective Date, Katherine J. Poppe shall be the chief executive officer and
William Price shall be the chief financial officer. Compensation for Ms. Poppe and Mr. Price is
set forth on Exhibit I.

7.5      Feasibility Pursuant to Section 1129(a)(11).

        In order to confirm the Plan and for the Plan to become effective on the Effective Date, the
Bankruptcy Court must find that the Plan is feasible pursuant to section 1129(a)(11), which
requires the Bankruptcy Court to determine that confirmation of the Plan is unlikely to be followed
by a liquidation or the need for further financial reorganization of the Debtor or any successor to
the Debtor, unless such liquidation or reorganization is proposed in the Plan.

        The Debtor’s Plan is a reorganization plan that does not propose to liquidate assets or to
further reorganize or reconstitute itself after the Effective Date. The Debtor’s Plan will be funded
by the Plan Sponsor and capital contributions by certain Equity Interest Holders of the Debtor,


Page | 23
108812337.3 0056668-00010
                            Case 20-32485-pcm11   Doc 149      Filed 11/19/20
including Katherine J. Poppe, William Price and Basil Bullard, which the Debtor believes will
provide the Reorganized Debtor with (i) sufficient available cash to make distributions on account
and in full satisfaction of Allowed Claims within a few days following the Effective Date of the
Plan, and (ii) sufficient capital make the necessary investments in the Reorganized Debtor’s
production capacity. Upon confirmation of the Plan, the Debtor shall execute the Subscription
Agreements, and, on the Effective Date, the Reorganized Debtor shall issue New Common Units
to the Subscribers and distribute proceeds from the New Unit Offering to holders of Allowed
Claims in accordance with Exhibit A.

7.6      The Effective Date of the Plan.

         The Effective Date of the Plan shall be the day on which the Confirmation Order becomes
a Final Order, provided that the Effective Date shall occur no later than December 15, 2020. Prior
to the Effective Date and upon entry of the Confirmation Order by the Bankruptcy Court, the
Debtor shall be authorized to (i) execute Subscription Agreements evidencing new capital in an
amount no less than $1,150,000; (ii) constitute the Reorganized Debtor’s Board of Directors; and
(iii) take all necessary actions to prepare for and consummate the New Unit Offering on the
Effective Date.

7.7      Consummation of the Plan.

         On the Effective Date, the Reorganized Debtor shall issue New Common Units and Profit
Interest Units to the Subscribers in exchange for their capital contributions, which shall be received
by the Reorganized Debtor on the Effective Date. Within three (3) Business Days of the Effective
Date, the Reorganized Debtor shall make distributions in satisfaction of Allowed Claims in
accordance with and pursuant to the Plan by issuing checks to holders of Allowed Claims at each
Creditor’s address listed on its Proof of Claim or on the Debtor’s Schedules, or alternatively,
initiating wire transfers in accordance with separate instructions provided by Creditors to the
Debtor.

7.8      Alternatives to the Plan; Fiduciary Duties.

        The Debtor is a debtor in possession under chapter 11 of the Bankruptcy Code, which
requires the Debtor to administer the Bankruptcy Estate in a manner that maximizes the going-
concern value of the Debtor’s assets for the benefit of all stakeholders. In the event the Debtor is
unable to confirm the Plan for whatever reason, or alternatively, in the event the Plan is confirmed
but the Debtor is unable to consummate the New Unit Offering on the Effective Date, the Debtor
reserves its rights under applicable law to take reasonable steps to preserve the value of its going-
concern, including, if necessary, by seeking alternative financing and/or moving the Court for an
order to sell substantially all of its assets pursuant to sections 363(b) or 1129 of the Bankruptcy
Code.

        As a fiduciary, the Debtor may modify the Plan prior to the Confirmation Hearing if the
Debtor determines that such modifications are in the best interest of the Bankruptcy Estate and the
best interest of the Creditors and Equity Interest Holders.




Page | 24
108812337.3 0056668-00010
                            Case 20-32485-pcm11    Doc 149     Filed 11/19/20
7.9      Contingencies; Risk Factors.

         7.9.1     Feasibility. In the event the PPP Loan is not forgiven by the SBA by the
                   Confirmation Hearing Date, the Debtor intends to present evidence at the
                   Confirmation Hearing of the likelihood that the PPP Loan will be forgiven.
                   Moreover, and to the extent necessary, the Debtor will present evidence of its ability
                   to service loan repayments to the extent a portion of the PPP Loan is not forgiven.

         7.9.2     PPP Loan; SBA/Commerce Bank Consent to Change-of-Control Plan.
                   Consummation of the Plan results in a dilution of the Equity Interests held by the
                   Equity Interest Holders of less than 50%. SBA Procedural Notice 5000-20057,
                   effective as of October 2, 2020, specifies that SBA prior consent to a change-of-
                   control in a borrower who has received PPP funds is not required if the sale or other
                   transfer is of 50% or less of the common stock or other ownership interest.
                   However, if the Debtor determines that certain of the Subscribers may decide not
                   to purchase New Common Units on the Effective Date, the effect of which would
                   result in a change-of-control of greater than 50%, the Debtor may seek to further
                   amend the Plan, which will delay the occurrence of the Effective Date.
                   Furthermore, Commerce Bank’s consent is conditioned its consent on SBA consent
                   in the event consummation of the Plan results in a change-of-control of greater than
                   50%.

         7.9.3     Administrative Insolvent Bankruptcy Estate. In the event the Debtor determines
                   that it is unable to confirm the Plan prior to the Confirmation Hearing Date, or
                   alternatively, determines that it is unable to consummate the New Unit Offering on
                   the Effective Date, there is a significant risk that the Debtor will need to
                   immediately pivot to a sale of substantially all of its assets pursuant to section 363
                   or section 1129 of the Bankruptcy Code in light of the likelihood that the
                   Bankruptcy Estate will be administratively insolvent.

         7.9.4     Loss of Equity Interest Holder Support for Plan Confirmation. The Debtor’s Plan
                   is a recapitalization plan that requires the support of, and new capital from, the
                   Class of Equity Interest Holders. Pursuant to the Plan, the Debtor waives all Claims
                   it has or may have against the Equity Interest Holders on account of transfers made
                   by the Debtor to the Equity Interest Holders prior to the Petition Date. In the event
                   one or more of the Equity Interest Holders is sued on account of transfers made by
                   the Debtor to the Equity Interest Holders prior to the Petition Date, or alternatively,
                   in the event the Bankruptcy Court does not confirm the Plan unless such Claims are
                   preserved, the Debtor will need to resolicit the votes from Class 8, which in turn
                   may cause the Plan Sponsor to withdraw its support for the Plan due to the delay
                   that resolicitation will have on the Debtor’s exit from chapter 11 protection.

         7.9.5     Settlement with Morrison Development. Prior to the Petition Date, Morrison
                   Development sued the Debtor for breach of the Morrison/SW12th Lease and the
                   Debtor asserted counterclaims. In the event the Effective Date does not occur by,
                   and Morrison Development is not paid prior to, December 31, 2020, the settlement
                   with Morrison Development may not be consummated.



Page | 25
108812337.3 0056668-00010
                            Case 20-32485-pcm11       Doc 149      Filed 11/19/20
         7.9.6     Conditions of Plan Sponsor’s Support. The Plan Sponsor’s irrevocable offer to
                   purchase New Common Units of the Reorganized Debtor for $1,000,000 is
                   contingent on the following conditions:

                   (a)       Total distributions on account of Allowed Claims does not exceed
                             $800,000;

                   (b)       The Reorganized Debtor obtains a discharge on the Effective Date of the
                             Plan;

                   (c)       Management of the Debtor participates in the recapitalization of the Debtor
                             in an amount no less than $150,000 and the Debtor’s senior management
                             team is retained by the Reorganized Debtor;

                   (d)       The Plan that is confirmed, and the Confirmation Order, are each in a form
                             reasonably acceptable to the Plan Sponsor;

                   (e)       The Plan’s Effective Date occurs, and the New Unit Offering closes, no later
                             than December 15, 2020.



                                             SECTION VIII
                                        LIQUIDATION ANALYSIS

       To confirm the Plan, the Bankruptcy Court must find that all Creditors and Equity Interest
Holders who do not accept the Plan will received at least as much under the Plan as such Creditors
and Equity Interest Holders would receive in a Chapter 7 liquidation. A liquidation analysis is
attached hereto as Exhibit J.

                                SECTION IX
            CLAIMS OBJECTIONS AND TREATMENT OF DISPUTED CLAIMS

        Except as otherwise provided for herein, each Claim shall be Allowed or Disallowed, as
the case may be, in such amount as the Bankruptcy Court shall determine, if necessary, whether
prior to or following the Confirmation Date or the Effective Date, and whether pursuant to this
Plan or otherwise, upon such notice as the Bankruptcy Court or Bankruptcy Rules shall permit
except that, after the Effective Date, the Debtor may and shall have the authority to settle or
compromise any controversies regarding Claims without notice or further order of the Bankruptcy
Court.

         On the Effective Date, the Debtor shall be deemed to have assigned to the Reorganized
Debtor, and the Reorganized Debtor shall be deemed to have acquired and become the successor
to, all defenses, counterclaims and setoffs, whether equitable or legal, of the Debtor to Claims held
or asserted to be held against the Debtor. Any objection to Claims must be filed and served in
accordance with Bankruptcy Rule 3007.




Page | 26
108812337.3 0056668-00010
                            Case 20-32485-pcm11        Doc 149     Filed 11/19/20
        Notwithstanding any provision of the Plan specifying the time for payment of distributions
to holders of Claims, no payment or distribution shall be made to the holder of any Claim until the
time such Claim has been determined to be an Allowed Claim. Notwithstanding the existence of
a Claim that has not been Allowed in a Class to which a distribution under this Plan is due, such
distribution to other Creditors with Allowed Claims shall not be affected by any delay in the
resolution of the Claim subject to dispute. Upon the allowance of a Claim, the holder shall be paid
the amount that such holder would have received had its Claim been an Allowed Claim on the
Effective Date.

       The deadline to file Proofs of Claim is November 4, 2020. In the event the Debtor
objects to your Proof of Claim and the Debtor’s objection is not resolved prior to the
Confirmation Hearing, the Debtor may request that the Bankruptcy Court estimate the
amount of your Claim that should be Allowed for voting and feasibility purposes only.

        At the Confirmation Hearing, the Debtor will request that the Bankruptcy Court fix a bar
date for the filing of Administrative Expense Claims not otherwise covered by the Plan, including
the Administrative Expense Claims of the Trustee and Stoel Rives, as well as any disputed
expenses incurred by parties-in-interest seeking Allowance of such expenses in connection with
their Claims.

                                         SECTION X
                                TAX CONSEQUENCES OF THE PLAN

       The Debtor provides no advice whatsoever, either in the Plan or in any other
communication, with respect to the tax consequences (if any) that the Plan may have on holders
of Claims and Equity Interests and observes that such consequences may vary from holder to
holder. The Debtor therefore recommends that all holders of Allowed Claims and Equity Interests
confer with their own tax advisors regarding the possible tax consequences of the Plan.

                                  SECTION XI
                 SETTLEMENT, RELEASE, INJUNCTION, AND DISCHARGE

11.1     Binding Effect of Plan Confirmed by Bankruptcy Court.

        Upon the Effective Date of the Plan, the Debtor as the Reorganized Debtor, all Creditors,
and any other party in interest are bound by the provisions of the Plan. Upon confirmation of the
Plan by the Bankruptcy Court, the treatment of Allowed Claims and Allowed Equity Interests as
set forth in the Plan supersedes and replaces any agreements or rights the Creditors or Equity
Interest Holders have in or against the Debtor and/or the Bankruptcy Estate, except to the extent
that such rights are assumed under the Plan.

11.2     Discharge; Plan Injunction

        Except as specifically provided in this Plan or in the Confirmation Order, the distributions
made to the various Creditors and the treatment afforded the Equity Interest Holders as provided
for in the Plan shall be in full and complete satisfaction of their Allowed Claims and Allowed
Equity Interests respectively. Except as specifically provided in the Plan or the Confirmation
Order, confirmation by the Bankruptcy Court of the Plan shall operate, upon the Effective Date,



Page | 27
108812337.3 0056668-00010
                            Case 20-32485-pcm11   Doc 149     Filed 11/19/20
as a discharge of any and all Claims as defined in section 101(5) of the Bankruptcy Code against
the Bankruptcy Estate and against the Debtor that arose at any time prior to the Effective Date.
The discharge of the Debtor with respect to Claims against the Debtor, whether asserted against
the Debtor prior to or after the Petition Date, shall be effective as to each Claim, regardless of
whether or not (a) the Claim was scheduled, (b) a Proof of Claim was filed, (c) the Claim is an
Allowed Claim, or (d) the holder thereof voted to accept or reject the Plan; provided, that if the
Debtor amends its Schedules prior to the Effective Date, Creditors holding Claims that are affected
by amendments to the Schedules shall have the rights afforded them under the Bankruptcy Code
and Bankruptcy Rules, including without limitation, the right to file a Proof of Claim.

        The rights afforded Creditors and Equity Interest Holders in the Plan and the treatment of
all Claims and Equity Interests herein shall be in exchange for and in complete satisfaction,
discharge, and release of all Claims of any nature whatsoever against the Debtor and the
Bankruptcy Estate, and, on the Effective Date, all Claims against the Debtor or the Bankruptcy
Estate shall be deemed satisfied, discharged and released in full, except as otherwise provided for
herein. All Persons shall be precluded and forever barred from asserting against the Reorganized
Debtor, the Debtor, and the Bankruptcy Estate any Claims arising from any event, occurrence,
condition, thing, act, omission, transaction, or other activity of any kind or nature that occurred or
came into existence prior to the Effective Date, whether or not the facts of or legal bases therefor
were known or existed prior to the Effective Date. The Confirmation Order shall be a judicial
determination of the discharge of all Claims and Equity Interests subject to the occurrence of the
Effective Date.

        On the Effective Date, all Creditors who have been, are, or may be holders of Claims
against the Debtor and all Equity Interest Holders who have been, are, or may be holders of Equity
Interests are permanently enjoined from taking any of the following actions against or affecting
Reorganized Debtor, the Reorganized Debtor’s property, and the Bankruptcy Estate (other than
actions brought to enforce any rights or obligations under the Plan): (a) commencing, conducting
or continuing in any manner, directly or indirectly, any suit, action or other proceeding of any kind
(including all suits, actions, and proceedings that are pending as of the Effective Date, which must
be withdrawn or dismissed with prejudice); (b) enforcing, levying, attaching, collecting or
otherwise recovering by any manner or means, whether directly or indirectly, any judgment,
award, decree or order; (c) creating, perfecting or otherwise enforcing in any manner, directly or
indirectly, any encumbrance; and (d) asserting any setoff, right of subrogation or recoupment of
any kind; provided, that any defenses, offsets or counterclaims which the Debtor may have or
assert in respect of the above referenced Claims are fully preserved and inherited by the
Reorganized Debtor unless otherwise expressly waived or released herein or in the Confirmation
Order.

        In addition, entry of the Confirmation Order shall permanently enjoin the commencement
or continued prosecution by any person, whether directly, derivatively or otherwise, of any Claims
satisfied pursuant to the Plan. By accepting distributions on account of Allowed Claims and by
retaining Common Units on account of Allowed Equity Interests pursuant to this Plan, each holder
of a Claim or Equity Interest shall be deemed to have specifically consented to the injunction set
forth herein.




Page | 28
108812337.3 0056668-00010
                            Case 20-32485-pcm11    Doc 149     Filed 11/19/20
       Subject only to Section 11.4 of the Plan, no term or provision in the Plan or Confirmation
Order is intended as, or shall be construed to effectuate, a release of liability with respect to any
Claim, whether known or unknown, contingent or noncontingent, liquidated or unliquidated, that
any Creditor has or may have against any entity or individual other than the Debtor. For avoidance
of doubt, confirmation of the Plan shall not impair or enjoin, or otherwise preclude the enforcement
by Commerce Bank of the Commerce Bank Member Guaranty in the event the Commerce Bank
Secured Claim is not fully satisfied by January 15, 2020.

11.3     Release of Liens.

        Except as set forth in any contract, instrument, release, or other agreement or document
created pursuant to the Plan, or as otherwise stated in the Plan, on the Effective Date and
concurrently with the applicable distributions made pursuant to the Plan, Liens against any
property of the Bankruptcy Estate shall be fully released and discharged, and all of the right, title,
and interest of any holder of such mortgages, deeds of trust, liens, pledges, or other security
interests shall revert to Reorganized Debtor and its successors and assigns.

11.4     Exculpation and Injunction.

         On or after the Effective Date, each of (i) the Debtor, the Debtor’s officers and managers,
and its advisors and attorneys that were employed or engaged as of the date the Plan was filed,
(ii) the Trustee and any advisor or attorney to the Trustee engaged by the Trustee as of the date the
Plan was filed,2 (iii) the Plan Sponsor, the Plan Sponsor’s officers and managers, and its advisors
and attorneys that were employed or engaged by the Plan Sponsor as of the date the Plan was filed
(collectively, the “Exculpated Parties”) shall not have or incur any liability for, and are expressly
exculpated, released, and discharged from any Claim or any past or present actions taken or
omitted to be taken in furtherance of (i) the Debtor’s decision to file for chapter 11 protection;
(ii) the preparation of the Debtor for the Chapter 11 Case prior to the Petition Date; (iii) the
administration of the Debtor as a debtor in possession after the Petition Date; (iv) the formulation
of the Plan and any document or pleading relating to (a) the administration of the Debtor as a
debtor in possession after the Petition Date, and (b) confirmation and consummation of the Plan
(“Released Acts”); provided, Released Acts shall exclude (i) any actions or omissions to act to the
extent determined by a court of competent jurisdiction (with such order becoming a final, non-
appealable order) to be by reason of such party’s gross negligence, willful misconduct, or fraud
and (ii) any actions taken or omitted to be taken on the Effective Date and thereafter; provided
further, the Debtor, the Trustee and the Plan Sponsor shall be entitled in all instances to rely upon
advice of counsel with respect to its duties and responsibilities under the Plan, with it being
expressly understood that any act or omission with the approval of the Bankruptcy Court shall be
conclusively deemed not to constitute gross negligence, willful misconduct, or fraud, unless the
approval by the Bankruptcy Court was obtained by fraud or misrepresentation.

       As of the Effective Date, all past or present Creditors or Equity Interest Holders,
directly or indirectly, shall release, and be deemed to forever release and discharge, the

2
  The Trustee takes no position on whether she (and her advisors, if any) should be included as one of the Exculpated
Parties. The Debtor includes the Trustee (and her advisors, if any) because it is the Debtor’s position that the Trustee
is entitled to be included as one of the Exculpated Parties in connection with the Released Acts.



Page | 29
108812337.3 0056668-00010
                            Case 20-32485-pcm11             Doc 149        Filed 11/19/20
Exculpated Parties from the Released Acts and shall be precluded and permanently enjoined
– with respect to the Released Acts – from: (i) commencing or continuing, in any manner or
in any place, any action or other proceeding; (ii) enforcing, attaching, collecting, or
recovering in any manner any judgment, award, decree, or order; (iii) creating, perfecting,
or enforcing any Lien or encumbrance; (iv) asserting a right of subrogation of any kind
against any debt, liability, or obligation due to the Debtor and/or the Bankruptcy Estate; and
(v) commencing or continuing any action, in any manner or in any place, against the
Exculpated Parties that does not comply with or that is inconsistent with the provisions of
this Plan.

                                          SECTION XII
                                      GENERAL PROVISIONS

12.1     Binding Effect.

        If the Plan is confirmed, the provisions of the Plan will bind the Debtor, the Reorganized
Debtor, and all Creditors and Equity Interest Holders, along with the Plan Sponsor and Subscribers.
The rights and obligations of any entity named or referred to in the Plan will be binding upon and
will inure to the benefit of the successors or assigns of such entity.

12.2     Severability.

      If any provision of this Plan is determined to be unenforceable, the determination will in
no way limit or affect the enforceability and operative effect of any other provision of the Plan.

12.3     Retention of Jurisdiction by the Bankruptcy Court.

        Except as otherwise ordered by the Bankruptcy Court, the Bankruptcy Court shall retain
jurisdiction of the Chapter 11 Case with regard to, among other things, the following matters: (i) to
make such orders as are necessary or appropriate to implement the provisions of the Plan and to
resolve any disputes arising from the implementation of the Plan; (ii) to rule on any modification
of the Plan proposed under section 1193 of the Bankruptcy Code, (iii) to hear and allow all
applications for compensation of Professional Persons and payment of other Allowed
Administrative Expense Claims; (iv) to resolve all issues regarding Claims, objections, and issues
arising from the amendment by the Debtor of its Schedules, and the assumption or rejection by the
Debtor of executory contracts or unexpired leases, (v) to adjudicate any cause of action which may
exist in favor of the Debtor, including Avoidance Claims, and (vi) any other matter in which the
Court believes it is appropriate to exercise jurisdiction.

12.4     Captions.

       The headings contained in the Plan are for convenience of reference only and do not affect
the meaning or interpretation of the Plan.




Page | 30
108812337.3 0056668-00010
                            Case 20-32485-pcm11   Doc 149      Filed 11/19/20
12.5     Modification of the Plan.

        The Debtor may modify the Plan at any time before confirmation of the Plan pursuant to
section 1193(a) of the Bankruptcy Code. However, the Bankruptcy Court may require additional
actions including soliciting new votes on the Plan as modified.

        If the Plan is confirmed under section 1191(a) of the Bankruptcy Code, the Debtor may
also seek to modify the Plan at any time after confirmation only if (a) the Plan has not been
substantially consummated and (b) the Bankruptcy Court authorizes the proposed modifications
after notice and a hearing.

       If the Plan is confirmed under section 1191(b), the Debtor may seek to modify the Plan at
any time over the term of the Plan.

12.6     Final Decree.

       Once the Bankruptcy Estate has been fully administered, as provided in Bankruptcy
Rule 3022, the Reorganized Debtor will file a motion with the Bankruptcy Court to obtain a final
decree to close the case. Alternatively, the Bankruptcy Court may enter such a final decree on its
own motion.

        DATED: November 18, 2020.

                                             STOEL RIVES LLP



                                             /s/ Oren B. Haker
                                             Oren B. Haker, OSB No. 130162
                                             oren.haker@stoel.com
                                             Daniel R. Kubitz, OSB No. 181381
                                             daniel.kubitz@stoel.com
                                             Telephone: 503.224.3380
                                             Facsimile: 503.220.2480

                                             Attorneys for Debtor
                                             and Debtor-in-Possession




Page | 31
108812337.3 0056668-00010
                            Case 20-32485-pcm11   Doc 149    Filed 11/19/20
                             EXHIBIT A

                          Feasibility Analysis




Exhibit A - Page 1 of 5
                  Case 20-32485-pcm11   Doc 149   Filed 11/19/20
                                  Blue Star Doughnuts LLC
                                     Feasibility Analysis
                        Sources (available as of Effective Date)                      Amount
 Plan Sponsor                                                                       $1,000,000.00
 Katherine J. House aka Katherine J. Poppe                                           $100,000.00
 W.P. Price Tax and Accounting, LLC                                                    $50,000.00
 Basil Bullard                                                                        $350,000.00
 Gary “Chip” Rothenberger, Jr.                                                         $50,000.00
 Total                                                                              $1,550,000.00


                       Uses (on or after Effective Date)                             Amount
 Unclassified (Priority Tax Claims & Administrative Expenses – paid in full           $9,488.90
 within three (3) Business Days following Effective Date)
 Class 1 (Commerce Bank Stipulated Claim Amount – paid in full within                $285,305.61
 three (3) Business Days following Effective Date)
 Class 2 (Wells Fargo Secured Claim – cure amount paid within three (3)               $10,000.00
 Business Days following Effective Date)
 Class 3 (Ford Motor Secured Claim – cure amount paid within three (3)                 $1,281.31
 Business Days following Effective Date)
 Class 4 (Priority Unsecured Claims – paid in full within three (3) Business             $369.72
 Days following Effective Date)
 Class 6 (Morrison Landlord Claim – paid in full within three (3) Business           $330,000.00
 Days following Effective Date)
 Class 7 (General Unsecured Claims – paid in full within three (3) Business          $157,000.00
 Days following Effective Date if total amount of Allowed Claims does not
 exceed $157,000, subject to conditions set forth in Section 4.2 of the Plan)
 Subtotal: Estimated Total Amount of Allowed Claims                                  $793,445.54
 Working Capital and CapEx                                                            $756,554.46
 Total New Capital Investment                                                       $1,550,000.00




108808570.2 0056668-00010
Exhibit A - Page 2 of 5
                            Case 20-32485-pcm11     Doc 149        Filed 11/19/20
            Blue Star Doughnuts, LLC
    36 Month Pro Forma - Recapitalized Scenario


                         Consolidated                  Dec-20         Jan-21         Feb-21         Mar-21         Apr-21         May-21         Jun-21         Jul-21         Aug-21         Sep-21         Oct-21         Nov-21 12 Mo Total %
Revenue
   4010 Retail Sales                               $     80,000   $     70,000   $     70,000   $     85,000   $    120,000   $    125,000   $    135,000   $    160,000   $    160,000   $    160,000   $    150,000   $    150,000   $   1,465,000   59%
   4030 Grocery Sales                              $     50,000   $     50,000   $     50,000   $     50,000   $     50,000   $     65,000   $     75,000   $     75,000   $     70,000   $     75,000   $     80,000   $     80,000   $     770,000   31%
   4040 Expanded Wholesale                         $      5,000   $      5,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     110,000   4%
   4050 E-Commerce                                 $      5,000   $      5,000   $      5,000   $      5,000   $      5,000   $     10,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     125,000   5%
                                                                                                                                                                                                                                       $         -
Total Revenue                                      $    140,000 $      130,000 $      135,000 $      150,000 $      185,000 $      210,000 $      235,000 $      260,000 $      255,000 $      260,000 $      255,000 $      255,000 $     2,470,000 100%
Cost of Goods Sold
   5010 Delivery/Shipping-Commissary               $        250   $        250   $        250   $        250   $        250   $        250   $        350   $        350   $        350   $        350   $        350   $        350   $      3,600    0%
   5020 Labor-Commissary                           $     31,000   $     31,000   $     31,000   $     31,000   $     31,000   $     31,000   $     35,000   $     35,000   $     35,000   $     35,000   $     35,000   $     35,000   $    396,000    16%
   5030 Purchases-Commissary                       $     21,000   $     19,500   $     20,250   $     22,500   $     27,750   $     31,500   $     35,250   $     39,000   $     38,250   $     39,000   $     38,250   $     38,250   $    370,500    15%
   5040 Rents-Commissary                           $      6,600   $      6,600   $      6,600   $      6,600   $      6,600   $      6,600   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $    129,600    5%
   5050 Repairs & Maint-Commissary                 $        600   $        600   $        600   $        600   $        600   $        600   $        600   $        600   $        600   $        600   $        600   $        600   $      7,200    0%
   5060 Supplies-Commissary                        $      1,820   $      1,690   $      1,755   $      1,950   $      2,405   $      2,730   $      3,055   $      3,380   $      3,315   $      3,380   $      3,315   $      3,315   $     32,110    1%
   5070 Utilities-Commissary                       $        500   $        500   $        500   $        500   $        500   $        500   $        900   $        900   $        900   $        900   $        900   $        900   $      8,400    0%
   5100 Cost of labor - FOH                        $      7,300   $      7,300   $      7,300   $      7,300   $      7,300   $      7,300   $     11,500   $     12,500   $     12,500   $     13,500   $     13,500   $     13,500   $    120,800    5%
   Payroll Taxes - Comm and FoH (Calc Field)       $      3,830   $      3,830   $      3,830   $      3,830   $      3,830   $      3,830   $      4,650   $      4,750   $      4,750   $      4,850   $      4,850   $      4,850   $     51,680    2%
   5120 Kitchen Supplies - FOH                     $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $      6,000    0%
   5130 Purchases - FOH                            $      3,200   $      2,800   $      2,800   $      3,400   $      4,800   $      5,000   $      5,400   $      6,400   $      6,400   $      6,400   $      6,000   $      6,000   $     58,600    2%
   5140 Packaging                                  $      6,000   $      6,000   $      7,000   $      7,000   $      7,000   $      7,000   $      8,000   $      8,000   $      8,000   $      8,000   $      8,000   $      8,000   $     88,000    4%
Total Cost of Goods Sold                           $     82,600 $       80,570 $       82,385 $       85,430 $       92,535 $       96,810 $      120,205 $      126,380 $      125,565 $      127,480 $      126,265 $      126,265 $     1,272,490   52%


Gross Profit                                       $     57,400 $       49,430 $       52,615 $       64,570 $       92,465 $      113,190 $      114,795 $      133,620 $      129,435 $      132,520 $      128,735 $      128,735 $     1,197,510   48%
Operating Expenses
   7200 Marketing                                  $        500   $        500   $        500   $        500 $          500   $        500   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      9,000    0%
   6010 Rent or Lease                              $     11,699   $     11,699   $     11,699   $     11,699 $       11,699   $     11,699   $     16,699   $     16,699   $     16,699   $     16,699   $     16,699   $     16,699   $    170,393    7%
   6020 Repair & Maintenance                       $      2,000   $      1,000   $      1,000   $      1,000 $        1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $     13,000    1%
   6030 Utilities                                  $      1,100   $      1,100   $      1,100   $      1,100 $        1,100   $      1,100   $      1,100   $      1,100   $      1,100   $      1,100   $      1,100   $      1,100   $     13,200    1%
   6100 Auto Expense                               $        200   $        200   $        200   $        200 $          200   $        200   $        200   $        200   $        200   $        200   $        200   $        200   $      2,400    0%
   6200 Bank Charges (calc field)                  $      2,550   $      2,250   $      2,250   $      2,700 $        3,750   $      4,050   $      4,500   $      5,250   $      5,250   $      5,250   $      4,950   $      4,950   $     47,700    2%
   6650 Insurance                                  $      3,000   $      3,000   $      3,000   $      3,000 $        3,000   $      3,000   $      4,000   $      4,000   $      4,000   $      4,000   $      4,000   $      4,000   $     42,000    2%
   6750 Legal & Professional Fees                  $      1,000   $      3,500   $      3,500   $      1,000 $        1,000   $      7,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $     23,000    1%
   6800 Dues & Subscriptions                       $        900   $        900   $        900   $        900 $          900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $     10,800    0%
   6900 Meals and Entertainment                    $        300   $        300   $        300   $        300 $          300   $        300   $        300   $        300   $        300   $        300   $        300   $        300   $      3,600    0%
   6910 Cell Phone                                 $        150   $        150   $        150   $        150 $          150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $      1,800    0%
   6950 Office Expenses                            $        150   $        150   $        150   $        150 $          150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $      1,800    0%
   7170 Parking                                    $        100   $        100   $        100   $        100 $          100   $        100   $        100   $        100   $        100   $        100   $        100   $        100   $      1,200    0%
   7190 Travel & Lodging                           $        150   $        150   $        150   $        150 $          150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $      1,800    0%
   7400 Taxes & Licenses                           $        100   $        100   $        100   $        100 $          100   $        100   $        100   $        100   $        100   $        100   $        100   $        100   $      1,200    0%
   7000 Admin Payroll Taxes (Calc Field)           $      4,208   $      4,208   $      4,208   $      4,208 $        4,508   $      4,708   $      4,708   $      4,708   $      4,708   $      4,708   $      4,708   $      4,708   $     54,298    2%
   7010 Employee Benefit Expense                   $      1,900   $      1,900   $      1,900   $      1,900 $        1,900   $      1,900   $      1,900   $      2,300   $      2,300   $      2,300   $      2,300   $      2,300   $     24,800    1%
   7020 Admin Payroll                              $     42,081   $     42,081   $     42,081   $     42,081 $       42,081   $     42,081   $     42,081   $     42,081   $     42,081   $     42,081   $     42,081   $     42,081   $    504,976    20%
   7025 Expanded Admin Payroll - Wholesale/Ecomm                                                             $        3,000   $      5,000   $      5,000   $      5,000   $      5,000   $      5,000   $      5,000   $      5,000   $     38,000    2%
   7050 Guaranteed Payments                        $     12,500 $       12,500 $       12,500 $       12,500 $       12,500   $     12,500   $     12,500   $     12,500   $     12,500   $     12,500   $     12,500   $     12,500   $    150,000    6%
Total Expenses                                     $     84,589 $       85,789 $       85,789 $       83,739 $       88,089 $       96,589 $       97,539 $       98,689 $       98,689 $       98,689 $       98,389 $       98,389 $     1,114,967   45%
Net Operating Income                               $     (27,189) $    (36,359) $     (33,174) $      (19,169) $      4,376 $       16,601 $       17,256 $       34,931 $       30,746 $       33,831 $       30,346 $       30,346 $       82,543    3%
Other Expenses
 6700 Interest Expense                             $      1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $       20,400    1%
Total Other Expenses                               $      1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $       20,400    1%
Net Other Income                                   $      (1,700) $     (1,700) $      (1,700) $       (1,700) $     (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (20,400) -1%
Net Income                                         $     (28,889) $    (38,059) $     (34,874) $      (20,869) $      2,676 $       14,901 $       15,556 $       33,231 $       29,046 $       32,131 $       28,646 $       28,646 $       62,143    3%




       Exhibit A - Page 3 of 5
                                                                Case 20-32485-pcm11                                      Doc 149                   Filed 11/19/20
                         Consolidated                  Dec-21         Jan-22         Feb-22         Mar-22         Apr-22         May-22         Jun-22         Jul-22         Aug-22         Sep-22         Oct-22         Nov-22 12 Mo Total %
Revenue
   4010 Retail Sales                               $    150,000   $    130,000   $    160,000   $    170,000   $    190,000   $    205,000   $    210,000   $    220,000   $    230,000   $    210,000   $    205,000   $    205,000   $   2,285,000   63%
   4030 Grocery Sales                              $    100,000   $    100,000   $    100,000   $     90,000   $     90,000   $     80,000   $     80,000   $     80,000   $     80,000   $     80,000   $     90,000   $     90,000   $   1,060,000   29%
   4040 Expanded Wholesale                         $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     120,000   3%
   4050 E-Commerce                                 $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     180,000   5%
                                                                                                                                                                                                                                       $         -
Total Revenue                                      $    275,000 $      255,000 $      285,000 $      285,000 $      305,000 $      310,000 $      315,000 $      325,000 $      335,000 $      315,000 $      320,000 $      320,000 $     3,645,000 100%
Cost of Goods Sold
   5010 Delivery/Shipping-Commissary               $        350   $        350   $        350   $        400   $        400   $        400   $        400   $        400   $        400   $        400   $        400   $        400   $      4,650    0%
   5020 Labor-Commissary                           $     40,000   $     40,000   $     40,000   $     40,000   $     40,000   $     40,000   $     40,000   $     40,000   $     40,000   $     40,000   $     40,000   $     40,000   $    480,000    19%
   5030 Purchases-Commissary                       $     41,250   $     38,250   $     42,750   $     42,750   $     45,750   $     46,500   $     47,250   $     48,750   $     50,250   $     47,250   $     48,000   $     48,000   $    546,750    22%
   5040 Rents-Commissary                           $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $    180,000    7%
   5050 Repairs & Maint-Commissary                 $        600   $        600   $        600   $        600   $        600   $        600   $        600   $        600   $        600   $        600   $        600   $        600   $      7,200    0%
   5060 Supplies-Commissary                        $      3,575   $      3,315   $      3,705   $      3,705   $      3,965   $      4,030   $      4,095   $      4,225   $      4,355   $      4,095   $      4,160   $      4,160   $     47,385    2%
   5070 Utilities-Commissary                       $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $     10,800    0%
   5100 Cost of labor - FOH                        $     14,850   $     14,850   $     17,350   $     17,350   $     17,350   $     17,350   $     17,350   $     17,350   $     17,350   $     17,350   $     17,350   $     17,350   $    203,200    8%
   Payroll Taxes - Comm and FoH (Calc Field)       $      5,485   $      5,485   $      5,735   $      5,735   $      5,735   $      5,735   $      5,735   $      5,735   $      5,735   $      5,735   $      5,735   $      5,735   $     68,320    3%
   5120 Kitchen Supplies - FOH                     $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $      6,000    0%
   5130 Purchases - FOH                            $      6,000   $      5,200   $      6,400   $      6,800   $      7,600   $      8,200   $      8,400   $      8,800   $      9,200   $      8,400   $      8,200   $      8,200   $     91,400    4%
   5140 Packaging                                  $      9,000   $      9,000   $      9,000   $      9,000   $      9,000   $      9,000   $      9,000   $      9,000   $      9,000   $      9,000   $      9,000   $      9,000   $    108,000    4%
Total Cost of Goods Sold                           $    137,510 $      133,450 $      142,290 $      142,740 $      146,800 $      148,215 $      149,230 $      151,260 $      153,290 $      149,230 $      149,845 $      149,845 $     1,753,705   48%


Gross Profit                                       $    137,490 $      121,550 $      142,710 $      142,260 $      158,200 $      161,785 $      165,770 $      173,740 $      181,710 $      165,770 $      170,155 $      170,155 $     1,891,295   52%
Operating Expenses
   7200 Marketing                                  $      2,000   $      2,000   $      2,000   $      2,000   $      2,000   $      2,000   $      2,000   $      2,000   $      2,000   $      2,000   $      2,000   $      2,000   $     24,000    1%
   6010 Rent or Lease                              $     16,699   $     16,699   $     20,699   $     20,699   $     20,699   $     20,699   $     20,699   $     20,699   $     20,699   $     20,699   $     20,699   $     20,699   $    240,389    10%
   6020 Repair & Maintenance                       $      1,000   $      1,000   $      1,200   $      1,200   $      1,200   $      1,200   $      1,200   $      1,200   $      1,200   $      1,200   $      1,200   $      1,200   $     14,000    1%
   6030 Utilities                                  $      1,100   $      1,100   $      1,300   $      1,300   $      1,300   $      1,300   $      1,300   $      1,300   $      1,300   $      1,300   $      1,300   $      1,300   $     15,200    1%
   6100 Auto Expense                               $        200   $        200   $        200   $        200   $        200   $        200   $        200   $        200   $        200   $        200   $        200   $        200   $      2,400    0%
   6200 Bank Charges (calc field)                  $      4,950   $      4,350   $      5,250   $      5,550   $      6,150   $      6,600   $      6,750   $      7,050   $      7,350   $      6,750   $      6,600   $      6,600   $     73,950    3%
   6650 Insurance                                  $      4,000   $      4,000   $      5,000   $      5,000   $      5,000   $      5,000   $      5,000   $      5,000   $      5,000   $      5,000   $      5,000   $      5,000   $     58,000    2%
   6750 Legal & Professional Fees                  $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $     12,000    0%
   6800 Dues & Subscriptions                       $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $     10,800    0%
   6900 Meals and Entertainment                    $        300   $        300   $        300   $        300   $        300   $        300   $        300   $        300   $        300   $        300   $        300   $        300   $      3,600    0%
   6910 Cell Phone                                 $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $      1,800    0%
   6950 Office Expenses                            $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $      1,800    0%
   7170 Parking                                    $        100   $        100   $        100   $        100   $        100   $        100   $        100   $        100   $        100   $        100   $        100   $        100   $      1,200    0%
   7190 Travel & Lodging                           $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $      1,800    0%
   7400 Taxes & Licenses                           $        900   $        900   $        900   $        900   $      1,400   $      1,400   $      1,400   $      1,400   $      1,400   $      1,400   $      1,400   $      1,400   $     14,800    1%
   7000 Admin Payroll Taxes (Calc Field)           $      5,379   $      5,379   $      5,379   $      5,379   $      5,379   $      5,379   $      5,379   $      5,379   $      5,379   $      5,379   $      5,379   $      5,379   $     64,547    3%
   7010 Employee Benefit Expense                   $      2,600   $      2,600   $      2,600   $      2,600   $      2,600   $      2,600   $      2,600   $      2,600   $      2,600   $      2,600   $      2,600   $      2,600   $     31,200    1%
   7020 Admin Payroll                              $     48,289   $     48,289   $     48,289   $     48,289   $     48,289   $     48,289   $     48,289   $     48,289   $     48,289   $     48,289   $     48,289   $     48,289   $    579,469    23%
   7025 Expanded Admin Payroll - Wholesale/Ecomm   $      5,500   $      5,500   $      5,500   $      5,500   $      5,500   $      5,500   $      5,500   $      5,500   $      5,500   $      5,500   $      5,500   $      5,500   $     66,000    3%
   7050 Guaranteed Payments                        $     14,583   $     14,583   $     14,583   $     14,583   $     14,583   $     14,583   $     14,583   $     14,583   $     14,583   $     14,583   $     14,583   $     14,583   $    175,000    7%
Total Expenses                                     $    109,951 $      109,351 $      115,650 $      115,950 $      117,050 $      117,500 $      117,650 $      117,950 $      118,250 $      117,650 $      117,500 $      117,500 $     1,391,955   38%
Net Operating Income                               $     27,539 $       12,199 $       27,060 $       26,310 $       41,150 $       44,285 $       48,120 $       55,790 $       63,460 $       48,120 $       52,655 $       52,655 $      499,340    14%
Other Expenses
 6700 Interest Expense                             $      1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $       20,400    1%
Total Other Expenses                               $      1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $       20,400    1%
Net Other Income                                   $     (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (20,400) -1%
Net Income                                         $     25,839 $       10,499 $       25,360 $       24,610 $       39,450 $       42,585 $       46,420 $       54,090 $       61,760 $       46,420 $       50,955 $       50,955 $      478,940    13%




       Exhibit A - Page 4 of 5
                                                                Case 20-32485-pcm11                                      Doc 149                   Filed 11/19/20
                         Consolidated                  Dec-22         Jan-23         Feb-23         Mar-23         Apr-23         May-23         Jun-23         Jul-23         Aug-23         Sep-23         Oct-23         Nov-23 12 Mo Total %
Revenue
   4010 Retail Sales                               $    200,000   $    180,000   $    180,000   $    190,000   $    200,000   $    250,000   $    220,000   $    240,000   $    250,000   $    240,000   $    235,000   $    235,000   $   2,620,000   66%
   4030 Grocery Sales                              $    100,000   $    100,000   $    100,000   $     90,000   $     90,000   $     80,000   $     80,000   $     80,000   $     80,000   $     80,000   $     90,000   $     90,000   $   1,060,000   27%
   4040 Expanded Wholesale                         $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     10,000   $     120,000   3%
   4050 E-Commerce                                 $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     180,000   5%
                                                                                                                                                                                                                                       $         -
Total Revenue                                      $    325,000 $      305,000 $      305,000 $      305,000 $      315,000 $      355,000 $      325,000 $      345,000 $      355,000 $      345,000 $      350,000 $      350,000 $     3,980,000 100%
Cost of Goods Sold
   5010 Delivery/Shipping-Commissary               $        400   $        400   $        400   $        400   $        400   $        400   $        400   $        400   $        400   $        400   $        400   $        400   $      4,800    0%
   5020 Labor-Commissary                           $     44,000   $     44,000   $     44,000   $     44,000   $     44,000   $     44,000   $     44,000   $     44,000   $     44,000   $     44,000   $     44,000   $     44,000   $    528,000    21%
   5030 Purchases-Commissary                       $     48,750   $     45,750   $     45,750   $     45,750   $     47,250   $     53,250   $     48,750   $     51,750   $     53,250   $     51,750   $     52,500   $     52,500   $    597,000    24%
   5040 Rents-Commissary                           $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $     15,000   $    180,000    7%
   5050 Repairs & Maint-Commissary                 $        600   $        600   $        600   $        600   $        600   $        600   $        600   $        600   $        600   $        600   $        600   $        600   $      7,200    0%
   5060 Supplies-Commissary                        $      4,225   $      3,965   $      3,965   $      3,965   $      4,095   $      4,615   $      4,225   $      4,485   $      4,615   $      4,485   $      4,550   $      4,550   $     51,740    2%
   5070 Utilities-Commissary                       $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $     10,800    0%
   5100 Cost of labor - FOH                        $     19,085   $     19,085   $     19,085   $     19,085   $     19,085   $     19,085   $     19,085   $     19,085   $     19,085   $     19,085   $     19,085   $     19,085   $    229,020    9%
   Payroll Taxes - Comm and FoH (Calc Field)       $      6,309   $      6,309   $      6,309   $      6,309   $      6,309   $      6,309   $      6,309   $      6,309   $      6,309   $      6,309   $      6,309   $      6,309   $     75,702    3%
   5120 Kitchen Supplies - FOH                     $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $        500   $      6,000    0%
   5130 Purchases - FOH                            $      8,000   $      7,200   $      7,200   $      7,600   $      8,000   $     10,000   $      8,800   $      9,600   $     10,000   $      9,600   $      9,400   $      9,400   $    104,800    4%
   5140 Packaging                                  $      9,000   $      9,000   $      9,000   $      9,000   $      9,000   $      9,000   $      9,000   $      9,000   $      9,000   $      9,000   $      9,000   $      9,000   $    108,000    4%
Total Cost of Goods Sold                           $    156,769 $      152,709 $      152,709 $      153,109 $      155,139 $      163,659 $      157,569 $      161,629 $      163,659 $      161,629 $      162,244 $      162,244 $     1,903,062   48%


Gross Profit                                       $    168,232 $      152,292 $      152,292 $      151,892 $      159,862 $      191,342 $      167,432 $      183,372 $      191,342 $      183,372 $      187,757 $      187,757 $     2,076,938   52%
Operating Expenses
   7200 Marketing                                  $      2,000   $      2,000   $      2,000   $      2,000   $      2,000   $      2,000   $      2,000   $      2,000   $      2,000   $      2,000   $      2,000   $      2,000   $     24,000    1%
   6010 Rent or Lease                              $     20,699   $     20,699   $     20,699   $     20,699   $     20,699   $     20,699   $     20,699   $     20,699   $     20,699   $     20,699   $     20,699   $     20,699   $    248,388    10%
   6020 Repair & Maintenance                       $      1,200   $      1,200   $      1,200   $      1,200   $      1,200   $      1,200   $      1,200   $      1,200   $      1,200   $      1,200   $      1,200   $      1,200   $     14,400    1%
   6030 Utilities                                  $      1,300   $      1,300   $      1,300   $      1,300   $      1,300   $      1,300   $      1,300   $      1,300   $      1,300   $      1,300   $      1,300   $      1,300   $     15,600    1%
   6100 Auto Expense                               $        200   $        200   $        200   $        200   $        200   $        200   $        200   $        200   $        200   $        200   $        200   $        200   $      2,400    0%
   6200 Bank Charges (calc field)                  $      6,450   $      5,850   $      5,850   $      6,150   $      6,450   $      7,950   $      7,050   $      7,650   $      7,950   $      7,650   $      7,500   $      7,500   $     84,000    3%
   6650 Insurance                                  $      5,000   $      5,000   $      5,000   $      5,000   $      5,000   $      5,000   $      5,000   $      5,000   $      5,000   $      5,000   $      5,000   $      5,000   $     60,000    2%
   6750 Legal & Professional Fees                  $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $      1,000   $     12,000    0%
   6800 Dues & Subscriptions                       $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $        900   $     10,800    0%
   6900 Meals and Entertainment                    $        300   $        300   $        300   $        300   $        300   $        300   $        300   $        300   $        300   $        300   $        300   $        300   $      3,600    0%
   6910 Cell Phone                                 $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $      1,800    0%
   6950 Office Expenses                            $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $      1,800    0%
   7170 Parking                                    $        100   $        100   $        100   $        100   $        100   $        100   $        100   $        100   $        100   $        100   $        100   $        100   $      1,200    0%
   7190 Travel & Lodging                           $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $        150   $      1,800    0%
   7400 Taxes & Licenses                           $      1,400   $      1,400   $      1,400   $      1,400   $      1,400   $      1,400   $      1,400   $      1,400   $      1,400   $      1,400   $      1,400   $      1,400   $     16,800    1%
   7000 Admin Payroll Taxes (Calc Field)           $      5,912   $      5,912   $      5,912   $      5,912   $      5,912   $      5,912   $      5,912   $      5,912   $      5,912   $      5,912   $      5,912   $      5,912   $     70,941    3%
   7010 Employee Benefit Expense                   $      2,600   $      2,600   $      2,600   $      2,600   $      2,600   $      2,600   $      2,600   $      2,600   $      2,600   $      2,600   $      2,600   $      2,600   $     31,200    1%
   7020 Admin Payroll                              $     53,118   $     53,118   $     53,118   $     53,118   $     53,118   $     53,118   $     53,118   $     53,118   $     53,118   $     53,118   $     53,118   $     53,118   $    637,415    26%
   7025 Expanded Admin Payroll - Wholesale/Ecomm   $      6,000   $      6,000   $      6,000   $      6,000   $      6,000   $      6,000   $      6,000   $      6,000   $      6,000   $      6,000   $      6,000   $      6,000   $     72,000    3%
   7050 Guaranteed Payments                        $     16,667   $     16,667   $     16,667   $     16,667   $     16,667   $     16,667   $     16,667   $     16,667   $     16,667   $     16,667   $     16,667   $     16,667   $    200,000    8%
Total Expenses                                     $    125,295 $      124,695 $      124,695 $      124,995 $      125,295 $      126,795 $      125,895 $      126,495 $      126,795 $      126,495 $      126,345 $      126,345 $     1,510,144   38%
Net Operating Income                               $     42,936 $       27,596 $       27,596 $       26,896 $       34,566 $       64,546 $       41,536 $       56,876 $       64,546 $       56,876 $       61,411 $       61,411 $      566,794    14%
Other Expenses
 6700 Interest Expense                             $      1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $       20,400    1%
Total Other Expenses                               $      1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $        1,700 $       20,400    1%
Net Other Income                                   $     (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (1,700) $      (20,400) -1%
Net Income                                         $     41,236 $       25,896 $       25,896 $       25,196 $       32,866 $       62,846 $       39,836 $       55,176 $       62,846 $       55,176 $       59,711 $       59,711 $      546,394    14%




       Exhibit A - Page 5 of 5
                                                                Case 20-32485-pcm11                                      Doc 149                   Filed 11/19/20
                            EXHIBIT B

                          Cure Schedule




Exhibit B - Page 1 of 3
                  Case 20-32485-pcm11   Doc 149   Filed 11/19/20
                                                  Blue Star Doughnuts LLC
                                                       Cure Schedule
                                                                                                                          Proposed
                                                                                                 1
                     Counterparty                                      Description of Contract                              Cure
      650 Gaines, LLC                             Lease dated August 24, 2016                                                $0.00
      Aflac Inc.                                  Flexible Benefits Plan dated 1/1/2018                                      $0.00
      Auto-Chlor System of Oregon, Inc.           Dishwashing Machine Agreement                                              $0.00
      Automatic Data Processing, Inc., dba        Client Account Agreement and Authorization to Debit/Credit dated
      ADP                                         4/19/2019                                                                   $0.00
      Automatic Data Processing, Inc., dba        Major Accounts Services Master Services Agreement dated
      ADP                                         4/19/2019                                                                   $0.00
      Brannon Ritner Lobdell, Architecture        Architecture Agreement dated 8/23/2020
      LLC                                                                                                                     $0.00
      Cascade Centers Inc.                        Subscription Agreement dated 2/1/2020                                       $0.00
      Comcast Cable Communications, LLC,          Comcast Business Service Order Agreement, Order No. 25192561
      dba Xfinity                                 (1650 SE 3rd Ave)                                                           $0.00
      Comcast Cable Communications, LLC,          Comcast Business Service Order Agreement, Order No. 25586070
      dba Xfinity                                 (3325 SE Division St)                                                       $0.00
      Comcast Cable Communications, LLC,          Comcast Business Service Order Agreement, Order No. 25490436
      dba Xfinity                                 (3753 N. Mississippi Ave)                                                   $0.00
      Comcast Cable Communications, LLC,          Comcast Business Service Order Agreement, Order No. 25687347
      dba Xfinity                                 (0672 SW Gaines St)                                                       $657.06
      Dermer Holdings, LLC                        Trademark License Agreement dated 8/21/2020                                 $0.00
      Theory 33 - SPE 1, LLC, as successor in     Lease dated 4/30/2018 (Property: 3325 SE Division Street,
      interest to Division33 LLC                  Portland, Oregon)                                                       $5,928.76
      DoorDash, Inc.                              Merchant Signup Agreement dated 7/13/2020 (re 3753 N.
                                                  Mississippi Ave, Portland, OR 97227)                                        $0.00
      DoorDash, Inc.                              Merchant Signup Agreement dated 7/27/2020 (re 0672 SW Gaines
                                                  St, #2, Portland, OR 97239)                                                 $0.00

         1
         The inclusion of a Contract on this list does not constitute an admission as to the executory or non-executory nature of the
Contract or as to the existence or validity of any claims held by the counterparty to such Contract. The Debtor reserves the right to
supplement this Exhibit prior to the Confirmation Hearing Date.



108307213.3 0056668-00010
Exhibit B - Page 2 of 3
                                        Case 20-32485-pcm11         Doc 149     Filed 11/19/20
                                                Blue Star Doughnuts LLC
                                                     Cure Schedule
                                                                                                                  Proposed
                                                                                            1
                  Counterparty                                        Description of Contract                       Cure
      DoorDash, Inc.                            Merchant Signup Agreement dated 7/27/2020 (re 3325 SE Division
                                                St, Ste 1, Portland, OR 97202)                                       $0.00
      Ford Motor Credit Company                 Retail Installment Contract dated 5/12/2017                        $659.82
      Ford Motor Credit Company                 Oregon Vehicle Retail Installment Contract dated 9/7/2017          $526.59
      Ford Motor Credit Company                 Oregon Vehicle Retail Installment Contract dated 11/23/2018        $693.70
      JKR, LLC dba Service Linen Supply         Textile Rental Service Agreement                                     $0.00
      Kaiser Foundation Health Plan of the NW   Large Group Medical Plan Group Agreement, Group No. 22237-
                                                001, 002                                                             $0.00
      Kaiser Foundation Health Plan of the NW   Large Group Dental Plan Group Agreement, Group No 22237-007,
                                                008                                                                  $0.00
      Madison 34 Ray LLC                        Lease dated 7/28/2014 (Property: 3753 N. Mississippi, Portland,
                                                Oregon)                                                              $0.00
      MBA Administrators                        Business Associate Agreement dated 3/19/2019                         $0.00
      Pension Plan Specialists, PC              Client Services Agreement dated 11/12/2018 - 401(k) Plan
                                                Administrator                                                        $0.00
      Pitman Properties V, LLC                  Lease dated 5/18/2020 (Property: 1640 SE 3rd Avenue, Portland,
                                                Oregon)                                                            $606.58
      The Port of Portland                      Lease dated 2016 (Property: Space T2320 located at the Portland
                                                International Airport in Portand, Oregon)                            $0.00
      Restaurant Technologies, Inc.             Supply and Fryer Filtration Monitoring Agreement No. 4940.0
                                                dated 11/30/2018                                                   $559.34
      Stoel Rives LLP                           Engagement Letter dated May 7, 2020                                  $0.00




108307213.3 0056668-00010
Exhibit B - Page 3 of 3
                                      Case 20-32485-pcm11       Doc 149    Filed 11/19/20
                             EXHIBIT C

                          Rejection Schedule




Exhibit C - Page 1 of 2
                  Case 20-32485-pcm11   Doc 149   Filed 11/19/20
                                    Blue Star Doughnuts LLC
                                       Rejection Schedule
     Counterparty                                    Description of Contract1
   DS Progress                Lease dated 12/1/2017 (Property: 14985 SW Barrows Road, #127,
   Ridge, LLC                 Beaverton, Oregon)




         1
         The inclusion of a Contract on this list does not constitute an admission as to the
executory or non-executory nature of the Contract or as to the existence or validity of any claims
held by the counterparty to such Contract. The Debtor reserves the right to supplement this
Exhibit prior to the Confirmation Hearing Date.



108307235.2 0056668-00010
Exhibit C - Page 2 of 2
                            Case 20-32485-pcm11     Doc 149    Filed 11/19/20
                            EXHIBIT D

              Preference Claims Analysis




Exhibit D - Page 1 of 3
                  Case 20-32485-pcm11   Doc 149   Filed 11/19/20
                                                          Blue Star Doughnuts LLC
                                                            Preference Analysis

     Transferee               Relationship    Date(s) of Transfer(s)     Transfer       Basis for Transfer      Applicable Defenses1
                               to Debtor                                 Amount
City Houses Inc.             Lessor          07/01/2020; 08/04/2020       $7,785.80 Rent payments            § 547(c)(2)
Coava Coffee                 Trade Vendor    23 transfers from            $8,909.95 Coffee purchases         § 547(c)(1), (2)
Roasters, Inc.                               06/05/2020 to 08/24/2020
Farmers Insurance            Insurer         07/03/2020; 07/03/2020;      $9,024.06 Insurance premiums       § 547(c)(2)
Group                                        08/03/2020
Food Services of             Trade Vendor    8 transfers from             $5,146.01 Inventory purchases      § 547(c)(1), (2)
America                                      06/02/2020 to 08/11/2020
Legacy Property              Lessor          07/01/2020; 08/04/2020       $9,588.64 Rent payments            § 547(c)(2)
Management
Portland Custom              Trade Vendor    06/23/2020; 07/07/2020;     $19,206.80 Packaging services       § 547(c)(1), (2)
Packaging                                    07/29/2020; 07/29/2020;
                                             08/20/2020
Pitman Properties V,         Lessor          07/01/2020; 08/04/2020      $12,908.00 Rent payments            § 547(c)(2)
LLC
Pitman Properties V,         Lessor          08/04/2020                    $351.99 Utilities payment         § 547(c)(2), (9)
LLC
Puratos Corporation          Trade Vendor    7 transfers from             $9,530.00 Inventory purchases      § 547(c)(1), (2), (4)
                                             06/04/2020 to 08/18/2020
Puratos Corporation          Trade Vendor    3 transfers on 08/25/2020    $5,492.50 Antecedent trade debt    § 547(c)(9)
Riva Portland, LLC           Lessor          06/01/2020; 07/01/2020;      $9,066.84 Rent payments            § 547(c)(2)
                                             08/04/2020
The Chefs Warehouse          Trade Vendor    26 transfers from           $11,792.21 Inventory purchases      § 547(c)(1), (2)
West Coast                                   06/13/2020 to 08/22/2020
US Foods, Inc.               Trade Vendor    24 transfers from           $13,168.70 Inventory purchases      § 547(c)(1), (2)
                                             06/18/2020 to 08/14/2020




          1
          The Debtor’s citation to an applicable defense does not constitute an admission that no other defense may be applicable. The
 Debtor’s due diligence with respect to a transferee’s affirmative defenses is ongoing and the Debtor reserves the right to supplement
 this Exhibit any time prior to the Confirmation Hearing Date.


 108290277.3 0056668-00010
 Exhibit D - Page 2 of 3
                                              Case 20-32485-pcm11         Doc 149     Filed 11/19/20
                                                         Blue Star Doughnuts LLC
                                                           Preference Analysis
     Transferee               Relationship    Date(s) of Transfer(s)     Transfer        Basis for Transfer      Applicable Defenses1
                               to Debtor                                 Amount
Katherine J. House           CEO,            22 transfers from          $213,083.34 Guaranteed payment        § 547(c)(2)
                             Member,         09/03/2019 to 08/03/2020               (salary)
                             Manager
Micah L. Camden              Member          7 transfers from            $50,000.00 Guaranteed payment        § 547(c)(2)
                                             09/06/2019 to 03/16/2020               (salary)
W.P. Price Tax and           Member          17 transfers from          $101,269.67 Compensation              § 547(c)(2)
Accounting, LLC                              09/04/2019 to 05/18/2020
W.P. Price Tax and           Member          10/22/2019; 02/05/2020;       $522.35 Expense reimbursements     § 547(c)(2), (9)
Accounting, LLC                              03/16/2020
William Price                CFO             6 transfers from            $52,083.34 Regular employee          § 547(c)(2)
                                             05/05/2020 to 08/05/2020               compensation




 108290277.3 0056668-00010
 Exhibit D - Page 3 of 3
                                              Case 20-32485-pcm11          Doc 149     Filed 11/19/20
                             EXHIBIT E

      Voidable Transfer Claims Analysis
       Pursuant to Sections 544 and 548




Exhibit E - Page 1 of 5
                   Case 20-32485-pcm11   Doc 149   Filed 11/19/20
                                               Blue Star Doughnuts LLC
                               Voidable Transfer Analysis Pursuant to Sections 544 and 548

                     Relationship  Time of       Amount
  Transferee          to Debtor   Transfer(s)   Transferred     Description of Transfer(s)      Reason Debtor Will Not Pursue Avoidance
Katherine J.         CEO,         April 2020     $20,000.00 2013 Member loan reclassified as   Actual transfer occurred in 2013; action taken
House                Member,                                distribution pursuant to IRS       in 2020 was an accounting correction, not a
                     Manager                                guidelines                         transfer; Debtor was not insolvent at time of
                                                                                               transfer.
Micah L.             Member       April 2020     $20,000.00 2013 Member loan reclassified as   Actual transfer occurred in 2013; action taken
Camden                                                      distribution pursuant to IRS       in 2020 was an accounting correction, not a
                                                            guidelines                         transfer; Debtor was not insolvent at time of
                                                                                               transfer.
Micah L.             Member       April 2020     $16,844.82 2014 & 2016 Member loans           Actual transfers occurred in 2014 and 2016;
Camden                                                      reclassified as distributions      action taken in 2020 was an accounting
                                                            pursuant to IRS guidelines         correction, not a transfer; Debtor was not
                                                                                               insolvent at time of transfer.
Katherine J.         CEO,         10/30/2019     $11,500.00 Member distributions               Debtor was not insolvent at times of transfers;
House                Member,      02/04/2020     $11,500.00                                    Member will contribute new capital pursuant
                     Manager                                                                   to Chapter 11 Plan
Micah L.             Member       08/29/2019      $3,500.00 Member distributions               Debtor was not insolvent at times of transfers
Camden                            09/20/2019       $399.00
                                  10/21/2019       $399.00
                                  11/20/2019       $399.00
                                  12/20/2019       $399.00
                                  01/21/2020       $399.00
                                  02/20/2020       $399.00
                                  03/20/2020       $399.00
                                  04/20/2020       $399.00

Basil Bullard        Member       10/30/2019      $5,000.00 Member distributions               Debtor was not insolvent at times of transfers
                                  02/04/2020      $3,750.00

Gary “Chip”          Member       10/30/2019      $4,750.00 Member distributions               Debtor was not insolvent at times of transfers
Rothenberger, Jr.                 02/04/2020      $3,750.00




 108306321.3 0056668-00010
 Exhibit E - Page 2 of 5
                                          Case 20-32485-pcm11         Doc 149      Filed 11/19/20
                                               Blue Star Doughnuts LLC
                               Voidable Transfer Analysis Pursuant to Sections 544 and 548

                     Relationship   Time of      Amount
  Transferee          to Debtor   Transfer(s)   Transferred   Description of Transfer(s)         Reason Debtor Will Not Pursue Avoidance
W.P. Price Tax       Member       10/30/2019        $250.00 Member distributions                Debtor was not insolvent at time of transfer;
and Accounting,                   02/04/2020        $250.00                                     Member will contribute new capital pursuant
LLC                                                                                             to Chapter 11 Plan; amount is de minimis

Basil Bullard        Member       01/02/2020    $152,700.00 Member unit redemption              Debtor received reasonably equivalent value
                                                                                                in exchange for units redeemed.
Gary “Chip”          Member       01/02/2020    $122,160.00 Member unit redemption              Debtor received reasonably equivalent value
Rothenberger, Jr.                                                                               in exchange for units redeemed.
Micah L.             Member       08/29/2019     $63,255.16 Member distribution on account of   Debtor was not insolvent at time of transfer;
Camden                                                      tax obligations from LLC income     distribution authorized by LLC Operating
                                                            for tax year 2018                   Agreement
Micah L.             Member       04/03/2020     $47,402.74 Member distribution on account of   Debtor was not insolvent at time of transfer;
Camden                                                      tax obligations from LLC income     distribution authorized by LLC Operating
                                                            for tax year 2019                   Agreement

W.P. Price Tax       Member       04/01/2020        $353.01 Member distribution on account of   Debtor was not insolvent at time of transfer;
and Accounting,                                             tax obligations from LLC income     distribution authorized by LLC Operating
LLC                                                         for tax year 2019                   Agreement; Member will contribute new
                                                                                                capital pursuant to Chapter 11 Plan; amount is
                                                                                                de minimis
Basil Bullard        Member       04/01/2020     $17,718.05 Member distribution on account of   Debtor was not insolvent at time of transfer;
                                                            tax obligations from LLC income     distribution authorized by LLC Operating
                                                            for tax year 2019                   Agreement; Member may contribute new
                                                                                                capital pursuant to Chapter 11 Plan
Gary “Chip”          Member       04/01/2020     $16,830.92 Member distribution on account of   Debtor was not insolvent at time of transfer;
Rothenberger, Jr.                                           tax obligations from LLC income     distribution authorized by LLC Operating
                                                            for tax year 2019                   Agreement

Katherine J.         CEO,         04/01/2020     $95,973.50 Member distribution on account of   Debtor was not insolvent at time of transfer;
House                Member,                                tax obligations from LLC income     distribution authorized by LLC Operating
                     Manager                                for tax year 2019                   Agreement; Member will contribute new
                                                                                                capital pursuant to Chapter 11 Plan



 108306321.3 0056668-00010
 Exhibit E - Page 3 of 5
                                          Case 20-32485-pcm11        Doc 149     Filed 11/19/20
                                               Blue Star Doughnuts LLC
                               Voidable Transfer Analysis Pursuant to Sections 544 and 548

                     Relationship   Time of      Amount
  Transferee          to Debtor   Transfer(s)   Transferred    Description of Transfer(s)     Reason Debtor Will Not Pursue Avoidance
Micah L.             Member       09/06/2019      $5,000.00 Guaranteed payment (salary)      Services provided by Mr. Camden as
Camden                            09/27/2019      $5,000.00                                  consultant were reasonably equivalent value
                                  10/03/2019      $5,000.00                                  received by Debtor in exchange for the
                                  10/15/2019      $5,000.00                                  transfers.
                                  10/30/2019      $5,000.00
                                  11/18/2019      $5,000.00
                                  12/02/2019      $5,000.00
                                  01/15/2020      $5,000.00
                                  02/04/2020      $5,000.00
                                  02/24/2020      $5,000.00

Katherine J.         CEO,         09/03/2019      $9,916.67 Guaranteed payment (salary)      Services provided by Ms. House as chief
House                Member,      09/16/2019      $9,916.67                                  executive officer were reasonably equivalent
                     Manager      10/01/2019      $9,916.67                                  value received by Debtor in exchange for the
                                  10/16/2019      $9,916.67                                  transfers.
                                  11/01/2019      $9,916.67
                                  11/18/2019      $9,916.67
                                  12/02/2019      $9,916.67
                                  12/13/2019     $10,000.00
                                  12/16/2019      $9,916.67
                                  01/02/2020     $10,208.33
                                  01/16/2020     $10,208.33
                                  02/03/2020     $10,208.33
                                  02/18/2020     $10,208.33
                                  03/02/2020     $10,208.33
                                  03/16/2020     $10,208.33
                                  04/01/2020      $6,250.00
                                  04/16/2020      $6,250.00
                                  05/01/2020      $6,250.00
                                  05/18/2020      $6,250.00
                                  06/03/2020      $6,250.00
                                  07/03/2020      $6,250.00
                                  08/03/2020      $6,250.00


 108306321.3 0056668-00010
 Exhibit E - Page 4 of 5
                                          Case 20-32485-pcm11        Doc 149     Filed 11/19/20
                                              Blue Star Doughnuts LLC
                              Voidable Transfer Analysis Pursuant to Sections 544 and 548

                     Relationship   Time of      Amount
  Transferee          to Debtor   Transfer(s)   Transferred    Description of Transfer(s)    Reason Debtor Will Not Pursue Avoidance
W.P. Price Tax       Member       09/04/2019      $6,250.00 Compensation                    Services provided by Mr. Price as an
and Accounting,                   09/18/2019      $6,250.00                                 independent contractor were reasonably
LLC                               10/03/2019      $6,250.00                                 equivalent value received by Debtor in
                                  10/17/2019      $6,250.00                                 exchange for the transfers.
                                  11/04/2019      $6,250.00
                                  11/19/2019      $6,250.00
                                  12/03/2019      $6,250.00
                                  12/17/2019      $9,250.00
                                  01/02/2020      $6,250.00
                                  01/22/2020      $6,250.00
                                  02/04/2020      $6,250.00
                                  02/19/2020      $6,250.00
                                  03/03/2020      $6,250.00
                                  03/17/2020      $6,250.00
                                  04/01/2020      $6,250.00
                                  05/05/2020      $2,083.33
                                  05/18/2020      $2,083.33

William Price        CFO          05/05/2020      $4,166.67 Regular employee compensation   Services provided by Mr. Price as an
                                  05/20/2020      $4,166.67                                 employee were reasonably equivalent value
                                  06/02/2020      $6,250.00                                 received by Debtor in exchange for the
                                  06/02/2020     $12,500.00                                 transfers.
                                  07/02/2020     $12,500.00
                                  08/05/2020     $12,500.00




 108306321.3 0056668-00010
 Exhibit E - Page 5 of 5
                                          Case 20-32485-pcm11        Doc 149    Filed 11/19/20
                            EXHIBIT F

      Redline of Proposed Changes to
     Debtor’s LLC Operating Agreement




Exhibit F - Page 1 of 39
                  Case 20-32485-pcm11   Doc 149   Filed 11/19/20
                                                                              Execution Version




          SECOND AMENDED AND RESTATED
              OPERATING AGREEMENT
                       OF
            BLUE STAR DOUGHNUTS LLC


                                       August 22, 2016
                                      November , 2020




The limited liability company interests described herein have not been and will not be
registered under the Securities Act of 1933, as amended (the “Securities Act”), or the
securities laws of any state in the United States. The offering of such limited liability
company interests is being made in reliance upon an exemption from the registration
requirements of the Securities Act for offers and sales of securities which do not involve
any public offering, and analogous exemptions under state securities laws.

These securities are subject to restrictions on transferability and resale, and may not be
transferred or resold except (i) as permitted under the Securities Act and applicable state
securities laws pursuant to registration or exemption therefrom, and (ii) in accordance
with the requirements and conditions set forth in this Operating Agreement.


80580165.9 0056979-00001                       1
108165715.11 0056668-00010
Exhibit F - Page 2 of 39
                         Case 20-32485-pcm11       Doc 149   Filed 11/19/20
                                                                               Execution Version



                             SECOND AMENDED AND RESTATED
                                 OPERATING AGREEMENT
                                          OF
                               BLUE STAR DOUGHNUTS LLC


       This Second Amended and Restated Operating Agreement (this “Agreement”) of Blue
Star Doughnuts LLC, an Oregon limited liability company (the “Company”), is entered into by
and among the Company and the other Persons that are signatories to this Agreement, whether as
Members or otherwise, dated August 22, 2016 (the “Effective DateMembers, effective as of the
date on which the order confirming the Company’s chapter 11 plan of reorganization (“Chapter
11 Plan”) is entered (“Effective Date”) by the United States Bankruptcy Court for the District of
Oregon (“Bankruptcy Court”). Capitalized terms used in this Agreement and not otherwise
defined have the meanings set forth on Exhibit A.



         In connection with the formation of the Company, on or about July 5, 2012, Katherine J.
Poppe (“Poppe”), Basil Bullard (“Bullard”) and Gary "Chip" Rothenberger, Jr.
(“Rothenberger”) entered into an Operating Agreement (the “Original Operating
Agreement”) and a Buy Sell Agreement (the “Buy Sell Agreement”) in each case with respect
to their limited liability company interests in the Company.

       Pursuant to the Stipulated General Judgment of Dissolution of Marriage In the Matter of
the Marriage of: Katherine Jane Camden and Micah Lael Camden, Case No. 15DR09647, dated
July 17, 2015 (the “Divorce Decree”), 50 percent of the limited liability company interests of the
Company held by Poppe were transferred to Micah L. Camden (“Camden”).

        After giving effect to the Divorce Decree, Poppe holds a 30% limited liability company
interest in the Company, Camden holds a 30% limited liability company interest in the
Company, Bullard holds a 20% limited liability company interest in the Company and
Rothenberger holds a 20% limited liability company interest in the Company.

        Contemporaneously with the execution of this Agreement, the Company, Poppe,
Camden, Bullard and Rothenberger entered into a Membership Interest Purchase OptionThis
Agreement is entered into in connection with the Company’s Chapter 11 Plan, which has been
confirmed by the Bankruptcy Court in case number 20-32485 (“Chapter 11 Case”). Pursuant to
section 1189 of title 11 of the United States Code (“Bankruptcy Code”), the Bankruptcy Court
confirmed the Company’s Chapter 11 Plan that, among other things, amended and restated the
Agreement as of the Effective Date.

      This Agreement amends and restates in its entirety the Amended and Restated Operating
Agreement, pursuant to which Poppe may purchase from each of Bullard and Rothenberger a
10% limited liability company interest in of the Company dated August 22, 2016 (the “Purchase
Option”).


80580165.9 0056979-00001                       2
108165715.11 0056668-00010
Exhibit F - Page 3 of 39
                         Case 20-32485-pcm11       Doc 149   Filed 11/19/20
                                                                              Execution Version



      The Members wish to amend and restate in the entirety the OriginalPrior Operating
Agreement and the Buy Sell Agreement with this Agreement”).

1.       THE COMPANY

        1.1     Formation and Organization. The Company has previously been formed and
organized as an Oregon limited liability company by the execution and filing of the Articles with
the Oregon Secretary of State on July 5, 2012 and the entry by Poppe, Bullard and Rothenberger
into the Original Operating Agreement and the Buy Sell Agreement on or about that date. This
Agreement shall amend, restate and supersede in the entirety the Original Operating Agreement
and the Buy Sell Agreement. Notwithstanding anything to the contrary contained in this
Agreement, the Members are hereby deemed to approve and ratify the execution and filing, on
behalf of the Company, of all documentation (i) executed and filed through the date hereof by
any authorized persons within the meaning of the Act, including the Articles, and (ii) necessary
or convenient to give effect to this Agreement, including without limitation an amendment to the
Articles to reflect that the Company is to be Manager Managed.

       1.2    Term. The Company shall have perpetual existence unless and until dissolved in
accordance with this Agreement.

         1.3   Purpose and Powers. The Company may engage in any lawful business
activities permitted under the Act and determined from time to time by the Manager. The
Company shall have the authority to do all things necessary or convenient to accomplish its
purpose and operate its business.

       1.4     Name. The name of the Company is Blue Star Doughnuts LLC. The Company
may operate its business under such name or use such other names as the Manager may approve
from time to time.

        1.5    No Partnership Other Than For Tax Purposes. The Members intend that the
Company not be a partnership, a limited partnership or joint venture, and that no Member be a
partner or joint venturer of any other Member, for any purposes other than federal income tax
and state income tax purposes.

2.       CAPITAL STRUCTURE; ISSUANCE OF UNITS

         2.1      Capital Structure.

                (a)   The Company is authorized to issue units in the Company designated as
“Common Units” and two series of “Profits Interest Units” (designated as “Series A Profits
Interest Units” and “Series B Profits Interest Units”), all of which constitute membership
interests under the Act. Subject to the terms of this Agreement, the maximum number of
Common Units authorized for issuance is 200 and the maximum number of Profits Interest Units
authorized for issuance is 5. The Company is, subject to the terms of this Agreement, authorized
to issue fractional Units. The preferences, rights, powers, limitations and restrictions of the
Common Units and Profits Interest Units are as set forth in this Agreement, and, in the case of

80580165.9 0056979-00001                       3
108165715.11 0056668-00010
Exhibit F - Page 4 of 39
                         Case 20-32485-pcm11       Doc 149   Filed 11/19/20
                                                                                  Execution Version


the Profits Interest Units, in the Profits Interest Agreement between the Company and each
holder of Profits Interest Units. The rights, powers, preferences and privileges of all Units
within a class or series shall be the same except, with respect to Profits Interest Units, as may be
set forth in any Profits Interest Agreement. The Company shall not authorize additional Common
Units or Profits Interest Units, nor authorize any new class of Units, or otherwise change the
capital structure of the Company, in each case, without the requisite approval under this
Agreement.

                (b)     Profits Interest Units are intended to represent “profits interests” for
federal income tax purposes consistent with Rev Proc 93-27, 1993-2 CB 343 and Rev Proc
2001-43, 2001-2 CB 191, issued by the Internal Revenue Service, and the Company and each
holder of Profits Interest Units agree to treat the Profits Interest Units as such for all tax
purposes, including for federal income tax reporting and withholding purposes. Each holder of
Profits Interest Units acknowledges that upon receipt of the Profits Interest Units, the holder will
have an initial Capital Account balance of zero and will not be entitled to any portion of the
capital of the Company as of the grant date.

         2.2    Certificates for Units. In the sole discretion of the Manager, the outstanding
Units may be represented by certificates. Every certificate for Units that is subject to any
restriction on Transfer pursuant to this Agreement, applicable securities laws, agreements among
or between Members, or any agreement to which the Company is a party, will have
conspicuously noted on the face or back of the certificate either the full text of such restriction or
a statement of the existence of such restriction and that the Company retains a copy of the
restriction.

         2.3      Issuance of Additional Units.

               (a)     Generally. Subject to the terms of this Agreement, the Manager may
cause the Company to issue authorized and not previously issued Units of any class or series
(including without limitation Profits Interest Units to directors, officers, employees, consultants
and advisors of the Company), for such consideration and upon such other terms, as the Manager
may determine from time to time in its sole discretion, provided, however, that the Manager may
cause the Company to issue authorized and not previously issued Profits Interest Units pursuant
to this Section 2.3 if and only if such Profits Interest Units are dilutive only of the Units then
held by Poppe and not dilutive of the Units then held by any other Member.

         2.3      (b) Admission of Additional Members.

Any Person who receives Units pursuant to this Section 2.3 shall not be admitted to the
Company as an additional Member until such Person (i) executes an instrument satisfactory to
the Manager agreeing to be bound by all the terms of this Agreement; provided, however, that
any Person that is already a Member need not execute any such instrument; (ii) provides to the
Company the Person’s taxpayer identification number, sufficient information to determine the
transferee’s initial tax basis in the Units and any other information reasonably necessary to
permit the Company to file all required federal and state tax returns and other legally required
information statements or returns; (iii) if a Person to whom additional Units are issued resides in
a community property state, causes such Person’s spouse or domestic partner, if any, to execute

80580165.9 0056979-00001                          4
108165715.11 0056668-00010
Exhibit F - Page 5 of 39
                         Case 20-32485-pcm11          Doc 149   Filed 11/19/20
                                                                               Execution Version


and deliver to the Company a Consent of Spouse substantially in the form attached as Exhibit B,
agreeing to be bound by the provisions of this Agreement; and (iv) executes and delivers to the
Company such other documentation as is determined by the Manager to be necessary or
appropriate to ensure compliance with applicable law (including but not limited to federal and
state securities laws) and evidence the Unit issuance and the admission of the Person as a
Member. A Person who acquires additional Units but who is not admitted as a Member pursuant
to this Section 2.3(b) will be an Assignee only with respect to such Units, and will have no rights
of a Member under the Act or this Agreement. In connection with the issuance of any additional
interest in the Company, the Company shall allocate Profits, Losses and other items of Company
income, gain, loss or deduction pursuant to Section 4.4.

3.       CAPITAL ACCOUNTS; CAPITAL CONTRIBUTIONS

        3.1    Maintenance of Capital Accounts. The Company will establish and maintain
Capital Accounts with respect to each Member, all in accordance with the capital accounting
rules of Regulations Section 1.704-1(b)(2)(iv). The Manager may increase or decrease Capital
Accounts to reflect revaluations of property in accordance with Regulations Section
1.704-1(b)(2)(iv)(f). The Manager may modify the manner in which Capital Accounts are
computed to comply with the Regulations, provided that such modification is not likely to
materially affect the amounts distributed to any Person under Section 11.2 upon the dissolution
of the Company. The Manager will also make any adjustments that are necessary or appropriate
to maintain proportionality between the Capital Accounts of the Members and the amount of
capital reflected on the Company’s books, in accordance with Regulations Section
1.704-1(b)(2)(iv)(q).

       3.2     Capital Account Balance. As of June 30November           , 20162020, each Member
has a Capital Account balance in the amount set forth on Exhibit D.

        3.3      Member Loans. The Manager may from time to time determine that additional
funding is required by the Company. In such case the Manager may cause the Company to
borrow from any Member or group of Members on terms and conditions on which any such
Member or group of Members is willing to lend and that are equivalent to the terms and
conditions (including the provision of security for any such loan) that otherwise would be
required by a third party institutional lender, taking into account the circumstances of the
Company at such time; provided that, Sortis Holdings, Inc. or its assignee (“Sortis”) shall have
the first right to lend to the Company, and if Sortis exercises its right to lend to the Company,
then Katherine J. House and W.P. Price Tax and Accounting, LLC (“W.P. LLC”) shall have the
right to participate pro rata with Sortis in any borrowings by the Company. No Member will be
required to make any additional Capital Contribution to the Company.

        3.4     Return of Contributions, Etc. No Member shall have the right to require or
cause a return of any Capital Contribution from the Member’s Capital Account. No Member
will be permitted to receive a return of any Capital Contributions without the consent of the
Members then holding a Supermajority of the Voting Units. The Company shall not pay any
interest on the Capital Contributions of a Member. No Member shall have any deficit restoration
obligation or personal liability for repayment of any Capital Contribution of any other Member.


80580165.9 0056979-00001                        5
108165715.11 0056668-00010
Exhibit F - Page 6 of 39
                         Case 20-32485-pcm11        Doc 149   Filed 11/19/20
                                                                                  Execution Version


4.       ALLOCATIONS

        4.1     Profits and Losses. Subject to and after giving effect to the special allocations
set forth on Exhibit C, Profits, Losses and, to the extent necessary, individual items of income,
gain, loss or deduction of the Company will be allocated as of the end of each Fiscal Year, at
such times as the carrying value of any Company asset is adjusted under the Capital Account
rules, and at such other times as the Manager determines is necessary in its discretion. Except as
otherwise provided in this Agreement, Profits, Losses and, to the extent necessary, individual
items of income, gain, loss or deduction of the Company will be allocated among the Members
in a manner such that the Capital Account of each Member, immediately after making such
allocation, is, as nearly as possible, equal (proportionately) to the distributions that would be
made to such Member if the Company were dissolved, its affairs wound up and its assets sold for
cash equal to their carrying values for Capital Account purposes, all Company liabilities were
satisfied (limited with respect to each nonrecourse liability to the carrying value of the asset for
Capital Account purposes securing such liability), and the net assets of the Company were
distributed in accordance with Section 11.2, after subtracting for this purpose each Member’s
share of Company Minimum Gain and Member Nonrecourse Debt Minimum Gain, computed
immediately after the hypothetical sale of assets.

         4.2      Other Allocation Rules.

              (a)    The Members will share “excess nonrecourse liabilities” of the Company
within the meaning of Regulations Section 1.752-3(a)(3) in proportion to the number of Units
held by each.

               (b)     For purposes of determining the Profits, Losses or any other items
allocable to any period, Profits, Losses, and any such other items will be determined on a daily,
monthly, or other basis, as determined by the Manager using any permissible method under Code
Section 706 and the Regulations thereunder.

               (c)    The Members are aware of the income tax consequences of the allocations
made by this Section 4 and will report their shares of Company income and loss for income tax
purposes in accordance with this Section 4.

                (d)      In the event of the liquidation of the Company pursuant to Section 11.1,
the Company shall make a special allocation of gross income, gain, loss or deduction in manner
and to the extent necessary to cause the Capital Account balance of each Member, after the
allocation of all other items of Profits or Loss, to equal, to the nearest extent possible, the amount
each Member is entitled to receive as a distribution pursuant to Section 5.2 immediately prior to
such distributions.

        4.3     Tax Allocations: Code Section 704(c). In accordance with Code Section 704(c)
and the related Regulations, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Company or carried on its books for Capital Account purposes
will, solely for tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of the property to the Company for federal income tax
purposes and its initial fair market value for Capital Account purposes. If the value of any

80580165.9 0056979-00001                         6
108165715.11 0056668-00010
Exhibit F - Page 7 of 39
                         Case 20-32485-pcm11         Doc 149   Filed 11/19/20
                                                                                Execution Version


Company asset is adjusted pursuant to Section 3.1, subsequent allocations of income, gain, loss
and deduction with respect to the asset will take account of any variation between the adjusted
basis of the asset for federal income tax purposes and its value for Capital Account purposes in
the same manner as under Code Section 704(c) and the related Regulations. Any elections or
other decisions relating to such allocations will be made by the Manager in any manner that
reasonably reflects the purpose and intention of this Agreement. Allocations pursuant to this
Section 4.3 are solely for purposes of federal, state and local taxes and will not affect, or in any
way be taken into account in computing, any Person’s Capital Account or share of Profits,
Losses, other items or distributions pursuant to any provision of this Agreement.

        4.4     Accounting Upon Admission of Additional Members. No additional Member,
including without limitation any Profits Interest Member, shall be entitled to any retroactive
allocation of losses, income or expense deductions incurred by the Company. In accordance
with the provisions of Section 706(d) of the Code and the Regulations, the Manager may, at its
option, at the time an additional Member is admitted, close the Company books (as though the
Company’s Fiscal Year had ended) or make pro rata allocations to the additional Member for
that portion of the Company’s Fiscal Year in which such Person is a Member.

5.       DISTRIBUTIONS

        5.1     General. No Member shall have the right or power to demand or receive a
distribution in a form other than cash, and no Member shall be required or compelled to accept a
distribution of any asset in kind to the extent that the interest distributed would exceed the
Member’s pro rata share of operating or liquidating distributions, as the case may be. No
Member shall have the right to receive interest on any distribution by the Company to the
Member.

       5.2     Distributions of Net Cash. Except as otherwise provided in Sections 5.3 and
11.2 and subject to any applicable restriction on distributions under the Act or any agreement by
which the Company is bound, the Company shall from time to time distribute Net Cash in such
amounts and at such times as the Manager may determine in its sole and reasonable discretion.
Any distribution of Net Cash pursuant to this Section 5.2 will be distributed to the Members in
proportion to the Units held by each.

        5.3     Tax Distributions. It is the intent of the Company to make tax distributions to
the Members, unless the Manager otherwise determines in its reasonable discretion, taking into
account the needs of the Company for capital and reserves. Distribution would be no less
frequently than at least once each calendar year. Distribution to the Members would be in an
amount intended to enable each Member to pay taxes on the net income of the Company that is
allocable to the Members with respect to the prior calendar year. The amount distributable to
cover taxes shall be made prior to April 1 with respect to the prior calendar year and shall be
calculated using a reasonable hypothetical combined state and federal marginal tax rate
determined from time to time by the Manager for all Members or, if the Manager does not
determine such rate, 45% of the net income of the Company. If the full amount of such tax
distribution cannot in the Manager'’s discretion be made, a lesser amount of the tax distribution
is authorized, if appropriate, under the provisions of this Agreement. In addition to being subject
to override by the determination of the Manager acting in its reasonable discretion, the obligation

80580165.9 0056979-00001                        7
108165715.11 0056668-00010
Exhibit F - Page 8 of 39
                         Case 20-32485-pcm11        Doc 149    Filed 11/19/20
                                                                                  Execution Version


of the Company to make the foregoing distribution for any year shall also be subject to any
applicable restriction on distributions under the Act and to the Company’s having available cash
without having to resort to borrowing or any other source of funds.

        5.4    Tax Withholding. All amounts withheld pursuant to the Code or any provision
of any state or local tax law with respect to any distribution or allocation shall be treated as
amounts distributed pursuant to this Section 5 for all purposes under this Agreement. The
Company is authorized to withhold from distributions or with respect to allocations and to pay
over to any federal, state or local government any amounts required to be so withheld pursuant to
the Code or any provisions of any other federal, state or local law and shall allocate any such
amounts to the Members with respect to which such amounts were withheld.

         5.5     Profits Interest Thresholds. Notwithstanding anything in Section 5.2 or Section
5.3 to the contrary, and consistent with the intent of the parties hereto to treat certain Units
designated as such by the Manager as “profits interests” within the meaning of IRS Revenue
Procedure 93-27 and IRS Revenue Procedure 2001-43, a member holding Units designated as
profits interests shall only be entitled to participate in and receive distributions of Net Cash to the
extent the amount distributable to such Member represents such Member’s allocable share of
Profits of the Company (including any anticipated Profits of the Company that are reasonably
expected to be allocated to such member pursuant to Section 4 after the date of the relevant
distribution) and appreciation in value of the Company and its assets from and after the date such
Member received such Units (whether or not realized at such time). All determinations and
valuations necessary to establish the extent to which a Member holding Units designated as
profits interests may participate in a distribution of Net Cash in light of the foregoing shall be
made by the Manager in its sole and absolute discretion.

6.       MEMBERS

        6.1     Membership. The name and address of each Member, each Member’s Capital
Account Balance as of June 30November , 20162020 and the number of Units of each class or
series held by such Member as of the Effective Date, are listed on Exhibit D. Exhibit D shall be
amended from time to time by the Manager as necessary or desirable to reflect, among other
things, the issuance of additional Units, changes in the number of Units held by Members, and
the addition or withdrawal of Members.

        6.2    Authority to Act. No Member will have any power or authority to bind the
Company, unless the Member is a Manager acting expressly within the scope of his or her
authority under this Agreement, or the Manager has expressly authorized the Member to act as
an agent of the Company in accordance with this Agreement.

         6.3     Limitation of Liability. No Member shall have any personal liability whatsoever
for the debts, acts, liabilities or obligations of the Company, including debts, liabilities or
obligations arising under a judgment, decree or court order. Such limited liability shall continue
in full force regardless of any dissolution and winding up of the Company.

         6.4      Voting.



80580165.9 0056979-00001                          8
108165715.11 0056668-00010
Exhibit F - Page 9 of 39
                         Case 20-32485-pcm11          Doc 149   Filed 11/19/20
                                                                               Execution Version


                (a)     Each Common Unit (or fraction thereof) and each Series A Profits Interest
Unit (or fraction thereof) shall be entitled to one vote (or fraction thereof) on any matter
submitted to the Members for approval. The holders of Common Units and Profit Interest Units
shall vote as one class.

                (b)    To the maximum extent permitted by law, no Series B Profits Interest Unit
will be entitled to vote on any matter submitted to the Members for approval. If the holders of
Profits Interest Units are required by law to vote on matters submitted to the Members, each
holder of Profits Interest Units shall be entitled to not more than one vote per Unit and the
Common Units and Profit Interest Units shall vote as one class. To avoid voting dilution to
Members other than Poppe, the number of votes cast by holders of Profits Interest Units shall
automatically reduce the same number of votes that could otherwise be cast by Poppe on the
matter being voted upon.

               (c)     Except where a different voting threshold is expressly specified herein,
any action that requires a vote of Members shall be approved by Members then holding more
than 50% of the Voting Units.

         6.5      Actions of Members.

               (a)     Special Meetings. Special meetings of the Members, for any purposes,
may be called by the Manager, and shall be called by the Manager upon written demand of the
Members holding in the aggregate more than thirty percent of the outstanding Voting Units then
held by all Members. The demand shall describe the purposes for which the meeting is to be
held and shall be signed, dated and delivered to the Manager.

               (b)     Place of Meetings. The Manager may designate any place in or out of
Oregon as the location for any meeting of the Members. If no designation is made, the place of
meeting will be the principal executive office of the Company.

                (c)    Notice of Meetings. Except as provided in Section 6.5(d), written notice
stating the place and time of the meeting and the purpose or purposes for which the meeting is
called shall be delivered to each Member entitled to vote at the meeting in accordance with
Section 12.2 not less than two and not more than 60 days before the date of the meeting.

               (d)     Waiver of Notice. A Member may at any time waive any notice required
by this Agreement. The waiver shall be in writing, be signed by the Member entitled to the
notice and be delivered to the Manager. A Member’s attendance at a meeting waives objection
to lack of notice or defective notice of the meeting, unless the Member at the beginning of the
meeting objects to holding the meeting or transacting business at the meeting.

                (e)     Record Date. For the purposes of determining the Members entitled to
vote at a meeting or execute a written consent, the date established by the Manager, or if no date
is established, the date on which any required notice is sent, will be the record date for making
such determination.

             (f)     Quorum Requirement. The quorum requirement for any meeting of
Members shall be the presence, in person or by proxy, of the holders of more than 50% of the

80580165.9 0056979-00001                       9
108165715.11 0056668-00010
Exhibit F - Page 10 of 39
                         Case 20-32485-pcm11       Doc 149   Filed 11/19/20
                                                                               Execution Version


CommonVoting Units then issued and outstanding. Any action that requires a vote of Members
shall be approved at a meeting at which a quorum is present only upon receiving the affirmative
vote of Members holding at least the minimum number of votes necessary to take such action
under this Agreement and, if applicable, any other necessary approval.

               (g)    Manner of Acting. Members who have an interest in the outcome of any
particular matter upon which the Members vote or consent may vote in person or by proxy or
consent in writing upon any such matter, and such vote or consent, as the case may be, will be
counted in determining whether the matter was approved by the Members.

                 (h)     Action by Members Without a Meeting. Members may take any action
permitted by this Agreement without a meeting if the action is evidenced by one or more written
consents signed by Members holding not less than the minimum number of votes that would be
necessary to take such action at a meeting at which all Members entitled to vote on the action
were present and voted. Any such action by written consent shall be effective when the last
Member necessary to approve such action signs the written consent, unless the consent specifies
an earlier or later effective date. The Members shall deliver any action by written consent to the
Manager for filing in the records of the Company.

        6.6    Covenant Regarding Change in Marital Status. If a Member marries or
remarries, or is married and moves to a community property state, or enters into a domestic
partnership entitled to community property rights under applicable law, in each case after the
date the Member acquired Units, the Member agrees that it will deliver an executed Consent of
Spouse in the form attached to this Agreement as Exhibit B, duly signed by such Member’s
spouse or domestic partner, as applicable, to the Company.

       6.7     Withdrawal. No Member has the right or power to withdraw from the Company.
Any Member who purports to withdraw voluntarily from the Company shall be in breach of this
Agreement, shall be liable to the Company for any damages arising directly or indirectly from
such purported withdrawal, shall cease to be a Member but shall continue to hold an interest in
the Company as an Assignee and shall not be entitled to any distribution from the Company by
reason of the purported withdrawal.




80580165.9 0056979-00001                       10
108165715.11 0056668-00010
Exhibit F - Page 11 of 39
                         Case 20-32485-pcm11     Doc 149     Filed 11/19/20
                                                                                 Execution Version


7.       MANAGEMENT

        7.1     Management. The Company is manager managed. The Company shall have one
Manager, who may but need not be a Member, may be a natural person or Entity and need not be
a resident of Oregon. The initial Manager shall be Poppe. The Manager shall serve in such
capacity until the earliest of (i) death, (ii) incapacity rendering the Manager unable to function as
Manager, (iii) the Manager’s resignation and (iv) the Manager’s removal, with or without cause,
by the Members then holding a Supermajority of the Voting Units. In the event of a vacancy in
the role of Manager, the Members then holding a Supermajority of the Voting Units shall appoint
a successor Manager.

                (a)    Manager-Managed. The Company is manager-managed. The Manager of
the Company shall be a board comprised of individuals (each, a “Director”), and the approval of
a majority of the votes cast by the Directors constitutes approval by the Manager.

                (b)      Directors; Board Observation Rights. The initial number of Directors
shall be three. The number of Directors may be changed from time to time with approval of the
Manager and a Supermajority of the Voting Units, provided that in no instance shall there be less
than one Director. As long as Katherine J. House (“House”) owns any Common Units, she shall
be entitled to appoint two Directors, initially to be House and William Price, and as long as
Sortis owns a number of Common Units representing at least 10% of the issued and outstanding
Common Units, it shall be entitled to appoint one Director, initially to be Butch Bannon. As long
as Basil Bullard or his Affiliates (“Bullard”) own a number of Common Units representing at
least 10% of the issued and outstanding Common Units, Bullard shall be entitled to appoint one
individual, initially to be Erica Bullard, to attend and observe meetings of the Board (subject to
that individual’s execution of a confidentiality agreement in a form reasonably acceptable to the
Company).

                (c)     Removal and Replacement of Directors. A Director may be removed
and replaced by the Members who appointed such Director, provided that any Director may be
removed and replaced by a Supermajority of the Voting Units for Cause. Any such removal shall
be effective as of the date of notice thereof. For purposes of this section, “Cause” means (a)
theft, dishonesty, or falsification of any Company documents or records; (b) acts or omissions
constituting gross negligence, recklessness or willful misconduct with respect to obligations to or
otherwise relating to the business of Company; (c) repeated failure or inability to perform any
reasonable assigned duties; (d) any material breach of this Agreement or the applicable
employment or independent contractor agreement with the Company or any of its Subsidiaries;
or (e) conviction (including any plea of guilty or nolo contendere) of any felony or any criminal
act involving dishonesty or moral turpitude; provided, however, that prior to termination for
Cause arising under either preceding subsection (c) or (d), the Director shall have a period of 30
days after written notice from Company or the applicable Subsidiary to cure the event or grounds
constituting such Cause. If any provision of this section conflicts with the Director’s written
employment or independent contractor agreement with Company, the terms of such employment
or independent contractor agreement will control.

            (d)    Voting. Unless otherwise provided for in this Agreement, actions by the
Manager must be approved by a majority of the Directors including, while she is serving as a

80580165.9 0056979-00001                        11
108165715.11 0056668-00010
Exhibit F - Page 12 of 39
                         Case 20-32485-pcm11      Doc 149      Filed 11/19/20
                                                                                Execution Version


Director, House (a “Majority of the Directors”). For the avoidance of doubt, each Director shall
have one vote.

               (e)     Meetings. Meetings of the Manager may be held at any time and place,
within or without the State of Oregon, designated in the notice of such meeting provided
pursuant to Section 7.1(f) below to each of the Directors by a Majority of the Directors.

               (f)     Telephonic Participation. Directors may participate in any regularly
scheduled or special meetings of the Directors telephonically or through other similar
communications equipment, as long as all of the individuals participating in the meeting can hear
and speak to one another. Participation in a meeting pursuant to the preceding sentence shall
constitute presence in person at such meeting for all purposes of this Agreement.

               (g)      Notice and Attendance. Notice of any meeting of the Manager shall be
given no less than two calendar days in advance thereof, shall provide the date, time, place and
purpose of the meeting and may be given in the manner provided for in Section 12.2 (provided
that such notice shall also be sent by email). Directors may waive notice of the date, time, place
and purpose or purposes of a meeting. A waiver of notice is effective whether given before, at or
after the meeting, and whether given in writing, orally or by attendance. A Director’s attendance
at any meeting (in person or telephonically or through other communications equipment) shall be
deemed a waiver by such Director of notice with respect to such meeting.

              (h)   Quorum. A quorum shall be required to conduct any business at any
meeting of the Manager and shall be deemed present if a Majority of the Directors is present at
the meeting.

               (i)    Actions without Meetings. Any action required or permitted to be taken
at a meeting of the Manager may be taken without a meeting by written consent of a Majority of
the Directors, which consent shall set forth the actions to be so taken. Any such written consent
shall have the same effect as an action of the Manager taken, at a duly called and constituted
meeting of the Manager.

                (j)     Execution of Documents. All contracts, agreements and other documents
or instruments affecting or relating to the business and affairs of the Company shall be executed
on the Company’s behalf only by such Manager(s), Member(s), Officer(s), or such other
authorized Person(s), in each case, as may be duly designated by the Manager. Any Person
dealing with the Company or the Manager may rely upon a certificate signed by a Majority of the
Directors as to (i) the identity of any Director or any Officer; (ii) the existence or non-existence
of any facts which constitute a condition precedent to acts by the Manager or in any other
manner germane to the affairs of the Company; (iii) the Persons who are authorized to execute
and deliver any instrument or document for or on behalf of the Company; or (iv) any act or
failure to act by the Company or as to any other matter whatsoever involving the Company or
any Member.

               (k)    Compensation. Directors will not receive any salary or other
compensation for their services in their roles as Directors; provided that the Company shall
reimburse (or shall cause its Affiliates to reimburse) the Directors for reasonable out-of-pocket


80580165.9 0056979-00001                        12
108165715.11 0056668-00010
Exhibit F - Page 13 of 39
                         Case 20-32485-pcm11      Doc 149     Filed 11/19/20
                                                                                    Execution Version


costs and expenses incurred by them in connection with their services as Directors (subject to the
presentation of reasonable supporting receipts and documentation). Notwithstanding the
foregoing, nothing contained in this Agreement shall be construed to preclude any Director from
serving the Company or its Affiliates in any other capacity and receiving compensation for such
service; provided that any such compensation shall be approved by a Majority of the Directors.

               (l)    Unauthorized Actions. None of the Members, Directors or Officers shall,
without the prior consent of the Manager, take any action on behalf of or in the name of the
Company, or enter into any commitment or obligation binding upon the Company, except for (i)
actions expressly authorized by this Agreement, (ii) actions by any Director or Officer within the
scope of such Director or Officer’s authority expressly granted hereunder, and (iii) actions
authorized by the Manager in the manner set forth herein.

              (m)     Meeting Procedures. The Manager may provide for and set any other
procedure for conducting meetings of the Manager not explicitly provided for herein by the
consent of a Majority of the Directors.

        7.2     Power and Authority of Manager. The Manager shall have full and complete
authority, power and discretion to manage and control the business, affairs and properties of the
Company, to make all decisions regarding those matters listed below in this Section 7.2 or that
this Agreement does not make expressly subject to approval by the Members, and to perform any
and all other acts or activities necessary, customary, desirable or incident to the management of
the Company’s business. Notwithstanding any provision of the Act to the contrary, the Manager
shall have authority to take the following actions on behalf of the Company without any consent
of the Members, except as otherwise indicated:

              (a)    Cause the Company to borrow money for any purpose of the Company,
whether or not in the ordinary course of business, from financial institutions, a Manager, a
Member, or any Affiliate of a Manager or a Member on such terms and conditions as are
commercially reasonable in the judgment of the Manager;

             (b)     In connection with any borrowing by or other transaction involving the
Company, to hypothecate, encumber, pledge, mortgage and grant security interests in the assets
of the Company to secure repayment of the borrowed sums;

                (c)     Cause the Company to issue authorized but unissued Common Units and
Profits Interest Units pursuant to Section 2.3 above;

               (a)    (d) Acquire, improve, manage, charter, operate, lease, sell, transfer,
exchange, or dispose of real property or personal property of the Company;

                  (e)        Redeem, or the taking of any action that will result in the redemption of,
any Units;

           (f)    With outside of the consentordinary course of business to the holders of
Common Units representing a Supermajority vote, causeextent such action results in the



80580165.9 0056979-00001                             13
108165715.11 0056668-00010
Exhibit F - Page 14 of 39
                         Case 20-32485-pcm11           Doc 149     Filed 11/19/20
                                                                                    Execution Version


incurrence of indebtedness by the Company to be a party to or engage in a merger, consolidation,
conversion or reorganizationin excess of $100,000 during any calendar year;

                (b)   (g) Elect, appoint, employ, oversee and dismiss any and all employees,
agents, independent contractors, attorneys and accountants of the Company, define their duties,
and fix their compensation;

                (c)    (h) Indemnify a Member, Manager, director or any other Person as and to
the extent not inconsistent with the provisions of the Act, the Articles and this Agreement;

                  (d)        (i) Make any tax election to be made by the Company;

               (e)    (j) Execute instruments and documents, including without limitation,
checks, drafts, notes and other negotiable instruments, leases, mortgages or deeds of trust,
security agreements, financing statements, deeds and other documents providing for the
acquisition, mortgage or disposition of Company property, assignments, bills of sale, partnership
agreements, operating agreements of other limited liability companies, contracts and any other
instruments or documents necessary or desirable, in the opinion of the Manager, to the business
of the Company; and

              (f)    (k) Have and exercise all powers and do every other act not inconsistent
with law, which is necessary or desirable to promote and effect any or all of the purposes for
which the Company is organized.

Unless authorized to do so by this Agreement or by the Manager, no Member, employee or other
agent of the Company shall have any power or authority to bind the Company in any way, to
pledge its credit or to render it liable for any purpose.

         7.3      Designation of Officers.

The Manager may, from time to time, designate officers of the Company (“Officers”) and
delegate to such Officers such authority and duties as the Manager may deem advisable and may
assign titles (including Chief Executive Officer, Chief Operating Officer, Chief Financial
Officer, President, Senior Vice-President, Vice-President, Secretary and Treasurer and any other
titles as the Manager may assign) to any such Officer, it being understood that such delegation
shall not cause any Director to cease being a Manager of the Company. Unless the Board of
Directors otherwise determines, if the title assigned to an officer of the Company is one
commonly used for officers of a business corporation formed under the Oregon Business
Corporation Act, then the assignment of such title shall constitute the delegation to such officer
of the authority and duties that are customarily associated with such office pursuant to the
Oregon Business Corporation Act. Any number of titles may be held by the same Officer. Any
Officer to whom a delegation is made pursuant to the foregoing shall serve in the capacity
delegated unless and until such delegation is revoked by the Manager for any reason or no reason
whatsoever, with or without cause, or such Officer resigns.

      7.4   7.3 Member Approval Rights. In addition to those other matters that this
Agreement makes expressly subject to the approval of all or certain of the Members, and


80580165.9 0056979-00001                            14
108165715.11 0056668-00010
Exhibit F - Page 15 of 39
                         Case 20-32485-pcm11          Doc 149    Filed 11/19/20
                                                                                    Execution Version


notwithstanding anything in this Agreement to the contrary, the following matters shall require
the approval of the Manager and the Members then holding a Supermajority of the Voting Units:

                 (a)   Any amendment or amendment and restatement of the Articles or this
Agreement, provided however, that any amendment or amendment and restatement of the
Articles or this Agreement that would (i) increase the maximum number of Common Units
authorized for issuance to greater than 200, (ii) create one or more new classes or series of Units
having a maximum number of Units authorized for issuance that, when combined with the
maximum number of Common Units authorized for issuance, equals a number greater than 200,
or (iii) permits the Manager to cause the Company to issue Profits Interest Units that are dilutive
of the Units held by any Member other than Poppe, shall require the approval of the Manager
and the Members then holding more than 95 percent (95%) of the Voting Units; or

              (b)     Cause the Company to borrow money or to issue Common Units in
exchange for capital contributions or to issue Profits Interest Units;

             (c)     In connection with any borrowing by or other transaction involving the
Company, to hypothecate, encumber, pledge, mortgage and grant security interests in the assets
of the Company to secure repayment of the borrowed sums;

                  (d)        Redeem, or the taking of any action that will result in the redemption of,
any Units;

               (e)     Cause the Company to enter into non-ordinary course transactions during
any calendar year that results in the Company incurring indebtedness in excess of $100,000;

                  (f)        Admittance of a new Member in the Company;

              (g)     (b) The voluntary liquidation or dissolution of the Company, so long as
approval thereof has the approval of the Manager acting in her or his capacity as Manager, and
the Members then holding more than 95 percent (95%) of the Voting Units.; or

               (h)    A merger, consolidation, acquisition of another company’s assets,
conversion or reorganization of the Company.

        7.5     Consent Required for Disproportionate Dilution. For so long as Bullard, Erica
Bullard and Gary “Chip” Rothenberger, Jr. (“Rothenberger”), or their Affiliates, collectively
own at least 5% of the outstanding Common Units of the Company, the Company may not issue
additional Units to either of House or W.P. Price Tax and Accounting LLC, or their respective
Affiliates, including Units issued in a recapitalization, merger or similar transaction that results
in a change in the number or type of Units outstanding or their exchange for interests in another
entity, unless (a) the Units are issued for value and not in a compensatory transaction, and
identical Units are offered or issued to then-existing Members who are “accredited investors,” as
defined in Regulation D promulgated under the Securities Act of 1933, on the same terms, (b)
the issuance dilutes each of Bullard, Erica Bullard, Rothenberger, and Sortis (including its
Affiliates) proportionally (based on their then-owned Units), or (c) each of Bullard, Erica Bullard
and Rothenberger consent (provided that when any of them cease to own at least 1% of the


80580165.9 0056979-00001                             15
108165715.11 0056668-00010
Exhibit F - Page 16 of 39
                         Case 20-32485-pcm11           Doc 149     Filed 11/19/20
                                                                                Execution Version


then-outstanding Common Units of the Company, that individual’s approval will no longer be
required).

         7.6      7.4 Exculpation and Indemnification; Fiduciary Duties.

                (a)    Covered Persons. As used herein, the term “Covered Person” shall
mean (i) each Member, (ii) each officer, director, shareholder, partner, member, manager,
trustee, controlling Affiliate, employee, agent or other representative of each Member, and each
of their controlling Affiliates, and (iii) each Director, Manager, employee, agent or representative
of the Company.

                (b)    Standard of Care. To the fullest extent permitted by law, no Covered
Person shall be personally liable to the Company or any other Covered Person for any loss,
damage or claim incurred by reason of any action taken or omitted to be taken by such Covered
Person in good faith reliance on the provisions of this Agreement, so long as such action or
omission does not constitute fraud, gross negligence or willful misconduct or a knowing
violation of law by such Covered Person.

               (c)      Indemnification. The Company will indemnify to the fullest extent
permitted by law any Covered Person who is made or threatened to be made a party to, witness
in, or otherwise involved in, any action, suit or proceeding, by reason of (i) any act or omission
performed or omitted to be performed on behalf of the Company; or (ii) the fact that such
Covered Person is or was acting in connection with the business of the Company as a partner,
member, stockholder, controlling Affiliate, manager, director, officer, employee or agent of the
Company, any Member, or any of their respective controlling Affiliates. The obligation of the
Company to indemnify each such Covered Person shall survive any termination of such Covered
Person’s service to, or relationship with, the Company. The right to indemnification conferred in
this Section 7.47.6 shall include the right to be paid by the Company the expenses incurred in
defending any proceeding in advance of its final disposition. An advancement of expenses shall
be made upon delivery to the Company of an undertaking, by or on behalf of such Covered
Person, to repay all amounts so advanced if it shall ultimately be determined by final judicial
decision from which there is no further right to appeal that such Covered Person is not entitled to
be indemnified for such expenses under this Section 7.47.6.

                (d)     Limitation of Liability. This Agreement is not intended to, and does not,
create or impose any fiduciary duty on any Covered Person. Furthermore, each of the Members
and the Company hereby waives any and all fiduciary duties that, absent such waiver, may be
implied by the laws of the state of Oregon and any other applicable law, and in doing so,
acknowledges and agrees that the duties and obligation of each Covered Person to each other and
to the Company are only as expressly set forth in this Agreement. The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of a Covered Person otherwise
existing at law or in equity, are agreed by the Members to replace such other duties and liabilities
of such Covered Person. In furtherance and not in limitation of the foregoing, the Members and
the Company acknowledge that certain of the Members are separately engaged in the restaurant
and/or food service business, and expect to continue to be separately engaged, other than with
respect to the Company’s business, following the date of this Agreement. Accordingly, nothing
contained in this Agreement shall impose any duty with respect to, nor shall preclude any

80580165.9 0056979-00001                        16
108165715.11 0056668-00010
Exhibit F - Page 17 of 39
                         Case 20-32485-pcm11      Doc 149     Filed 11/19/20
                                                                                Execution Version


Covered Person, directly or indirectly, from (i) competing with the Company in the conduct of
the business of the Company in a manner that is not Directly Competitive (an “Indirect
Competing Business”) before the dissolution of the Company, or (ii) entering into or engaging
in, for such Covered Person’s own account, an investment, business, transaction or activity that
is similar to the investments, businesses, transactions or activities of the Company (a
“”Corporate Opportunity”) without first offering the Company or the Members an opportunity
to participate in the Corporate Opportunity, and no Covered Person shall have any obligation to
account to the Company or the Members for any Corporate Opportunity or the profits therefrom.
The foregoing paragraph notwithstanding, no Member shall, during the time when such Member
holds any limited liability company membership interest in the Company and for two (2) years
thereafter, engage in or acquire any ownership interest in any retail donut business (such retail
donut business activities being defined herein as “Directly Competitive”). The Members and
the Company acknowledge and agree in light of the separate business activities of each Member
that each Covered Person’s right to engage in any Indirect Competing Business and any
Corporate Opportunity, and the prohibition on engaging in business that is Directly Competitive,
is not unconscionable.

               (e)     Not Exclusive. The provisions of this Section 7.47.6 shall not be deemed
exclusive of any other rights or limitations of liability or indemnity to which a Covered Person
may be entitled under any other contract or agreement or otherwise. Any repeal or amendment
of this Section 7.47.6 shall be prospective only and shall not adversely affect rights under this
Section 7.47.6 existing at the time of such repeal or amendment.

8.       BOOKS AND RECORDS

       8.1    Books and Records. The Company will maintain at its principal place of
business separate books of accounts for the Company, which will reflect all records required by
the Act.

       8.2   Reports. The Manager will be responsible for the preparation of financial reports
of the Company and the coordination of financial matters of the Company with the Company’s
accountants.

       8.3    Tax Information. The initial tax matters partner will be Poppe. At any time, the
Manager may remove a tax matters partner and appoint a new tax matters partner in accordance
with Regulations Section 301.6231(a)(7)2.

               (a)      Tax Matters Member. House is authorized to act as the “Tax Matters
Member” under the Code, as in effect prior to 2018, and in any similar capacity under state or
local law. The Tax Matters Members may (i) make the election provide for in Code Section
6231(a)(1)(B)(ii) (as in effect for tax years prior to 2018), and (ii) take such other actions
provided in Code Section 6221 through 6231, as in effect for tax years prior to 2018.

                (b)    Partnership Representative. The Manager may from time to time
designate a person to act as “Partnership Representative” within the meaning of Section 6223 of
the Code for any taxable year or other period and in any similar capacity under state or local law.
If the Partnership Representative is an entity, the Partnership Representative shall appoint a

80580165.9 0056979-00001                       17
108165715.11 0056668-00010
Exhibit F - Page 18 of 39
                         Case 20-32485-pcm11      Doc 149     Filed 11/19/20
                                                                              Execution Version


“designated individual” as provided in Treas. Reg. Section 301.6223-1(b)(3). The initial
Partnership Representative will be the Manager and its designated individual will be House. The
Partnership Representative may exercise all of the rights and powers now or hereafter granted to
the Partnership Representative under the Code. The Members and the Company intend to have
the Members or their indirect owners, as applicable, pay their respective shares of all taxes,
penalties and interest in connection with any tax audit of the Company, including by means of an
election under Section 6226 of the Code or by means of the Members filing amended returns
under Section 6225(c) of the Code. Each Member shall provide information to the Company,
make elections, file amended tax returns, and pay any applicable taxes, interest and penalties, in
each case to give effect to the preceding sentence, all as reasonably requested by the Partnership
Representative. Such obligations will continue after the Member ceases to be a Member
hereunder. Notwithstanding the foregoing, to the extent any payments of taxes, penalties or
interest are made by the Company on behalf of or with respect to a current or former Member,
such payment amounts shall, as determined by the Partnership Representative, (i) be applied to
and reduce subsequent distributions otherwise payable to that Member or former Member under
this Agreement or (ii) be payable to the Company by such Member or former Member within 30
days of written demand from the Company. Any amount so applied or paid shall not be treated as
a Capital Contribution and instead shall be treated as a reimbursement to the Company of the
Member’s or former Member’s own individual tax expense.

                 (c)     Other Elections and Actions. The Manager may, without any further
consent of the Members (except as specifically required in this Agreement), (i) make any and all
elections for federal, state, local, and foreign tax purposes including, without limitation, any
election to adjust the basis of property pursuant to Code Sections 754, or comparable provisions
of state, local, or foreign law, in connection with Transfers of Units and Company distributions,
and (ii) file any tax returns and execute any agreements or other documents relating to or
affecting such tax matters, including agreements or other documents that bind the Members with
respect to such tax matters or otherwise affect the rights of the Company and the Members.

                (d)    Tax Information. Necessary tax information shall be delivered to each
Member as soon as practicable after the end of each calendar year but not later than four months
after the end of each calendar year.

9.       AMENDMENTS

       Except as expressly provided in Section 1.1, this Agreement and the Articles may be
amended only in accordance with Section 7.37.4(a); provided, however, that any change to
Exhibit D pursuant to Section 6.1 shall not be an amendment that requires approval of the
Members.

10.      TRANSFERS OF UNITS; RESTRICTIONS

        10.1 Restriction on Transfers. Except as otherwise expressly permitted by this
Agreement, no Member shall be permitted to Transfer any Units. Any purported Transfer not
permitted under, or completed in compliance with, this Section 10 shall be null and void, and
shall be disregarded by the Company.


80580165.9 0056979-00001                       18
108165715.11 0056668-00010
Exhibit F - Page 19 of 39
                         Case 20-32485-pcm11     Doc 149     Filed 11/19/20
                                                                                       Execution Version


     10.2 Permitted Transfers. Subject to the other provisions of this Section 10, a
Member may at any time Transfer Common Units to:

               (a)     the Company, or any other Member (including to Poppe in connection
with the exercise of the Purchase Option);

                  (b)        any trust the sole beneficiary of which is a Member; or

                  (c)        any Person, pursuant to Section 10.5(g).

Any Transfer permitted pursuant to subsections (a) through (c) above is referred to in this
Agreement as a “Permitted Transfer.” Notwithstanding anything in this Section 10.2 to the
contrary, a Transfer to a spouse in connection with a legal separation or divorce does not
constitute a Permitted Transfer.

        10.3 Additional Transfer Restrictions. Before any Member may Transfer Units, the
transferring Member will (a) upon the Manager’s request, furnish an opinion of counsel, which
counsel and opinion will be reasonably satisfactory to the Manager, that either such Units will be
registered under the Securities Act and any applicable state securities laws, or such Transfer is
exempt from all applicable registration requirements and that such Transfer will not violate any
applicable laws regulating the Transfer of securities, and (b) reimburse the Company for all costs
and expenses that the Company reasonably incurs in connection with the Transfer.

         10.4 Admission as a Substitute Member. Any transferee in a Transfer recognized by
the Company (including any transferee in a Permitted Transfer) shall be an Assignee only, and
not a Member, unless and until admitted to the Company as a substitute Member in accordance
with this Section 10.4. A transferee in a Permitted Transfer must do the following to be admitted
as a substitute Member: (a) execute an instrument satisfactory to the Manager agreeing to be
bound by all the terms of this Agreement (including without limitation this Section 10);
provided, however, that neither the Company nor any Person that is already a Member need
execute any such instrument; (b) provide to the Company the Person’s taxpayer identification
number, sufficient information to determine the transferee’s initial tax basis in the Units and any
other information reasonably necessary to permit the Company to file all required federal and
state tax returns and other legally required information statements or returns; (c) if a Person to
whom Units are transferred resides in a community property state, cause such Person’s spouse or
domestic partner, if any, to execute a Consent of Spouse substantially in the form attached as
Exhibit B, agreeing to be bound by the provisions of this Agreement; and (d) execute and deliver
to the Company such other documentation as is determined by the Manager to be necessary or
appropriate to ensure compliance with applicable law (including but not limited to federal and
state securities laws) and evidence the admission of the Person as a Member. In addition to, and
not in limitation of, the foregoing, any transferee in a Transfer other than a Permitted Transfer
that is nonetheless recognized by the Company shall not be admitted as a substitute Member, and
shall remain an Assignee, unless and until (y) the Manager consents to the admission of the
Assignee as a substitute Member (with such consent to be given or withheld in the sole and
arbitrary discretion of the Manager); and (z) the transferee complies with the requirements set
forth in clauses (a)–(d) of the preceding sentence.


80580165.9 0056979-00001                             19
108165715.11 0056668-00010
Exhibit F - Page 20 of 39
                         Case 20-32485-pcm11           Doc 149     Filed 11/19/20
                                                                                Execution Version


       10.5 Right of First and Second Refusal. In addition to the other restrictions in this
Section 10, and except for any Permitted Transfer described in Sections 10.2(a) and (b), no
Member may Transfer any Common Units (the “Offered Units”) unless such Member (the
“Selling Member”) first offers to sell the Offered Units pursuant to the terms of this Section
10.5.

               (a)     Limitation on Transfers. No Transfer may be made pursuant to this
Section 10.5 unless the Selling Member has received a bona fide written offer (the “Purchase
Offer”) from a Person (the “Purchaser”) to purchase the Offered Units for a purchase price
denominated and payable in United States dollars (the “Offer Price”) at closing or according to
specified terms, with or without interest, which offer will be in writing signed by the Purchaser
and will be irrevocable for a period ending no sooner than the 90th day following the date on
which the Company and the Members receive notice of the offer (the “Offer Period”).


               (b)     Offer Notice. If the Selling Member desires to accept the Purchase Offer,
the Selling Member will give written notice to the Company and to the Members (the “Offer
Notice”), which will include a copy of the Purchase Offer and an offer (the “Firm Offer”) to sell
the Offered Units first, to the Company, and second, to the Members, for the price equal to the
Offer Price (the “Purchase Price”). The Purchase Price will be payable either (i) according to
the terms contained in the Purchase Offer or (ii) at the option of the Company or the Purchasing
Members (as the case may be), if the Offer Price exceeds $100,000, as provided in subsection (f)
below.

                (c)    Acceptance of Firm Offer. The Firm Offer will be irrevocable for the
Offer Period. At any time during the first 60 days of the Offer Period, the Company may accept
the Firm Offer as to all, but not less than all, of the Offered Units. The Firm Offer will be
deemed to be accepted by the Company if (i) the Company accepts the Firm Offer with respect to
all of the Offered Units and (ii) such notice of acceptance is given to the Selling Member on or
before the 60th day of the Offer Period. Otherwise, the Firm Offer will be deemed to be rejected
by the Company in its entirety.

               (d)     Closing of Purchase Pursuant to Firm Offer. If the Firm Offer is
accepted, the closing of the sale of the Offered Units will take place within 60 days after the date
on which the Company accepted the Firm Offer or, if later, the closing date specified in the
original Purchase Offer. The Selling Member will execute any documents and instruments that
may be necessary or appropriate to effecteffectuate the sale of the Offered Units to the Company
pursuant to the terms of the Firm Offer and this Section 10.5.

                (e)    Right of Second Refusal. If the Firm Offer is not accepted by the
Company in the manner described above, the Common Members other than the Selling Member
who so elect (the “Purchasing Members”) may at any time during the remainder of the Offer
Period accept the Firm Offer and purchase all, but not less than all, of the Offered Units for the
Purchase Price, payable either (i) according to the terms contained in the Purchase Offer or (ii) at
the option of the Purchasing Members, if the Offer Price exceeds $100,000, as provided in
subsection (f) below. The Firm Offer will be deemed to be accepted by the Purchasing Members
if (i) the Purchasing Members accept the Firm Offer with respect to all of the Offered Units and

80580165.9 0056979-00001                        20
108165715.11 0056668-00010
Exhibit F - Page 21 of 39
                         Case 20-32485-pcm11      Doc 149      Filed 11/19/20
                                                                                  Execution Version


(ii) such notice of acceptance is given to the Selling Member on or before the last day of the
Offer Period. Otherwise, the Firm Offer will be deemed to be rejected in its entirety. Upon any
such election by the Purchasing Members to purchase the Offered Units, each Purchasing
Member may purchase such Purchasing Member’s proportionate share (meaning the fraction
equal to the number of Units held by such Purchasing Member divided by the number of Units
held by all Purchasing Members) of the Offered Units, or in such other proportion as the
Purchasing Members all may agree. The closing of the sale pursuant to this Section 10.5(e) will
take place within 60 days after the date on which the Purchasing Members accepted the Firm
Offer or, if later, the closing date specified in the original Purchase Offer. The Selling Member
will execute any documents and instruments that may be necessary or appropriate to
effecteffectuate the sale of the Offered Units to the Purchasing Members pursuant to the terms of
the Firm Offer and this Section 10.5.

                (f)     Alternative Payment Terms. If the Purchase Price is more than
$100,000, payment may be made at the option of the Company or the Purchasing Members (as
the case may be) as follows: (i) a down payment at closing of ten percent of the Purchase Price;
(ii) the unpaid balance of the Purchase Price paid in 12 equal monthly installments, including
principal and interest; and (iii) the deferred balance of the purchase price will bear interest at the
lowest rate at which interest will not be imputed under Section 483 of the Code and be evidenced
by a promissory note in a form reasonably acceptable to the Company or the Purchasing
Members.

                (g)    Sale Pursuant to Purchase Offer if Firm Offer Rejected. If the Firm
Offer is not accepted in the manner described above, the Selling Member may sell the Offered
Units to the Purchaser at any time within 90 days after the last day of the Offer Period, provided
that such sale will be made on terms no more favorable to the Purchaser than the terms contained
in the Purchase Offer and provided further that such sale complies with the terms, conditions and
restrictions of this Agreement that are applicable to sales of Units (and that are not expressly
made inapplicable to sales occurring under this Section 10.5). If the Offered Units are not sold
in accordance with the terms of the preceding sentence, the Selling Member must again give
notice of any new Purchase Offer and comply with the conditions of this Section 10.5 before
selling any Units.

        10.6 Option to Purchase Upon Death, Incompetency, Bankruptcy or Divorce.
Upon the death or incompetency of any Member who is a natural person, the transfer of any
Units or any interest therein in any bankruptcy, foreclosure or other similar proceeding, or the
dissolution of marriage or domestic relation accorded community property rights by applicable
law of a Member who will be unable to retain the community property interest in such Member’s
Units as such Member’s separate property following dissolution (each, a “Triggering Event”,
and the Units held by Successors, the “Triggered Units”), first, the Company, and second, the
Common Members not subject to the Triggering Event, or any of them, shall have the right but
not the obligation to cause a determination of Fair Market Value of the Triggered Units to be
made pursuant to Section 10.7. In addition, following any such determination of Fair Market
Value, first, the Company, and second, the Common Members not subject to the Triggering
Event, or any of them, shall have the right but not the obligation to purchase the Triggered Units
provided for in this Section 10.6. The Company may initiate any such determination of Fair
Market Value within six months after the date the Company first becomes aware of the

80580165.9 0056979-00001                         21
108165715.11 0056668-00010
Exhibit F - Page 22 of 39
                         Case 20-32485-pcm11       Doc 149     Filed 11/19/20
                                                                                Execution Version


Triggering Event, which six month period shall commence on the earlier of the date when any
notice of the Triggering Event is given by any Person to the Company or the date the Manager
first becomes aware of the Triggering Event. In the event the Company elects not to initiate a
determination of the Fair Market Value, it shall give notice of the Triggering Event to the
Common Members promptly and in any case no later than the end of the six month period. The
Common Members not subject to the Triggering Event, or any of them, may initiate a
determination of Fair Market Value within six months after the date such Members first receive
such notice. Triggered Units may be purchased first, by the Company, and second, by such
Common Members not subject to the Triggering Event electing to purchase (in each case, the
“Triggered Unit Purchaser”), in accordance with the following procedure:

               (a)    To initiate a determination of Fair Market Value after a Triggering Event,
the Triggered Unit Purchaser shall give a notice to any and all known successors in interest to the
Member affected by the Triggering Event (“Successors”). Such notice shall inform the
Successors of the Triggered Unit Purchaser’s intent to determine Fair Market Value pursuant to
Section 10.7.

               (b)     Upon a determination of Fair Market Value in accordance with this
Section 10.6 and Section 10.7, the Triggered Unit Purchaser shall have 60 days to elect by notice
to the Successors to purchase the Triggered Units for a purchase price equal to the Fair Market
Value.

              (c)     Upon any election to purchase made in accordance with Section 10.6(b),
the Triggered Unit Purchaser may purchase the Triggered Units at a purchase price equal to the
Fair Market Value from the Successors. In the event that one or more Members (and not the
Company) constitute the Triggered Unit Purchaser, each purchasing Member may purchase such
electing Member’s proportionate share (meaning the fraction equal to the number of Units held
by such each Purchasing Member divided by the number of Units held by all Purchasing
Members) of the Triggered Units, or in such other proportion as the purchasing Members all may
agree.

                 (d)     The closing of the purchase shall occur not more than 30 days after the
expiration of the 60-day period for the election to purchase. Up until the date of the purchase,
the Successors shall participate in all economic events relating to the interest in the Company,
including allocations and distributions with respect thereto. At the closing of the purchase, each
seller shall deliver an assignment in form and content reasonably satisfactory to the Triggered
Unit Purchaser warranting to good and unencumbered title to the seller’s interest in the Triggered
Units, subject only to the restrictions and provisions of this Agreement.

                (e)    The purchase price shall be paid in cash, or, in the event that the Triggered
Units have a Fair Market Value in excess of $100,000, payment may be made by the Triggered
Unit Purchaser at the Triggered Unit Purchaser’s option as follows: (i) a down payment at
closing of ten percent of the purchase price; (ii) the unpaid balance of the purchase price paid in
12 equal monthly installments, including principal and interest; and (iii) the deferred balance of
the purchase price will bear interest at the lowest rate at which interest will not be imputed under




80580165.9 0056979-00001                        22
108165715.11 0056668-00010
Exhibit F - Page 23 of 39
                         Case 20-32485-pcm11      Doc 149     Filed 11/19/20
                                                                                Execution Version


Section 483 of the Code and be evidenced by a promissory note in a form acceptable to the
Triggered Unit Purchaser in its sole discretion.

        10.7 Fair Market Value. The “Fair Market Value” of the Triggered Units will be
the fair market value of such Units, as determined by the Triggered Unit Purchaser and the
Successors, as of the last day of the month preceding the event that gives rise to the valuation,
provided, however, that if the Triggered Unit Purchaser and the Successors are unable to reach
agreement on Fair Market Value within 45 days after the date of the notice initiating the
determination of Fair Market Value, Fair Market Value shall be determined at the expense of the
Company by an appraiser experienced in appraising the value of businesses similar to the
Company’s business. Any such appraiser shall be appointed by the Successors from a list of
three proposed appraisers provided by the Triggered Unit Purchaser or be appointed as the
Triggered Unit Purchaser and the Successors may otherwise agree; provided that if either the
Triggered Unit Purchaser or the Successors fail to comply with the procedures for appointment
of the appraiser, the appraiser shall be appointed by the presiding judge for Multnomah County,
Oregon upon a petition by either the Triggered Unit Purchaser or the Successors requesting such
appointment. Any determination of the Fair Market Value of Profits Interest Units pursuant to
this Section 10.7 shall be made in accordance with the intent for Profits Interest Units to
represent “profits interests” for federal income tax purposes consistent with Rev Proc 93-27,
1993-2 CB 343 and Rev Proc 2001-43, 2001-2 CB 191.

       10.8 Transfer of Units by Last Remaining Member. Notwithstanding any other
provision of this Agreement to the contrary, if at any time there is only one Member and all Units
of the Member are Transferred, the transferee will automatically become a substitute Member
and the Company will be continued, as provided in the Act.

         10.9 Outstanding Member Indebtedness. Any debt due to the Company by a
Member who sells the Member’s Units to the Company will be payable according to its terms,
provided that any payment due under this Agreement by the Company to purchase the Member’s
Units may, at the Company’s option, be applied to discharge the Member’s indebtedness to the
Company until the indebtedness is fully discharged. Any amount applied to discharge a
Member’s indebtedness to the Company will be deemed payment to the Member in satisfaction
of all or a portion of the repurchase price.

11.      DISSOLUTION AND WINDING UP

        11.1 Liquidating Events. The Company will dissolve and commence winding up and
liquidating upon the first to occur of the following (“Liquidating Events”): (a) the vote by
Members pursuant to Section 7.37.4(b) to dissolve, wind up and liquidate the Company’s assets
and wind up the Company’s affairs; or (b) the entry of a judicial decree of dissolution of the
Company pursuant to the Act. To the maximum extent permitted by law, the Liquidating Events
are the sole events that shall cause a dissolution of the Company.

        11.2 Winding Up. Upon the occurrence of a Liquidating Event, (i) the Company will
continue solely for the purposes of winding up its affairs in an orderly manner, liquidating its
assets, and satisfying the claims of its creditors (including Members that are creditors), and (ii)
no Member or Manager will take any action that is inconsistent with winding up the Company’s

80580165.9 0056979-00001                       23
108165715.11 0056668-00010
Exhibit F - Page 24 of 39
                         Case 20-32485-pcm11      Doc 149     Filed 11/19/20
                                                                                      Execution Version


business and affairs. To the extent not inconsistent with the foregoing, all covenants and
obligations in this Agreement will continue in full force and effect until such time as the
Company property has been distributed pursuant to this Section 11.2. The Manager will (w) be
responsible for overseeing the winding up and dissolution of the Company, (x) take full account
of the Company’s liabilities and property, (y) cause Company property to be liquidated as
promptly as is consistent with obtaining fair value therefore, and (z) cause any proceeds to be
distributed in accordance with this Section 11.2. Such amount shall be paid and distributed in
the following order:

                  (a)     First, to the payment and discharge of all of the Company’s debts and
liabilities to creditors, including Members to the extent permitted by law;

                  (b)        Second, in accordance with the priority set forth in Section 5.2.

        11.3 Distribution in Accordance with Capital Accounts. Allocations of Profits,
Losses, and items of income, gain, deduction and loss under Section 4.1 are intended to result in
liquidating distributions under Section 11.2 to each of the Members based on their respective
positive Capital Account balances in accordance with Regulations section
1.704-1(b)(2)(ii)(b)(2). Nevertheless, if the amount distributable under Section 11.2 to any
Member does not equal the positive Capital Account of such Member, the amount distributable
will be determined under Section 11.2 without regard to such Capital Account.

       11.4 Deficit Capital Accounts. If any Member has a deficit balance in his or her
Capital Account (after giving effect to all contributions, distributions and allocations for all
Fiscal Years), such Member will have no obligation to make any contribution to the capital of
the Company with respect to such deficit, and such deficit will not be considered a debt owed to
the Company or to any other Person for any purpose whatsoever.

        11.5 Articles of Dissolution. The Company shall terminate upon the completion of
the distribution of the Company’s assets as provided in Section 11.2. The Manager shall cause
Articles of Dissolution to be filed with the Secretary of State of Oregon and take such other
actions as are necessary to evidence the termination of the Company.

12.      MISCELLANEOUS

        12.1 Role of Legal Counsel. Each of the undersigned acknowledges and agrees that
this Agreement and other documentation relating to the Company has been prepared by Stoel
Rives LLP as counsel to Poppe, and not to the Company or any other Member, and the
Company, and each other Member has been advised to obtain and has either obtained, or decided
to forego obtaining, the advice of separate, independent legal counsel with respect to this
Agreement, the other documentation referred to in this Agreement and the transactions
contemplated by this Agreement.

        12.2 Notices. All notices and communications required or permitted under this
Agreement or the Act will be in writing and delivered by certified mail (postage prepaid),
delivered personally, sent by nationally recognized overnight courier service (costs prepaid), by
email (including with attached PDF document(s)) or by facsimile and, in each case, addressed to


80580165.9 0056979-00001                             24
108165715.11 0056668-00010
Exhibit F - Page 25 of 39
                         Case 20-32485-pcm11            Doc 149     Filed 11/19/20
                                                                                Execution Version


the address specified on such Person’s signature page to this Agreement or such other address as
such Person may from time to time specify by notice to the Manager in accordance with this
Section 12.2. Notice will be deemed to be delivered and received for all purposes (a) on the date
of delivery if personally delivered, sent by email or sent by facsimile with confirmation of
successful transmission, (b) three days after deposit in the mail if sent by certified mail, or (c)
one day after deposit with a nationally recognized overnight courier service.

        12.3 Binding Effect. Except as otherwise provided in this Agreement, every provision
of this Agreement will be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors, transferees and assigns.

        12.4 No Third-Party Beneficiaries. This Agreement is solely for the benefit of the
parties to this Agreement and shall not confer upon third parties (other than the Manager and any
indemnitee under Section 7.47.6) any remedy, claim, liability, reimbursement, claim of action or
other right under this Agreement.

        12.5 Interpretation. Unless otherwise indicated, section references are to the relevant
sections in this Agreement. For purposes of the provisions of the Agreement relating to
economic interests (including the provisions relating to Capital Accounts and allocations and
distributions) or acknowledgments by the Members, but not for purposes of the provisions of the
Agreement relating to voting rights, inspection rights and other rights that are exclusively those
of a member under the Act or this Agreement, the term “Member” shall be deemed to include
any Assignee or other holder of any interest in the Company.

        12.6 Severability. In case any one or more of the provisions in this Agreement should
be invalid, illegal or unenforceable, the enforceability of the remaining provisions will in no way
be affected or impaired. If any such term, provision, covenant or restriction is held to be invalid,
void, or unenforceable, the parties will use their best efforts to find and employ another means to
achieve the same or substantially the same result as that contemplated by such term, provision,
covenant or restriction.

        12.7 Incorporation by Reference. Every exhibit and other appendix that is attached
to this Agreement and that this Agreement refers to is incorporated in this Agreement by
reference.

       12.8 Further Action. Each Member, upon the request of the Manager, agrees to
perform all further acts and execute, acknowledge and deliver any documents that may be
reasonably necessary, appropriate or desirable to carry out the provisions of this Agreement.

       12.9 Governing Law; Priority. This Agreement will be governed by, construed and
enforced in accordance with the laws of the state of Oregon (regardless of the laws that might
otherwise govern under applicable principles of conflict of laws). In the event of any
inconsistency or conflict between any terms of this Agreement and the Act, the terms of this
Agreement shall govern to the maximum extent permitted by law.




80580165.9 0056979-00001                        25
108165715.11 0056668-00010
Exhibit F - Page 26 of 39
                         Case 20-32485-pcm11      Doc 149      Filed 11/19/20
                                                                                Execution Version


        12.10 Jurisdiction and Venue. Each Member consents to the personal jurisdiction of
the state and federal courts located in the state of Oregon, and waives any argument that venue in
any such forum is not convenient or proper.

        12.11 No Waiver. Neither the failure nor any delay on the part of any party to exercise
any right under this Agreement will operate as a waiver, nor will any single or partial exercise of
any right preclude any other or further exercise of the same or any other right, nor will any
waiver of any right with respect to any occurrence be construed as a waiver of such right with
respect to any other occurrence.

        12.12 Counterparts; Facsimiles. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which will be considered one
and the same agreement. Facsimile signatures or signatures transmitted via PDF file of the
parties on this Agreement or any amendment of this Agreement shall be deemed original
signatures for all purposes.

       12.13 Entire Agreement. This Agreement (together with all exhibits and schedules
hereto) constitutes the entire agreement among the parties hereto with respect to the subject
matter hereof, and supersedes all prior and contemporaneous agreements and understandings,
written and oral, relating to the subject matter hereof, including without limitation the
OriginalPrior Operating Agreement and the Buy Sell Agreement.

                                    [Signature Page Follows]




80580165.9 0056979-00001                       26
108165715.11 0056668-00010
Exhibit F - Page 27 of 39
                         Case 20-32485-pcm11      Doc 149     Filed 11/19/20
                                                                              Execution Version


      The undersigned have executed this Second Amended and Restated Operating
Agreement of Blue Star Doughnuts LLC as of the Effective Date.


THE COMPANY:                                BLUE STAR DOUGHNUTS LLC, an Oregon
                                            limited liability company


                                               By:
                                                     Katherine MJ. Poppe, MemberManager



                                               By:
                                                     Micah L. Camden, Member


                                               By:
                                                     Basil Bullard, Member


                                               By:
                                                     Gary "Chip" Rothenberger, Jr., Member

                                    [continued on next page]




                                        [SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED OPERATING AGREEMENT OF BLUE STAR DOUGHNUTS LLC]
108165715.11 0056668-00010
Exhibit F - Page 28 of 39
                         Case 20-32485-pcm11    Doc 149      Filed 11/19/20
Exhibit F - Page 29 of 39
                  Case 20-32485-pcm11   Doc 149   Filed 11/19/20
Exhibit F - Page 30 of 39
                  Case 20-32485-pcm11   Doc 149   Filed 11/19/20
                                                                                   Execution Version


                                                 Exhibit A

                                              DEFINITIONS

         Capitalized words and phrases used in this Agreement have the meanings set forth below:

         “Act” means the Oregon Limited Liability Company Act, as amended from time to time.

        “Adjusted Capital Account Deficit” means, with respect to any Member, the negative
balance, if any, in the Capital Account of such Member as of the end of the relevant Fiscal Year,
after giving effect to the following adjustments:

                  (a)        add to such Capital Account the following items:

                        (i) the amount, if any, that such Member is obligated to contribute upon
                        liquidation of such Member’s interest in the Company; and

                        (ii)       the amount that such Member is obligated to restore or is deemed
                        to be obligated to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c)
                        or the penultimate sentence of each of Regulations Sections 1.704-2(g)(1)
                        and 1.704-2(i)(5); and

                (b)    subtract from such Capital Account the items described in Regulations
         Sections 1.704 1(b)(2)(ii)(d)(4), (5) and (6).

This definition of “Adjusted Capital Account Deficit” is intended to comply with the provisions
of Regulations Section 1.704 1(b)(2)(ii)(d) and will be interpreted consistently therewith.

        “Adjusted Capital Contributions” means, as of any day, the Capital Contributions with
respect to a Unit reduced by the aggregate amount of cash and the fair market value of any
Company property (net of liabilities) previously distributed with respect to such Unit under
Sections 5.2 and 11.2, provided, however that in no event shall Adjusted Capital Contributions
be less than $0. In the event any Member Transfers all or any portion of its Units in accordance
with the terms of this Agreement, his transferee shall succeed to the Adjusted Capital
Contribution of the transferor to the extent it relates to the transferred Units.

        “Affiliate” means, with respect to any Person: (i) any Person directly or indirectly
controlling, controlled by or under common control with such Person; (ii) any Person owning or
controlling 10 percent or more of the outstanding voting interests of such Person; (iii) any
officer, director, or general partner of such Person; or (iv) any Person who is an officer, director,
general partner, trustee, or holder of 10 percent or more of the voting interests of any Person
described in clauses (i) through (iii) of this sentence. For purposes of this definition, the term
“controls,” “is controlled by,” or “is under common control with” will mean the possession,
direct or indirect, of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or otherwise.



80580165.9 0056979- 00001                      A A-1
108165715.11 0056668-00010
Exhibit F - Page 31 of 39
                         Case 20-32485-pcm11           Doc 149    Filed 11/19/20
                                                                                Execution Version


         “Agreement” has the meaning set forth in the preamble.

       “Articles” means the Articles of Organization of the Company filed with the Oregon
Secretary of State on July 5, 2012, as may be amended, restated or superseded from time to time.

        “Assignee” means the holder of an interest in the Company that (i) has not been admitted
as a Member in accordance with Section 2.3(b) or Section 10.4 or (ii) has ceased to be a
Member, whether due to expulsion, permitted withdrawal, transfer of its interest or otherwise.
An Assignee has the right to receive (a) distributions, as and when made, and (b) allocations of
Profits and Losses, in each case on account of the interest held, but shall not exercise or possess
any rights of a Member under the Act or this Agreement, including without limitation access to
Company records or the right to vote or otherwise participate in the management of the business
and affairs of the Company.

       “Business Day” shall mean any day other than Saturday, Sunday or any legal holiday on
which banks in Wilmington, Delaware are closed.

       “Capital Account” means the account maintained with respect to a Member pursuant to
Section 3.1.

       “Capital Contribution” means, with respect to any Member, the amount of money and
the fair market value (net of liabilities) of any property (other than money) or services
contributed or to be contributed to the Company with respect to the Units held or purchased by
such Member, including additional Capital Contributions, if any.

       “Code” means the Internal Revenue Code of 1986, as amended from time to time (or any
corresponding provisions of succeeding law).

         “Common Member” means a Member who holds Common Units.

         “Common Units” has the meaning set forth in Section 2.1(a).

         “Company” has the meaning set forth in the preamble.

       “Company Minimum Gain” means “partnership minimum gain” as defined in Sections
1.704-2(b)(2) and 1.704-2(d) of the Regulations.

        “Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable for federal income tax purposes with
respect to an asset for such Fiscal Year, except that, if the value of an asset for Capital Account
purposes differs from its adjusted basis for federal income tax purposes at the beginning of such
Fiscal Year, Depreciation will be an amount which bears the same ratio to such beginning value
as the federal income tax depreciation, amortization or other cost recovery deduction for such
Fiscal Year bears to such beginning adjusted tax basis; provided, however, that if the adjusted
basis for federal income tax purposes of an asset at the beginning of such Fiscal Year is zero,



80580165.9 0056979- 00001                 A A-2
108165715.11 0056668-00010
Exhibit F - Page 32 of 39
                         Case 20-32485-pcm11      Doc 149     Filed 11/19/20
                                                                               Execution Version


Depreciation will be determined with reference to such beginning value using any reasonable
method selected by the Manager.

         “Effective Date” has the meaning set forth in the preamble.

         “Entity” means any general partnership, limited partnership, limited liability company,
corporation, joint venture, trust, business trust, cooperative or other association or any foreign
trust or foreign business organization.

         “Fair Market Value” has the meaning set forth in Section 10.7.

         “Firm Offer” has the meaning set forth in Section 10.5(b).

       “Fiscal Year” means any (a) 12-month period commencing on January 1 and ending on
December 31 or (b) any portion of the period described in clause (a) for which the Company is
required to allocate Profits, Losses and other items of Company income, gain, loss or deduction
pursuant to Section 4.

         “Liquidating Event” has the meaning set forth in Section 11.1.

       “Manager” means the manager described in Section 7.1 that acts as the “manager” of the
Company within the meaning of the Act and that has been granted authority to manage the
business and affairs of the Company pursuant to the terms of this Agreement.

        “Member” means any Person who owns Units and (a) is a party to this Agreement as of
the Effective Date (other than the Company) or (b) has been admitted as an additional Member
or substitute Member pursuant to Section 2.3(b) or Section 10.4, respectively, but only so long as
such Person is a Member under this Agreement.

       “Member Nonrecourse Debt” means “partner nonrecourse debt” as defined in Section
1.704-2(b)(4) of the Regulations.

       “Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if such
Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in accordance
with Section 1.704-2(i)(3) of the Regulations.

       “Member Nonrecourse Deductions” means “partner nonrecourse deductions” as
defined in Sections 1.704-2(i)(1) and 1.704-2(i)(2) of the Regulations.

        “Net Cash” means the gross cash proceeds from Company operations (including sales
and dispositions of property in the ordinary course of business) and from all sales and other
dispositions (other than in the ordinary course of business) and all refinancings of property, less
the portion used to pay or establish reserves for all Company expenses, debt payments, capital
improvements, acquisitions of assets of or interests in another Person, research and development,
replacements and contingencies, all as determined by the Manager in its sole discretion. “Net


80580165.9 0056979- 00001                 A A-3
108165715.11 0056668-00010
Exhibit F - Page 33 of 39
                         Case 20-32485-pcm11      Doc 149     Filed 11/19/20
                                                                                Execution Version


Cash” will not be reduced by depreciation, amortization, cost recovery deductions or similar
allowances, but will be increased by any reductions of reserves previously established pursuant
to the first sentence of this definition of “Net Cash.” “Net Cash” will include all principal and
interest payments with respect to any note or other obligation received by the Company in
connection with sales and other dispositions (other than in the ordinary course of business) of
property.

       “Nonrecourse Deductions” has the meaning set forth in Section 1.704-2(b)(1) of the
Regulations.

       “Nonrecourse Liability” has the meaning set forth in Section 1.704-2(b)(3) of the
Regulations.

         “Offer Period” has the meaning set forth in Section 10.5(a).

         “Offered Units” has the meaning set forth in Section 10.5.

         “Offer Notice” has the meaning set forth in Section 10.5(b).

         “Offer Price” has the meaning set forth in Section 10.5(a).

         “Permitted Transfer” has the meaning set forth in Section 10.2.

         “Person” means any individual or Entity.

        “Profits” and “Losses” means, for each Fiscal Year, an amount equal to the Company’s
taxable income or loss for such Fiscal Year, determined in accordance with Code Section 703(a)
(for this purpose, all items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) will be included in taxable income or loss), with the
following adjustments:

         (a)     Add Company income that is exempt from federal income tax and not otherwise
         taken into account in computing Profits or Losses;

         (b)     Subtract any Company expenditures described in Code Section 705(a)(2)(B) or
         treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations Section
         1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing Profits or Losses;

         (c)     If any Company asset is revalued pursuant to Section 3.1, the amount of such
         adjustment will be taken into account as gain or loss from the disposition of such asset
         for purposes of computing Profits or Losses;

         (d)     Gain or loss resulting from any disposition of Company property with respect to
         which gain or loss is recognized for federal income tax purposes will be computed by
         reference to the value of such property for Capital Account purposes, notwithstanding
         that the adjusted tax basis of such property differs from such value;


80580165.9 0056979- 00001                 A A-4
108165715.11 0056668-00010
Exhibit F - Page 34 of 39
                         Case 20-32485-pcm11      Doc 149     Filed 11/19/20
                                                                                 Execution Version



         (e)     In lieu of the depreciation, amortization and other cost recovery deductions taken
         into account in computing such taxable income or loss, there will be taken into account
         Depreciation for such Fiscal Year;

         (f)    To the extent an adjustment to the adjusted tax basis of any Company asset
         pursuant to Code Section 734(b) or Code Section 743(b) is required pursuant to
         Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining
         Capital Accounts as a result of a distribution other than in complete liquidation of a
         Member’s economic rights, the amount of such adjustment will be treated as an item of
         gain (if the adjustment increases the basis of the asset) or loss (if the adjustment
         decreases the basis of the asset) from the disposition of the asset and will be taken into
         account for purposes of computing Profits or Losses; and

         (g)    Notwithstanding any other provision of this definition of “Profits” and “Losses,”
         any items which are specially allocated pursuant to Sections 1 or 2 of Exhibit C will not
         be taken into account in computing Profits or Losses.

The amounts of the items of Company income, gain, loss or deduction available to be specially
allocated pursuant to Sections 1 and 2 of Exhibit C will be determined by applying rules
analogous to those set forth in subsections (a) through (f) of this definition of “Profits” and
“Losses.”

       “Profits Interest Agreement” means an agreement in form and substance approved by
the Manager and a Supermajority of the Members from time to time and executed by the
companyCompany and a Profits Interest Member in connection with the grant of Profits Interest
Units.

         “Profits Interest Member” means a Member who holds Profits Interest Units.

         “Profits Interest Units” has the meaning set forth in Section 2.1(a).

         “Purchase Offer” has the meaning set forth in Section 10.5(a).



      “Purchase“Purchase Option” has the meaning set forth in the recitals. Price” has the
meaning set forth in Section 10.5(b).

         “Purchaser” has the meaning set forth in Section 10.5(a).

         “Purchasing Members” has the meaning set forth in Section 10.5(e).

       “Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).


80580165.9 0056979- 00001                  A A-5
108165715.11 0056668-00010
Exhibit F - Page 35 of 39
                         Case 20-32485-pcm11       Doc 149     Filed 11/19/20
                                                                               Execution Version



         “Regulatory Allocations” has the meaning set forth in Section 2 of Exhibit C.

         “Securities Act” means the Securities Act of 1933.

         “Selling Member” has the meaning set forth in Section 10.5.

         “Successors” has the meaning set forth in Section 10.6(a).

       “Supermajority” means more than 66 2/3 percent50% of the voting units, provided that
such percentage includes all of the voting units of House and Sortis (in each case, if they
then-hold voting units).

         “Transfer” means any sale, assignment, exchange, gift, devise, distribution,
hypothecation, pledge, encumbrance, attachment, levy, foreclosure, sale by legal process under
execution, attachment or receivership, or other transfer, whether voluntary or involuntary
(including by operation of law).

         “Triggered Unit Purchaser” has the meaning set forth in Section 10.6.

         “Triggered Units” has the meaning set forth in Section 10.6.

         “Triggering Event” has the meaning set forth in Section 10.6.

        “Unit” means the units of interest among which the Company’s equity, Profits and
Losses, and rights afforded to Members, including, to the extent set forth in this Agreement, the
right to participate in the management of the Company, are divided. As of the Effective Date,
Units include Common Units and Profits Interest Units, all of which are described in Section 2.1.

         “Voting Units” means the Common Units and the Series A Profits Interest Units.




80580165.9 0056979- 00001                 A A-6
108165715.11 0056668-00010
Exhibit F - Page 36 of 39
                         Case 20-32485-pcm11      Doc 149     Filed 11/19/20
                                                                                   Execution Version


                                               Exhibit B

                                       FORM OF
                        CONSENT OF SPOUSE OR DOMESTIC PARTNER


      I,   ________________________,      spouse     or    domestic     partner      of
_____________________________, hereby acknowledge and agree as follows with respect to
the Amended and Restated Operating Agreement of Blue Star Doughnuts LLC (the
“Company”), dated August 22October , 20162020, as may be amended from time to time (the
“Agreement”):

         1.       I have read and approve the provisions of the Agreement, including without
                  limitation as they relate to any Common Units and Profits Interest Units and/or
                  any other class or series of Unit (as defined in the Agreement) held of record
                  (whether on the date hereof or later acquired) by my spouse or domestic partner,
                  as applicable (the “Spousal Units”).

         2.       I have read and approve the provisions of the Agreement (and, in the case of
                  Profits Interest Units, the provisions of the Profits Interest Agreement) that govern
                  and restrict any Transfer (as defined in the Agreement) of the Spousal Units, and
                  that in the case of certain proposed Transfers, the Agreement grants the Company
                  and certain of its Members an option to purchase any or all the Spousal Units, and
                  that in the case of a Triggering Event, the Agreement grants the Company and
                  certain of its Members an option to purchase certain of the Spousal Units,
                  including in each case any interest I might have in the Spousal Units.

         3.       Any interest I may have in the Spousal Units, including any community property
                  interest in the Spousal Units, will be irrevocably subject to the terms of the
                  Agreement.

I hereby (a) appoint my spouse or domestic partner, as applicable, as my attorney-in-fact with
respect to the exercise of any rights under the Agreement, and (b) consent to any amendments or
modifications to the Agreement that are consented to, executed by or otherwise binding upon my
spouse or domestic partner, as applicable.

         DATED:                          , 20__.


                                                        (signature)


    (printed name)




Exhibit B
80580165.9 0056979-00001
108165715.11 0056668-00010
Exhibit F - Page 37 of 39
                         Case 20-32485-pcm11         Doc 149     Filed 11/19/20
                                                                               Execution Version


                                            Exhibit C

                                  SPECIAL ALLOCATIONS

       1.     Special Allocations. The following special allocations will be made in the
following order:

               1.1.  Minimum Gain Chargeback. Notwithstanding any other provision of
Section 4 of the Agreement, items of Company income and gain will be specially allocated to
one or more Members in the amount and manner required to satisfy the Company Minimum
Gain Chargeback rules of Regulations Section 1.704-2(f) and the Member Minimum Gain
Chargeback rules of Regulations Section 1.704-2(i)(4).

               1.2.    Qualified Income Offset. If any Member unexpectedly receives any
adjustments, allocations or distributions described in Regulation Sections 1.704-1(b)(2)(ii)(d)(4),
(5) or (6) and such Member would have an Adjusted Capital Account Deficit after all other
allocations provided for in the Agreement were made without regard to this Section 1.2 of
Exhibit C, items of Company income and gain will be specially allocated to each such Member
in the manner and minimum amount necessary to eliminate the Adjusted Capital Account Deficit
of such Member as quickly as possible.

                1.3.    Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year
will be specially allocated to the Member and the Members in proportion to the number of Units
held by each.

              1.4.   Member Nonrecourse Deductions.             Any Member Nonrecourse
Deductions for any Fiscal Year will be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Regulations Section 1.704-2(i)(1).

                1.5.  Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Code Sections 734(b) or 743(b) is required, pursuant
to Regulations Sections 1.704-1(b)(2)(iv)(m)(2) or (4), to be taken into account in determining
Capital Accounts as the result of a distribution to a Member in complete liquidation of his or her
interest in the Company, the amount of such adjustment to Capital Accounts will be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss will be specially allocated to the Members and the
Members in accordance with their interests in the Company if Regulations Section
1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such distribution was made if
Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

                1.6.  Loss Limitation. Losses allocated under Section 4.1 of the Agreement
will not exceed the maximum amount of Losses that may be allocated without causing any
Member to have an Adjusted Capital Account Deficit at the end of any Fiscal Year. If some, but
not all, of the Members would have Adjusted Capital Account Deficits, as a consequence of an
allocation of Losses under Section 4.1 of the Agreement, the limitation set forth in this Section


80580165.9 0056979- 00001                C C-1
108165715.11 0056668-00010
Exhibit F - Page 38 of 39
                         Case 20-32485-pcm11     Doc 149      Filed 11/19/20
                                                                              Execution Version


1.6 of Exhibit C will be applied on a Member-by-Member basis and Losses not allocable to any
Member as a result of such limitation will be allocated to the other Members in accordance with
the positive balances in such Members’ Capital Accounts so as to allocate the maximum
permissible Losses to each Member under Section 1.704-1(b)(2)(ii)(d) of the Regulations.

        2.      Curative Allocations. The allocations set forth in Sections 1.1 through 1.6 of
this Exhibit C (the “Regulatory Allocations”) are intended to comply with certain requirements
of the Regulations. To the extent possible, all Regulatory Allocations will be offset either with
other Regulatory Allocations or with special allocations of other items of Company income,
gain, loss or deduction pursuant to this Section 2 of Exhibit C. Therefore, notwithstanding any
allocation provision other than the Regulatory Allocations, the Manager will make such
offsetting special allocations of Company income, gain, loss or deduction in whatever manner
they determine appropriate so that each Member’s and Member’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance that such party would have had if the
Regulatory Allocations were not part of the Agreement and all Company items were allocated
pursuant to Section 4.1 of the Agreement.




80580165.9 0056979- 00001                C C-2
108165715.11 0056668-00010
Exhibit F - Page 39 of 39
                         Case 20-32485-pcm11     Doc 149     Filed 11/19/20
                            EXHIBIT G

                Subscribers and Executed
                Subscription Agreements




Exhibit G - Page 1 of 23
                  Case 20-32485-pcm11   Doc 149   Filed 11/19/20
                                 New Unit Offering Participants
                                      Participant         Purchase Price
                                Sortis Holdings, Inc.     $1,000,000.00
                                Equity Interest Holders     $550,000.00




108307392.3 0056668-00010
Exhibit G - Page 2 of 23
                            Case 20-32485-pcm11      Doc 149    Filed 11/19/20
                                   BLUE STAR DOUGHNUTS LLC

 SUBSCRIPTION AGREEMENT AND ACCREDITED INVESTOR QUESTIONNAIRE

       This Subscription Agreement and Accredited Investor Questionnaire (“Agreement”), by
and between Blue Star Doughnuts LLC, an Oregon limited liability company (“Company”), as
contemplated by, and incorporated in, the Chapter 11 Plan of Reorganization of the Company that
will be filed with the Bankruptcy Court on or before October 15, 2020 (as may be amended,
modified or supplemented from time to time in accordance with its terms, the “Plan”), and the
undersigned (“Subscriber”), shall be deemed executed as of the date the Company executes a
counterpart to this Agreement previously executed by the Subscriber.

       Whereas, on August 26, 2020, the Company filed a petition commencing a voluntary case
under chapter 11 of title 11 of the United States Code (“Bankruptcy Code”) in the United States
Bankruptcy Court for the District of Oregon (“Bankruptcy Court”), and, as a small business
debtor pursuant to section 101(51D), elected to be administered under sections 1181-1195
(“Subchapter V”) of the Bankruptcy Code.

        Whereas, the Company, as a debtor and debtor-in-possession, has submitted a draft of its
Plan to certain Subscribers, including the undersigned;

       Whereas, the Plan provides that the Company’s assets will revest in the Company, as
reorganized, on the Effective Date1 of the Plan, upon confirmation of the Plan by the Bankruptcy
Court;

       Whereas, on the Effective Date, the Company, as reorganized, will offer for purchase up
to 2,000 Common Units (“Units”); and

        Whereas, the Subscriber wishes to subscribe to purchase Units as set forth herein on the
terms and subject to the conditions of, and in accordance with, the Plan, the Confirmation Order,
and this Agreement.

       NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants herein, and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Subscriber and the Company hereby represent and agree as
follows:

          1.      Subscription.

       The Subscriber subscribes for and agrees to purchase 655.2006552 Units of the Company,
as reorganized in accordance with and pursuant to the Plan and Confirmation Order. In
consideration for the Units, the undersigned agrees to pay to the Company $1,000,000 in cash
($1,526.25 per Unit), subject to the conditions herein. The closing of the issuance of Units



    1
        Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.

108208769.4 0056668-00010

Exhibit G - Page 3 of 23
                            Case 20-32485-pcm11        Doc 149      Filed 11/19/20
contemplated by this Agreement will take place on or shortly following the Effective Date of the
Plan (“Closing”).

        Notwithstanding the foregoing, either the Subscriber or the Company, by notice to the other
party, may reduce the number of units purchased pursuant to the Agreement by the number of
Units purchased by any Equity Interest Holder other than Katherine J. House or William Price (or
their affiliates), provided that the Subscriber shall pay $1,000,000 for such reduced number of
Units.

         2.       Representations and Warranties of the Company.

       (a)    The Company is, as of the date hereof, and will be as of the Effective Date, duly
organized and validly existing under the laws of the state of Oregon.

        (b)     Subject to the entry of the Confirmation Order and the occurrence of the Effective
Date, (i) the Company will have the requisite corporate power and authority to execute and deliver
this Agreement, and (ii) this Agreement will have been duly and validity executed and delivered
by the Company and will constitute the valid and binding obligations of the Company upon entry
of the Confirmation Order.

       (c)    The Units, when issued in accordance with the provisions hereof and the
Confirmation Order, will be validly issued by the Company.

        (d)    The Plan amends and restates the Company’s Amended and Restated Operating
Agreement, dated August 22, 2016, to, among other things, (i) increase the Units and Profits
Interest Units authorized to be issued, (ii) designate that the Manager of the Company shall be
comprised of three directors, a majority of which may take action on behalf of the Manager, and
that Katherine J. House is entitled to elect two directors and Sortis Holdings, Inc. is entitled to
elect one director, (iii) allow the Manager to designate officers of the Company and to delegate
authority to them, (iv) provide that the issuance of Profits Interest Units will dilute Members
equally, (v) modify the vote of Members on specified items to a super majority (2/3) standard, and
(vi) make certain clean up and updating changes.

        (e)    Under the Plan (i) Equity Interest Holders will retain their Equity Interests, (ii) on
the Effective Date, the Company, as reorganized, will sell up to 2,000 Units to accredited investors,
including the undersigned Subscriber, and (iii) the Company, as reorganized, will issue an
aggregate of 993.6 Profits Interest Units to the chief executive officer, the chief financial officer
of the Company, to senior management identified by Katherine J. House, and to the Plan Sponsor.
The Profits Interest Units will be subject to time-vesting over a three-year period from the date of
grant.

        (f)     Except for the representations and warranties contained in this Section 2, none of
the Company nor any other person makes any express or implied representation or warranty with
respect to the Company or any other information provided to the Subscriber. None of the Company
nor any other person will have or be subject to any liability or indemnification obligation to the
Subscriber or any other person resulting from the distribution to the Subscriber, or use by the

                                                  2

108208769.4 0056668-00010

Exhibit G - Page 4 of 23
                            Case 20-32485-pcm11   Doc 149      Filed 11/19/20
Subscriber of, any such information, documents, projections, forecasts or other material made
available to the Subscriber.

         3.       Representations and Warranties of the Subscriber.

        You must be an “accredited investor” as defined in Section 501 of Regulation D
promulgated under the federal Securities Act of 1933. Please indicate below the boxes that apply
to you.

         The undersigned has an individual net worth, or joint net worth with his or her spouse, in
         excess of $1,000,000. For this purpose, “net worth” means the excess of total assets at fair
         market value (including personal and real property but excluding the estimated fair market
         value of a person’s primary home) over total liabilities. Total liabilities excludes any
         mortgage on the primary home in an amount of up to the home’s estimated fair market
         value as long as the mortgage was incurred more than 60 days before the Units are
         purchased, but includes (i) any mortgage amount in excess of the home’s fair market value
         and (ii) any mortgage amount that was borrowed during the 60-day period before the
         closing date for the sale of Units for the purpose of investing in the Units;

         The undersigned had an individual income in excess of $200,000, or joint income with
         spouse in excess of $300,000, in each of the two preceding years and reasonably expects
         to reach the same income level in the current year. For this purpose, a person’s income is
         the amount of that person’s individual adjusted gross income (as reported on a federal
         income tax return);

          The undersigned is a private business development company as defined in section
          202(a)(22) of the Investment Advisers Act of 1940;

          The undersigned is an organization described in section 501(c)(3) of the Internal Revenue
          Code, corporation, Massachusetts or similar business trust, partnership, or limited liability
          company, not formed for the specific purpose of acquiring the securities offered, with total
          assets in excess of $5,000,000;

          The undersigned is a director, executive officer, or general partner of the Company;

          The undersigned is a trust, with total assets in excess of $5,000,000, not formed for the
          specific purpose of acquiring the securities offered, whose purchase is directed by a
          sophisticated person as described in § 230.506(b)(2)(ii); or

     ; The undersigned is an entity in which all the equity owners are accredited investors.
         4.       Conditions to Closing.

       The obligations of the undersigned Subscriber to purchase and pay for the Units are
irrevocable, subject to the following conditions:



                                                   3

108208769.4 0056668-00010

Exhibit G - Page 5 of 23
                            Case 20-32485-pcm11     Doc 149     Filed 11/19/20
       (a)     the Company’s Plan, as amended from time to time prior to the Confirmation
Hearing, is confirmed by the Bankruptcy Court in a form that is reasonably acceptable to the
Subscriber; and

      (b)     the Effective Date occurs no later than December 15, 2020 and the Closing
promptly thereafter.

         5.       Termination.

      Unless the Closing has occurred by December 31, 2020, this Agreement will terminate
automatically and without any further action by any party.

         6.       Miscellaneous.

       (a)     This Agreement is not assignable by the Subscriber without the prior written
consent of the Company.

        (b)      The provisions of this Agreement shall be binding upon and accrue to the benefit
of the parties and their respective heirs, legal representatives, successors and assigns.

        (c)     This Agreement shall be governed by and construed in accordance with the laws of
the state of Oregon.

The Units are being purchased for investment and not with a view to distribution in violation
of any state or federal securities laws. The Units have not been registered under any state or
federal securities laws. You may not sell or distribute the Units without an effective
registration statement or an opinion of counsel in a form satisfactory to the Company that
such registration is not required under state or federal securities laws.

Subscriber: Sortis Holdings, InF.RUDVVLJQV _________________

               V3DXO%UHQQHNH
Signature: %\_________________

Name:                3DXO%UHQQHNH

Address:           FR-RH)LHOGDW)LHOG-HUJHU//3
                  _________________
                  _________________
                  6:0RUULVRQ6W6WH
                  _________________
                  3RUWODQG25
Date:             October
                         __, 2020




                                                   4

108208769.4 0056668-00010

Exhibit G - Page 6 of 23
                            Case 20-32485-pcm11    Doc 149   Filed 11/19/20
ACCEPTED

Blue Star Doughnuts LLC


 By:      _______________________                     By:   _______________________
          Katherine J. House, Manager & CEO                 William Price, CFO

 Date: _____________, 2020                            Date: _____________, 2020




                                                  5

108208769.4 0056668-00010

Exhibit G - Page 7 of 23
                            Case 20-32485-pcm11   Doc 149      Filed 11/19/20
                  




                                                       BLUE STAR DOUGHNUTS LLC

               SUBSCRIPTION AGREEMENT AND ACCREDITED INVESTOR QUESTIONNAIRE

                     This Subscription Agreement and Accredited Investor Questionnaire (“Agreement”), by
              and between Blue Star Doughnuts LLC, an Oregon limited liability company (“Company”), as
              contemplated by, and incorporated in, the Chapter 11 Plan of Reorganization of the Company that
              will be filed with the Bankruptcy Court on or before October 15, 2020 (as may be amended,
              modified or supplemented from time to time in accordance with its terms, the “Plan”), and the
              undersigned (“Subscriber”), shall be deemed executed as of the date the Company executes a
              counterpart to this Agreement previously executed by the Subscriber.

                     Whereas, on August 26, 2020, the Company filed a petition commencing a voluntary case
              under chapter 11 of title 11 of the United States Code (“Bankruptcy Code”) in the United States
              Bankruptcy Court for the District of Oregon (“Bankruptcy Court”), and, as a small business
              debtor pursuant to section 101(51D), elected to be administered under sections 1181-1195
              (“Subchapter V”) of the Bankruptcy Code.

                      Whereas, the Company, as a debtor and debtor-in-possession, has submitted a draft of its
              Plan to certain Subscribers, including the undersigned;

                     Whereas, the Plan provides that the Company’s assets will revest in the Company, as
              reorganized, on the Effective Date1 of the Plan, upon confirmation of the Plan by the Bankruptcy
              Court;

                     Whereas, on the Effective Date, the Company, as reorganized, will offer for purchase up
              to 2,000 Common Units (“Units”); and

                      Whereas, the Subscriber wishes to subscribe to purchase Units as set forth herein on the
              terms and subject to the conditions of, and in accordance with, the Plan, the Confirmation Order,
              and this Agreement.

                     NOW, THEREFORE, in consideration of the promises and the mutual agreements and
              covenants herein, and for other good and valuable consideration, the receipt and sufficiency of
              which are hereby acknowledged, the Subscriber and the Company hereby represent and agree as
              follows:

                         1.       Subscription.

                     The Subscriber subscribes for and agrees to purchase 65.52006552 Units of the Company,
              as reorganized in accordance with and pursuant to the Plan and Confirmation Order. In
              consideration for the Units, the undersigned agrees to pay to the Company $100,000 in cash
              ($1,526.25 per Unit), subject to the conditions herein. The closing of the issuance of Units



                  1
                      Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.

              108286208.3 0056668-00010

              Exhibit G - Page 8 of 23
                                           Case 20-32485-pcm11       Doc 149      Filed 11/19/20
                  




              contemplated by this Agreement will take place on or shortly following the Effective Date of the
              Plan (“Closing”).

                         2.       Representations and Warranties of the Company.

                     (a)    The Company is, as of the date hereof, and will be as of the Effective Date, duly
              organized and validly existing under the laws of the state of Oregon.

                      (b)     Subject to the entry of the Confirmation Order, (i) the Company will have the
              requisite corporate power and authority to execute and deliver this Agreement, and (ii) this
              Agreement will have been duly and validity executed and delivered by the Company and will
              constitute the valid and binding obligations of the Company upon entry of the Confirmation Order.

                     (c)    The Units, when issued in accordance with the provisions hereof and the
              Confirmation Order, will be validly issued by the Company.

                      (d)      The Plan amends and restates the Company’s Amended and Restated Operating
              Agreement, dated August 22, 2016, to, among other things, (i) increase the Units and Profits
              Interest Units authorized to be issued, (ii) designate that the Manager of the Company shall be
              comprised of three directors, a majority of which may take action behalf of the Manager, and that
              Katherine J. House is entitled to elect two directors and Sortis Holdings, Inc. is entitled to elect
              one director, (iii) allow the Manager to designate officers of the Company and to delegate authority
              to them, (iv) provide that the issuance of Profits Interest Units will dilute Members equally, (v)
              modify the vote of Members on specified items to a super majority (2/3) standard, and (vi) make
              certain clean up and updating changes.

                      (e)    Under the Plan (i) Equity Interest Holders will retain their Equity Interests, (ii) on
              the Effective Date, the Company, as reorganized, will sell up to 2,000 Units to accredited investors,
              including the undersigned Subscriber, and (iii) the Company, as reorganized, will issue an
              aggregate of 993.6 Profits Interest Units to the chief executive officer, the chief financial officer
              of the Company, to senior management identified by Katherine J. House, and to the Plan Sponsor.
              The Profits Interest Units will be subject to time-vesting over a three-year period from the date of
              grant.

                      (f)     Except for the representations and warranties contained in this Section 2, none of
              the Company nor any other person makes any express or implied representation or warranty with
              respect to the Company or any other information provided to the Subscriber. None of the Company
              nor any other person will have or be subject to any liability or indemnification obligation to the
              Subscriber or any other person resulting from the distribution to the Subscriber, or use by the
              Subscriber of, any such information, documents, projections, forecasts or other material made
              available to the Subscriber.




                                                                   2
              108286208.3 0056668-00010

              Exhibit G - Page 9 of 23
                                           Case 20-32485-pcm11     Doc 149   Filed 11/19/20
                  




                         3.       Representations and Warranties of the Subscriber.

                      You must be an “accredited investor” as defined in Section 501 of Regulation D
              promulgated under the federal Securities Act of 1933. Please indicate below the boxes that apply
              to you.

                         The undersigned has an individual net worth, or joint net worth with his or her spouse, in
                         excess of $1,000,000. For this purpose, “net worth” means the excess of total assets at fair
                         market value (including personal and real property but excluding the estimated fair market
                         value of a person’s primary home) over total liabilities. Total liabilities excludes any
                         mortgage on the primary home in an amount of up to the home’s estimated fair market
                         value as long as the mortgage was incurred more than 60 days before the Units are
                         purchased, but includes (i) any mortgage amount in excess of the home’s fair market value
                         and (ii) any mortgage amount that was borrowed during the 60-day period before the
                         closing date for the sale of Units for the purpose of investing in the Units;

                         The undersigned had an individual income in excess of $200,000, or joint income with
                         spouse in excess of $300,000, in each of the two preceding years and reasonably expects
                         to reach the same income level in the current year. For this purpose, a person’s income is
                         the amount of that person’s individual adjusted gross income (as reported on a federal
                         income tax return);

                          The undersigned is a private business development company as defined in section
                          202(a)(22) of the Investment Advisers Act of 1940;

                          The undersigned is an organization described in section 501(c)(3) of the Internal Revenue
                          Code, corporation, Massachusetts or similar business trust, partnership, or limited liability
                          company, not formed for the specific purpose of acquiring the securities offered, with total
                          assets in excess of $5,000,000;

                  ‫ ܈‬The undersigned is a director, executive officer, or general partner of the Company;

                          The undersigned is a trust, with total assets in excess of $5,000,000, not formed for the
                          specific purpose of acquiring the securities offered, whose purchase is directed by a
                          sophisticated person as described in § 230.506(b)(2)(ii); or

                          The undersigned is an entity in which all the equity owners are accredited investors.

                         4.       Conditions to Closing.

                     The obligations of the undersigned Subscriber to purchase and pay for the Units are
              irrevocable, subject to the following conditions:

                     (a)     the Company’s Plan, as amended from time to time prior to the Confirmation
              Hearing, is confirmed by the Bankruptcy Court in a form that is reasonably acceptable to the
              Subscriber; and


                                                                   3
              108286208.3 0056668-00010

              Exhibit G - Page 10 of 23
                                           Case 20-32485-pcm11      Doc 149     Filed 11/19/20
                  




                    (b)     the Effective Date occurs no later than December 15, 2020 and the Closing
              promptly thereafter.

                         5.       Termination.

                    Unless the Closing has occurred by December 31, 2020, this Agreement will terminate
              automatically and without any further action by any party.

                         6.       Miscellaneous.

                     (a)     This Agreement is not assignable by the Subscriber without the prior written
              consent of the Company.

                      (b)      The provisions of this Agreement shall be binding upon and accrue to the benefit
              of the parties and their respective heirs, legal representatives, successors and assigns.

                      (c)     This Agreement shall be governed by and construed in accordance with the laws of
              the state of Oregon.

              The Units are being purchased for investment and not with a view to distribution in violation
              of any state or federal securities laws. The Units have not been registered under any state or
              federal securities laws. You may not sell or distribute the Units without an effective
              registration statement or an opinion of counsel in a form satisfactory to the Company that
              such registration is not required under state or federal securities laws.

              Subscriber: KATHERINE J. HOUSE

              Signature:          _________________

              Name:               Katherine J. House

              Address:            3753 N. Mississippi Ave.
                                  Portland, OR 97227

              Date:               October 12, 2020

              ACCEPTED

              Blue Star Doughnuts LLC


               By:        _______________________                      By:   _______________________
                          Katherine J. House, Manager & CEO                  William Price, CFO

               Date: October 12, 2020                                  Date: October 12, 2020



                                                                   4
              108286208.3 0056668-00010

              Exhibit G - Page 11 of 23
                                           Case 20-32485-pcm11     Doc 149      Filed 11/19/20
        




                                                BLUE STAR DOUGHNUTS LLC

              SUBSCRIPTION AGREEMENT AND ACCREDITED INVESTOR QUESTIONNAIRE

                   This Subscription Agreement and Accredited Investor Questionnaire (“Agreement”), by
            and between Blue Star Doughnuts LLC, an Oregon limited liability company (“Company”), as
            contemplated by, and incorporated in, the Chapter 11 Plan of Reorganization of the Company that
            will be filed with the Bankruptcy Court on or before October 15, 2020 (as may be amended,
            modified or supplemented from time to time in accordance with its terms, the “Plan”), and the
            undersigned (“Subscriber”), shall be deemed executed as of the date the Company executes a
            counterpart to this Agreement previously executed by the Subscriber.

                   Whereas, on August 26, 2020, the Company filed a petition commencing a voluntary case
            under chapter 11 of title 11 of the United States Code (“Bankruptcy Code”) in the United States
            Bankruptcy Court for the District of Oregon (“Bankruptcy Court”), and, as a small business
            debtor pursuant to section 101(51D), elected to be administered under sections 1181-1195
            (“Subchapter V”) of the Bankruptcy Code.

                    Whereas, the Company, as a debtor and debtor-in-possession, has submitted a draft of its
            Plan to certain Subscribers, including the undersigned;

                   Whereas, the Plan provides that the Company’s assets will revest in the Company, as
            reorganized, on the Effective Date1 of the Plan, upon confirmation of the Plan by the Bankruptcy
            Court;

                   Whereas, on the Effective Date, the Company, as reorganized, will offer for purchase up
            to 2,000 Common Units (“Units”); and

                    Whereas, the Subscriber wishes to subscribe to purchase Units as set forth herein on the
            terms and subject to the conditions of, and in accordance with, the Plan, the Confirmation Order,
            and this Agreement.

                   NOW, THEREFORE, in consideration of the promises and the mutual agreements and
            covenants herein, and for other good and valuable consideration, the receipt and sufficiency of
            which are hereby acknowledged, the Subscriber and the Company hereby represent and agree as
            follows:

                       1.      Subscription.

                   The Subscriber subscribes for and agrees to purchase 32.76003276 Units of the Company,
            as reorganized in accordance with and pursuant to the Plan and Confirmation Order. In
            consideration for the Units, the undersigned agrees to pay to the Company $50,000 in cash
            ($1,526.25 per Unit), subject to the conditions herein. The closing of the issuance of Units



                 1
                     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.

            108286304.4 0056668-00010

            Exhibit G - Page 12 of 23
                                        Case 20-32485-pcm11         Doc 149      Filed 11/19/20
        




            contemplated by this Agreement will take place on or shortly following the Effective Date of the
            Plan (“Closing”).

                     2.        Representations and Warranties of the Company.

                   (a)    The Company is, as of the date hereof, and will be as of the Effective Date, duly
            organized and validly existing under the laws of the state of Oregon.

                    (b)     Subject to the entry of the Confirmation Order, (i) the Company will have the
            requisite corporate power and authority to execute and deliver this Agreement, and (ii) this
            Agreement will have been duly and validity executed and delivered by the Company and will
            constitute the valid and binding obligations of the Company upon entry of the Confirmation Order.

                   (c)    The Units, when issued in accordance with the provisions hereof and the
            Confirmation Order, will be validly issued by the Company.

                    (d)      The Plan amends and restates the Company’s Amended and Restated Operating
            Agreement, dated August 22, 2016, to, among other things, (i) increase the Units and Profits
            Interest Units authorized to be issued, (ii) designate that the Manager of the Company shall be
            comprised of three directors, a majority of which may take action behalf of the Manager, and that
            Katherine J. House is entitled to elect two directors and Sortis Holdings, Inc. is entitled to elect
            one director, (iii) allow the Manager to designate officers of the Company and to delegate authority
            to them, (iv) provide that the issuance of Profits Interest Units will dilute Members equally, (v)
            modify the vote of Members on specified items to a super majority (2/3) standard, and (vi) make
            certain clean up and updating changes.

                    (e)    Under the Plan (i) Equity Interest Holders will retain their Equity Interests, (ii) on
            the Effective Date, the Company, as reorganized, will sell up to 2,000 Units to accredited investors,
            including the undersigned Subscriber, and (iii) the Company, as reorganized, will issue an
            aggregate of 993.6 Profits Interest Units to the chief executive officer, the chief financial officer
            of the Company, to senior management identified by Katherine J. House, and to the Plan Sponsor.
            The Profits Interest Units will be subject to time-vesting over a three-year period from the date of
            grant.

                    (f)     Except for the representations and warranties contained in this Section 2, none of
            the Company nor any other person makes any express or implied representation or warranty with
            respect to the Company or any other information provided to the Subscriber. None of the Company
            nor any other person will have or be subject to any liability or indemnification obligation to the
            Subscriber or any other person resulting from the distribution to the Subscriber, or use by the
            Subscriber of, any such information, documents, projections, forecasts or other material made
            available to the Subscriber.




                                                              2
            108286304.4 0056668-00010

            Exhibit G - Page 13 of 23
                                        Case 20-32485-pcm11   Doc 149      Filed 11/19/20
        




                     3.        Representations and Warranties of the Subscriber.

                    You must be an “accredited investor” as defined in Section 501 of Regulation D
            promulgated under the federal Securities Act of 1933. Please indicate below the boxes that apply
            to you.

                 ‫ ܆‬The undersigned has an individual net worth, or joint net worth with his or her spouse, in
                   excess of $1,000,000. For this purpose, “net worth” means the excess of total assets at
                   fair market value (including personal and real property but excluding the estimated fair
                   market value of a person’s primary home) over total liabilities. Total liabilities excludes
                   any mortgage on the primary home in an amount of up to the home’s estimated fair market
                   value as long as the mortgage was incurred more than 60 days before the Units are
                   purchased, but includes (i) any mortgage amount in excess of the home’s fair market value
                   and (ii) any mortgage amount that was borrowed during the 60-day period before the
                   closing date for the sale of Units for the purpose of investing in the Units;

                 ‫ ܆‬The undersigned had an individual income in excess of $200,000, or joint income with
                   spouse in excess of $300,000, in each of the two preceding years and reasonably expects
                   to reach the same income level in the current year. For this purpose, a person’s income is
                   the amount of that person’s individual adjusted gross income (as reported on a federal
                   income tax return);

                 ‫ ܆‬The undersigned is a private business development company as defined in section
                   202(a)(22) of the Investment Advisers Act of 1940;

                 ‫ ܆‬The undersigned is an organization described in section 501(c)(3) of the Internal Revenue
                   Code, corporation, Massachusetts or similar business trust, partnership, or limited liability
                   company, not formed for the specific purpose of acquiring the securities offered, with total
                   assets in excess of $5,000,000;

                 ‫ ܆‬The undersigned is a director, executive officer, or general partner of the Company;

                 ‫ ܆‬The undersigned is a trust, with total assets in excess of $5,000,000, not formed for the
                   specific purpose of acquiring the securities offered, whose purchase is directed by a
                   sophisticated person as described in § 230.506(b)(2)(ii); or

                 ‫ ܈‬The undersigned is an entity in which all the equity owners are accredited investors.

                     4.        Conditions to Closing.

                   The obligations of the undersigned Subscriber to purchase and pay for the Units are
            irrevocable, subject to the following conditions:

                   (a)     the Company’s Plan, as amended from time to time prior to the Confirmation
            Hearing, is confirmed by the Bankruptcy Court in a form that is reasonably acceptable to the
            Subscriber; and

                                                               3
            108286304.4 0056668-00010

            Exhibit G - Page 14 of 23
                                        Case 20-32485-pcm11     Doc 149    Filed 11/19/20
        




                  (b)     the Effective Date occurs no later than December 15, 2020 and the Closing
            promptly thereafter.

                     5.        Termination.

                  Unless the Closing has occurred by December 31, 2020, this Agreement will terminate
            automatically and without any further action by any party.

                     6.        Miscellaneous.

                   (a)     This Agreement is not assignable by the Subscriber without the prior written
            consent of the Company.

                    (b)      The provisions of this Agreement shall be binding upon and accrue to the benefit
            of the parties and their respective heirs, legal representatives, successors and assigns.

                    (c)     This Agreement shall be governed by and construed in accordance with the laws of
            the state of Oregon.

            The Units are being purchased for investment and not with a view to distribution in violation
            of any state or federal securities laws. The Units have not been registered under any state or
            federal securities laws. You may not sell or distribute the Units without an effective
            registration statement or an opinion of counsel in a form satisfactory to the Company that
            such registration is not required under state or federal securities laws.

            Subscriber: W.P. PRICE TAX AND ACCOUNTING, LLC

            Signature:         _________________

            Name:              William Price

            Address:           c/o William Price
                               70 SW Century Dr 100-328
                               Bend, Or 9703

            Date:              October 14, 2020

            ACCEPTED

            Blue Star Doughnuts LLC


              By:      _______________________                    By:   _______________________
                       Katherine J. House, Manager & CEO                William Price, CFO

              Date: ___________________, 2020                     Date: ___________________, 2020


                                                              4
            108286304.4 0056668-00010

            Exhibit G - Page 15 of 23
                                        Case 20-32485-pcm11   Doc 149      Filed 11/19/20
Exhibit G - Page 16 of 23
                Case 20-32485-pcm11   Doc 149   Filed 11/19/20
Exhibit G - Page 17 of 23
                Case 20-32485-pcm11   Doc 149   Filed 11/19/20
Exhibit G - Page 18 of 23
                Case 20-32485-pcm11   Doc 149   Filed 11/19/20
Exhibit G - Page 19 of 23
                Case 20-32485-pcm11   Doc 149   Filed 11/19/20
Exhibit G - Page 20 of 23
                  Case 20-32485-pcm11   Doc 149   Filed 11/19/20
Exhibit G - Page 21 of 23
                  Case 20-32485-pcm11   Doc 149   Filed 11/19/20
Exhibit G - Page 22 of 23
                  Case 20-32485-pcm11   Doc 149   Filed 11/19/20
Exhibit G - Page 23 of 23
                  Case 20-32485-pcm11   Doc 149   Filed 11/19/20
                            EXHIBIT H

                      Reorganized Debtor
                       Capital Structure




Exhibit H - Page 1 of 2
                  Case 20-32485-pcm11   Doc 149   Filed 11/19/20
                                             Blue Star Doughnuts
                                      Reorganized Debtor Capital Structure
                                                                               Profits
                                                             Profits          Interest
                                               (Old)  (New) Interest           Units
                                              Common Common   Units            (Non-     Total   Voting   Total %   Voting %
        Members               New money        Units  Units (Voting)          Voting)    Units   Units     Units     Units
Katherine J. Poppe              $100,000.00     46         20        152                  218     218      32.01%     34.49%
Micah L. Camden                                 14         0                               14     14        2.06%      2.22%
Basil Bullard                   $350,000.00     15         70             8                93     93       13.66%     14.72%
Gary “Chip”                      $50,000.00     15         10                              25     25        3.67%      3.96%
Rothenberger, Jr.
W.P. Price Tax and               $50,000.00      1         10         51                   62     62        9.10%      9.81%
Accounting, LLC
Stephanie Thornton                               0          0                    14        14      0        2.06%      0.00%
Jessica Kulp                                     0          0                    14        14      0        2.06%      0.00%
Cami Justice                                     0          0                    7          7      0        1.03%      0.00%
Yasuko Johnson                                   0          0                    7          7      0        1.03%      0.00%
Alec Cornejo                                     0          0                    7          7      0        1.03%      0.00%
Sortis and assigns                               0          0         10                   10     10        1.47%      1.58%
Flipswitch Management                                                 10                   10     10        1.47%      1.58%
Group, LLC
Sortis                        $1,000,000.00      0         200       152                  200     200      29.37%    31.65%
Total                         $1,550,000.00     91         310       231         49       681     632     100.00%   100.00%

                            Total Units Outstanding (post-closing): 681

                                      Price per new common unit: $5,000.00




108354999.4 0056668-00010
Exhibit H - Page 2 of 2
                                         Case 20-32485-pcm11       Doc 149    Filed 11/19/20
                             EXHIBIT I

       Management and Compensation of
        Reorganized Debtor’s Officers




Exhibit I - Page 1 of 2
                   Case 20-32485-pcm11   Doc 149   Filed 11/19/20
                                          Board of Directors
                                             Katherine J. House
                                                William Price
                                               Butch Bannon


                                                 Officers
                      Katherine J. House, CEO (yearly compensation: $150,000.00)
                            William Price, CFO (yearly compensation: $150,000.00)




108307456.2 0056668-00010
Exhibit I - Page 2 of 2
                            Case 20-32485-pcm11       Doc 149     Filed 11/19/20
                             EXHIBIT J

                    Liquidation Analysis




Exhibit J - Page 1 of 6
                   Case 20-32485-pcm11   Doc 149   Filed 11/19/20
                                     Blue Star Doughnuts, LLC
                                       Liquidation Analysis

        The Debtor provides this liquidation analysis to allow Creditors to compare their proposed
treatment under the Plan to their treatment in a hypothetical liquidation. This liquidation analysis
is projected as of November 23, 2020 (“Valuation Date”), which is the date of the hearing
scheduled before the Bankruptcy Court to consider confirmation of the Plan.

Liquidation Value of Debtor’s Assets

      The Debtor’s principal assets consist of cash on hand, accounts receivable, inventory,
machinery and equipment, and intangible assets.

        Although precise values are attributed to some of the Debtor’s relevant assets, the valuation
of the Debtor’s various assets are inherently uncertain; may have changed since the dates of any
appraisals referred to below; and may be affected by circumstances not contemplated by the
appraisal reports, such as the economic impact of the Covid-19 pandemic. Therefore, although the
Debtor considers the following data the best available evidence of the liquidation value of its
assets, the Debtor makes no warranty as to the accuracy of the valuations or whether the asset
values could be achieved on the Valuation Date.

    1.        Cash on Hand: According to the Debtor’s projections, the Debtor expects to have
              $173,716.34 in Cash available in its deposit accounts on the Valuation Date, with
              $20,393.23 in a deposit account with Commerce Bank and the remainder in deposit
              accounts with Wells Fargo. Collectively, the Debtor’s Cash on hand constitutes
              collateral of Wells Fargo and Commerce Bank.

    2.        Accounts Receivable: According to the Debtor’s projections, the Debtor expects to
              have approximately $42,000 in outstanding and collectible accounts receivable on the
              Valuation Date on account of its wholesale sales to grocery stores. These accounts
              receivables are subject to Commerce Bank’s first-priority security interest for amounts
              due under the Commerce Bank Operating Line of Credit.

    3.        Inventory: According to the Debtor’s projections, the Debtor expects to have
              inventory of de minimis value on the Valuation Date. This inventory is subject to
              Commerce Bank’s first-priority security interest for amounts due under the Commerce
              Bank Operating Line of Credit.

    4.        Ford Transit Vehicles: The book values for the Ford Transit Vehicles are $11,190;
              $11,190; and $23,732, for a total of $46,112.00. The Ford Transit Vehicles are each
              subject to a first-priority purchase-money security interest in favor of Ford Motor
              Credit Company pursuant to the Ford Transit Installment Contracts, on account of
              which the Debtor owes, in the aggregate, $50,442.83.

    5.        Machinery and Equipment: At the request of Commerce Bank, Pahl Industrial, Inc.
              conducted an appraisal (“Pahl Appraisal”) of the Debtor’s machinery and equipment
              that included a physical examination of all accessible equipment at most of the Debtor’s
              locations on July 1, 2020. See Declaration of Dan Pahl, Dkt. 79. The Pahl Appraisal
              concluded that the Debtor’s machinery and equipment had a total forced liquidation


108321895.5 0056668-00010
Exhibit J - Page 2 of 6
                            Case 20-32485-pcm11     Doc 149     Filed 11/19/20
                                     Blue Star Doughnuts, LLC
                                       Liquidation Analysis

              value of $150,000 and a total orderly liquidation value of $181,845 as of July 13, 2020.
              To the extent there are additional items of equipment in Debtor’s possession that were
              not included in the Pahl Appraisal (i.e., some office computer equipment), the
              liquidation value is de minimus and will not be considered for the purposes of this
              analysis.

    6.        Intangible Assets: The Debtor believes that the approximate fair market value of its
              intangible assets, including its intellectual property and goodwill, is $540,000. See
              Declaration of William Price, Dkt. 71 at ¶19. However, in either an orderly or forced
              liquidation scenario, the ultimate value of the Debtor’s intangible assets is difficult to
              ascertain but likely greater than de minimis.

    7.        Avoidance Claims: The Debtor believes that the approximate face value of potentially
              viable Avoidance Claims is $241,000, and that the estimated value of the Avoidance
              Claims, less litigation costs and collection risks, is $100,000.

        None of the foregoing values account for the costs of sale, and certain of the valuations
include only a fair market or orderly liquidation value, and not a forced sale value. In Debtor’s
counsel’s experience, costs of sale (including commissions, title insurance, escrow, and closing
costs (where applicable), marketing expenses, and the like) typically total around 10% of the price
of an asset, and forced sales typically result in significantly lower sale prices than orderly
liquidations. Accordingly, (i) certain items in the following table summarizing the Debtor’s
liquidation analysis (i.e., inventory, Ford Transit Vehicles, machinery & equipment) are reduced
by 10% for costs of sale in the “Adjusted” column, and (ii) for certain items as to which the Debtor
has only fair market value estimates or book value (i.e., inventory, Ford Transit Vehicles,
machinery & equipment), the forced sale value is assumed to be 25% less than the estimated fair
market value or book value of the asset. No such discounts were applied to the Cash, accounts
receivable, or Avoidance Claims.

        Taking these factors into account, the Debtor estimates the orderly and the forced
liquidation values of the property in the Bankruptcy Estate are as follows:




108321895.5 0056668-00010
Exhibit J - Page 3 of 6
                            Case 20-32485-pcm11      Doc 149     Filed 11/19/20
                                     Blue Star Doughnuts, LLC
                                       Liquidation Analysis


                       Liquidation Analysis—Summary of Recovery Scenarios

                                                 OLV -                               Forced Sale -
 Asset                           OLV                               Forced Sale
                                                 Adjusted                            Adjusted

 Cash                            $173,716.34     $173,716.34       $173,716.34       $173,716.34

 Accounts Receivable             $42,000.00      $42,000.00        $42,000.00        $42,000.00

 Inventory                       De minimis      De minimis        De minimis        De minimis

 Ford Transit Vehicles           $46,112.00      $41,500.80        $34,584.00        $31,125.60

 Machinery & Equipment $181,845.00               $163,660.50       $150,000.00       $135,000.00

                                 Difficult to    Difficult to      Difficult to      Difficult to
                                 ascertain;      ascertain;        ascertain;        ascertain;
                                 encumbered;     encumbered;       encumbered;       encumbered;
 Intangible Assets
                                 subject to      subject to        subject to        subject to
                                 locating        locating          locating          locating
                                 willing buyer   willing buyer     willing buyer     willing buyer

 Avoidance Claims                $100,000.00     $100,000.00       $100,000.00       $100,000.00

 TOTALS                          $543,673.34     $520,877.64       $500,300.34       $481,841.94



        The Debtor cannot predict where within these ranges of values (from a low of $481,841.94
to a high of $543,673.34) an actual liquidation of the Debtor would fall, particularly given the
inherent uncertainty as to the value of the Debtor’s intangible assets. Moreover, in light of the
unprecedented economic environment, it is possible that the actual liquidation value of the
Debtor’s assets would be less than $481,841.94.

Treatment of Creditors

        The treatment of the Debtor’s Creditors is even more difficult to predict in a hypothetical
liquidation because, in addition to the uncertainty regarding the value of the Debtor’s assets, in the
context of a liquidation the largest unsecured Claims against the Debtor are either disputed in the
case of Morrison Development, LLC’s Claim or contingent in the case of Commerce Bank’s PPP
Claim, and the Debtor cannot predict the ultimate outcome of such disputes and contingencies.
Solely for purposes of this analysis, the Debtor assumes that (i) the Commerce Bank Secured
Claim will be fixed at $285,305.61; (ii) the Morrison Development Claim will be fixed at
$330,000.00, and (iii) the Debtor will obtain 100% forgiveness of the PPP Loan.



108321895.5 0056668-00010
Exhibit J - Page 4 of 6
                            Case 20-32485-pcm11    Doc 149       Filed 11/19/20
                                           Blue Star Doughnuts, LLC
                                             Liquidation Analysis

             For purposes of this analysis, (i) the Debtor does not account for Allowed Administrative
      Expense Claims, which are presently unknown but will likely increase in the event of a liquidation
      because legal professional fees will not be subject to Stoel Rives Post-petition Fee Cap; and (ii)
      the Debtor assumes that upon liquidation, the Wells Fargo Secured Claim is funded from available
      Cash in the Wells Fargo deposit accounts; the Commerce Bank Secured Claim is funded first from
      the Cash available in the Commerce Bank operating account, second from the remaining Cash in
      the Wells Fargo deposit accounts, and third from the liquidation of accounts receivable, inventory,
      machinery & equipment, and intangible assets, in that order; the Ford Motor Credit Company
      Secured Claim is funded from the liquidation of the Ford Transit Vehicles; and the Multnomah
      County Claim is funded from the liquidation of Debtor’s personal property. Each of the remaining
      Classes of Creditors shall then be funded pro rata with any available liquidation proceeds
      remaining.

              Based on these assumptions and liquidation values, the Debtor anticipates that the Allowed
      Claims against and Allowed Equity Interests in the Debtor would receive the distributions from
      liquidation proceeds as set forth below.

                                                                 OLV -                            Forced Sale -
    Claims             Chapter 11 Plan             OLV                           Forced Sale
                                                                Adjusted                           Adjusted
1: Commerce
Bank Secured
Claim                  $285,305.61**** $285,305.61**** $269,249.27*** $255,588.77*** $240,588.77***
2: Wells Fargo
Secured Claim          Unimpaired          $106,582.43*       $106,582.43*     $106,582.43*      $106,582.43*
3: Ford Motor
Secured Claim          Unimpaired          $46,112.00***      $41,500.80***    $34,584.00***     $31,125.60***
Multnomah
County Claim           $3,545.14*          $3,545.14*         $3,545.14*       $3,545.14*        $3,545.14*
Allowed Priority
Tax Claims             $5,943.76*          $5,943.76*         $5,943.76*       $5,943.76*        $5,943.76*
4: Priority
Unsecured
Claims                 $369.72*            $369.72*           $369.72*         $369.72*          $369.72*
6: Morrison
Development
Claim                  $330,000.00**       $57,980.30***      $52,345.66***    $50,309.61***     $48,613.44***
7: General
Unsecured
Claims                 $157,000.00**       $28,345.48***      $28,306.82***    $30,342.87***     $32,039.04***
8: Equity              Retain Equity
Interests              Interests           $0.00              $0.00            $0.00             $0.00

      * Payment in full on Effective Date; unimpaired
      ** Payment in full; impaired by terms of payment



      108321895.5 0056668-00010
      Exhibit J - Page 5 of 6
                                  Case 20-32485-pcm11      Doc 149    Filed 11/19/20
                                     Blue Star Doughnuts, LLC
                                       Liquidation Analysis

*** Partial payment; impaired
**** Stipulated amount, does not include post-petition attorney fees, the reasonableness of
which are disputed by the Debtor.

       As indicated above, the Wells Fargo Secured Claim would most likely be Paid in Full, with
or without confirmation of the Plan, but the other secured Claims—including those in Classes 1
and 3—are likely to receive a reduced payment in an orderly liquidation and a relatively small
percentage payment in a forced sale scenario, while unsecured Claims, such as those in Classes 6
and 7, are likely to receive far less in an orderly liquidation or a forced sale than their proposed
treatment under the Plan.

        Equity Interests Holders in the Debtor would not receive any distributions on account of
their Equity Interests in the Debtor under any of these scenarios, except that under the Plan they
would retain their membership units, and in any liquidation or forced sale scenario their Equity
Interests would be cancelled.

        For these reasons, the Debtor submits that confirmation of the Plan is in the best interests
of its Creditors and satisfies the “best interests test” with respect to the holders of its Equity
Interests for purposes of section 1129(a)(7) of the Bankruptcy Code.




108321895.5 0056668-00010
Exhibit J - Page 6 of 6
                            Case 20-32485-pcm11   Doc 149     Filed 11/19/20
